Exhibit 10.1

Execution Version

THIRD AMENDMENT AGREEMENT

This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of December 23,
2019 among:

(a) COMPUTER TASK GROUP, INCORPORATED, a New York corporation (the “Borrower”);

(b) the Lenders, as defined in the Credit Agreement, as hereinafter defined; and

(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit and Security Agreement, dated as of December 21, 2017 (as
amended and as the same may from time to time be further amended, restated or
otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:

1. Amendment to Credit Agreement. The body of the Credit Agreement is hereby
amended to delete the red, stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the blue, double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

2. Closing Deliveries. Concurrently with the execution of this Amendment, the
Borrower shall:

(a) deliver to the Administrative Agent evidence satisfactory to the
Administrative Agent that, on the Third Amendment Effective Date, the total of
(i) the Revolving Credit Availability (calculated after giving pro forma effect
to any borrowings on the Third Amendment Effective Date, minus (ii) any fees and
expenses due under subparts (b) and (d) below, minus (iii) any accounts payable
of the Borrower with balances over sixty (60) days past due, shall be no less
than Nine Million Dollars ($9,000,000);



--------------------------------------------------------------------------------

(b) pay to the Administrative Agent, for the pro rata benefit of the Lenders, an
amendment fee of Sixty-Seven Thousand Five Hundred Dollars ($67,500);

(c) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement;

(d) cause Lien search results, a form reasonably acceptable to Agent, to be
delivered to Agent; and

(e) pay all legal fees and expenses of the Administrative Agent in connection
with this Amendment and any other Loan Documents.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (a) the Borrower has the legal
power and authority to execute and deliver this Amendment; (b) the officers
executing this Amendment have been duly authorized to execute and deliver the
same and bind the Borrower with respect to the provisions hereof; (c) the
execution and delivery hereof by the Borrower and the performance and observance
by the Borrower of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any law applicable to the Borrower
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against the
Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) the Borrower is not aware of any claim or offset against, or defense or
counterclaim to, the Borrower’s obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of the Borrower in every respect, enforceable in
accordance with its terms.

4. Waiver and Release. The Borrower, by signing below, hereby waives and
releases the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims, that, in each case, may
have arisen through the date hereof in connection with the Loan Documents or the
transactions contemplated thereby, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

 

2



--------------------------------------------------------------------------------

5. References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

6. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

7. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

8. Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

9. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of New York.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

COMPUTER TASK GROUP, INCORPORATED By:   /s/ John M. Laubacker   John M.
Laubacker  

Chief Financial Officer, Treasurer & Senior
Vice President

KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender

By:   /s/ Katherine C. Meadows   Katherine C. Meadows   Senior Vice President

 

Signature Page 1 of 2 to

Third Amendment Agreement



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS
TRUST COMPANY

By:   /s/ Michael Pick Name:   Michael Pick Title:   Vice President

 

Signature Page 2 of 2 to

Third Amendment Agreement



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing Third Amendment Agreement dated as of December 23, 2019. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned are hereby ratified and
shall remain in full force and effect and be unaffected hereby.

Each of the undersigned hereby waives and releases the Administrative Agent and
the Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, that, in each
case, may have arisen through the date hereof in connection with the Loan
Documents or the transactions contemplated thereby, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND
AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.

 

CTG OF BUFFALO, INC.

COMPUTER TASK GROUP
INTERNATIONAL, INC.

By:   /s/ John M. Laubacker   John M. Laubacker   President

Signature Page to

Guarantor Acknowledgment and Agreement



--------------------------------------------------------------------------------

Exhibit A

See attached.



--------------------------------------------------------------------------------

 

 

CREDIT AND SECURITY AGREEMENT

among

COMPUTER TASK GROUP, INCORPORATED

as Borrower

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender and Issuing Lender

KEYBANC CAPITAL MARKETS INC.

as Lead Arranger and Sole Book Runner

 

 

dated as of

December 21, 2017

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1  

Section 1.1.

   Definitions      1  

Section 1.2.

   Accounting Terms      3843  

Section 1.3.

   Terms Generally      3943  

Section 1.4.

   Foreign Exchange      3943  

Section 1.5.

   Divisions      44  

ARTICLE II. AMOUNT AND TERMS OF CREDIT

     3944  

Section 2.1.

   Amount and Nature of Credit      3944  

Section 2.2.

   Revolving Credit Commitment      4045  

Section 2.3.

   Interest      4551  

Section 2.4.

   Evidence of Indebtedness      4752  

Section 2.5.

   Notice of Loans and Credit Events; Funding of Loans      4753  

Section 2.6.

   Payment on Loans and Other Obligations      4954  

Section 2.7.

   Prepayment      5056  

Section 2.8.

   Commitment and Other Fees; Reduction of Revolving Credit Commitment      5157
 

Section 2.9.

   Computation of Interest and Fees      5258  

Section 2.10.

   Mandatory Payments      5258  

Section 2.11.

   Cash Collateral      5460  

Section 2.12.

   Swap Obligations Keepwell Provision      5561  

Section 2.13.

   Establishment of Reserves      5561  

Section 2.14.

   Addition of Borrowing Base Company      5662  

Section 2.15.

   Record of Advances; Application of Collections      5662  

Section 2.16.

   Protective Advances      5763   ARTICLE III. ADDITIONAL PROVISIONS RELATING
TO EURODOLLARLIBOR FIXED RATE LOANS AND DAILY LIBOR LOANS; INCREASED CAPITAL;
TAXES      5864  

Section 3.1.

   Requirements of Law      5864  

Section 3.2.

   Taxes      6066  

Section 3.3.

   Funding Losses      6571  

Section 3.4.

   Eurodollar Rate or Daily LIBOR Rate Lending Unlawful; Inability to Determine
Rate      6572  

Section 3.5.

   Discretion of Lenders as to Manner of Funding      6672  

Section 3.6.

   Effect of Benchmark Transition Event      73  

ARTICLE IV. CONDITIONS PRECEDENT

     6674  

Section 4.1.

   Conditions to Each Credit Event      6674  

Section 4.2.

   Conditions to the First Credit Event      6775  

ARTICLE V. COVENANTS

     7079  

Section 5.1.

   Insurance      7079  

Section 5.2.

   Money Obligations      7179  

Section 5.3.

   Financial Statements, Collateral Reporting and Information      7180  

Section 5.4.

   Financial Records      7483  

Section 5.5.

   Franchises; Change in Business      7583  

Section 5.6.

   ERISA Pension and Benefit Plan Compliance      7583  

Section 5.7.

   Financial Covenants      7684  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 5.8.

   Borrowing      7684  

Section 5.9.

   Liens      7886  

Section 5.10.

   Regulations T, U and X      8088  

Section 5.11.

   Investments, Loans and Guaranties      8088  

Section 5.12.

   Merger and Sale of Assets      8190  

Section 5.13.

   Acquisitions      8391  

Section 5.14.

   Notice      8492  

Section 5.15.

   Restricted Payments      8493  

Section 5.16.

   Environmental Compliance      8493  

Section 5.17.

   Affiliate Transactions      8594  

Section 5.18.

   Use of Proceeds      8594  

Section 5.19.

   Corporate Names and Locations of Collateral      8694  

Section 5.20.

   Subsidiary Guaranties, Security Documents and Pledge of Stock or Other
Ownership Interest      8695  

Section 5.21.

   Collateral      8896  

Section 5.22.

   Property Acquired Subsequent to the Closing Date and Right to Take Additional
Collateral      9098  

Section 5.23.

   Restrictive Agreements      9099  

Section 5.24.

   Other Financial Covenants      9099  

Section 5.25.

   Guaranty Under Material Indebtedness Agreement      91100  

Section 5.26.

   Amendment of Organizational Documents      91100  

Section 5.27.

   Fiscal Year of the Borrower      91100  

Section 5.28.

   Compliance with Laws      91100  

Section 5.29.

   Banking Relationship      91100  

Section 5.30.

   Foreign Deposit Accounts      91100  

Section 5.31.

   Beneficial Ownership      101  

Section  5.315.32.

   Further Assurances      92101  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     92101  

Section 6.1.

   Corporate Existence; Subsidiaries; Foreign Qualification      92101  

Section 6.2.

   Corporate Authority      92101  

Section 6.3.

   Compliance with Laws and Contracts      93102  

Section 6.4.

   Litigation and Administrative Proceedings      93102  

Section 6.5.

   Title to Assets      93103  

Section 6.6.

   Liens and Security Interests      94103  

Section 6.7.

   Tax Returns      94103  

Section 6.8.

   Environmental Laws      94103  

Section 6.9.

   Locations      95104  

Section 6.10.

   Continued Business      95104  

Section 6.11.

   Employee Benefits Plans      95104  

Section 6.12.

   Consents or Approvals      96105  

Section 6.13.

   Solvency      96106  

Section 6.14.

   Financial Statements      97106  

Section 6.15.

   Regulations      97106  

Section 6.16.

   Material Agreements      97106  

Section 6.17.

   Intellectual Property      97106  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 6.18.

   Insurance      98107  

Section 6.19.

   Deposit Accounts and Securities Accounts      98107  

Section 6.20.

   Accurate and Complete Statements      98107  

Section 6.21.

   Investment Company; Other Restrictions      98107  

Section 6.22.

   Beneficial Ownership      107  

Section  6.226.23.

   Defaults      98107  

ARTICLE VII. SECURITY

     98107  

Section 7.1.

   Security Interest in Collateral      98107  

Section 7.2.

   Cash Management System      98107  

Section 7.3.

   Collections and Receipt of Proceeds by Administrative Agent      101110  

Section 7.4.

   Administrative Agent’s Authority Under Pledged Notes      102111  

Section 7.5.

   Commercial Tort Claims      103112  

ARTICLE VIII. EVENTS OF DEFAULT

     103112  

Section 8.1.

   Payments      103112  

Section 8.2.

   Special Covenants      103112  

Section 8.3.

   Other Covenants      103112  

Section 8.4.

   Representations and Warranties      104113  

Section 8.5.

   Cross Default      104113  

Section 8.6.

   ERISA Default      104113  

Section 8.7.

   Change in Control      104113  

Section 8.8.

   Judgments      104113  

Section 8.9.

   Material Adverse Change      105114  

Section 8.10.

   Security      105114  

Section 8.11.

   Validity of Loan Documents      105114  

Section 8.12.

   Solvency      105114  

ARTICLE IX. REMEDIES UPON DEFAULT

     106115  

Section 9.1.

   Optional Defaults      106115  

Section 9.2.

   Automatic Defaults      106115  

Section 9.3.

   Letters of Credit      106116  

Section 9.4.

   Offsets      107116  

Section 9.5.

   Equalization Provisions      107116  

Section 9.6.

   Collateral      108117  

Section 9.7.

   Other Remedies      109118  

Section 9.8.

   Application of Proceeds      109118  

ARTICLE X. THE ADMINISTRATIVE AGENT

     110119  

Section 10.1.

   Appointment and Authorization      110119  

Section 10.2.

   Note Holders      111120  

Section 10.3.

   Consultation With Counsel      111120  

Section 10.4.

   Documents      111120  

Section 10.5.

   Administrative Agent and Affiliates      112121  

Section 10.6.

   Knowledge or Notice of Default      112121  

Section 10.7.

   Action by Administrative Agent      112121  

Section 10.8.

   Release of Collateral or Guarantor of Payment      112121  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 10.9.

   Delegation of Duties      113122  

Section 10.10.

   Indemnification of Administrative Agent      113122  

Section 10.11.

   Successor Administrative Agent      114123  

Section 10.12.

   Issuing Lender      114123  

Section 10.13.

   Swing Line Lender      114123  

Section 10.14.

   Administrative Agent May File Proofs of Claim      114124  

Section 10.15.

   No Reliance on Administrative Agent’s Customer Identification Program     
115124  

Section 10.16.

   Other Agents      115124  

Section 10.17.

   Platform      116125  

ARTICLE XI. MISCELLANEOUS

     116125  

Section 11.1.

   Lenders’ Independent Investigation      116125  

Section 11.2.

   No Waiver; Cumulative Remedies      116126  

Section 11.3.

   Amendments, Waivers and Consents      117126  

Section 11.4.

   Notices      118128  

Section 11.5.

   Approved Electronic Communication System      119128  

Section 11.6.

   Costs, Expenses and Documentary Taxes      120129  

Section 11.7.

   Indemnification      120129  

Section 11.8.

   Obligations Several; No Fiduciary Obligations      120130  

Section 11.9.

   Execution in Counterparts      121130  

Section 11.10.

   Successors and Assigns      121130  

Section 11.11.

   Defaulting Lenders      125134  

Section 11.12.

   Patriot Act Notice      128137  

Section 11.13.

   Severability of Provisions; Captions; Attachments      128137  

Section 11.14.

   Investment Purpose      128137  

Section 11.15.

   Entire Agreement      129138  

Section 11.16.

   Confidentiality      129138  

Section 11.17.

   Limitations on Liability of the Issuing Lender      129139  

Section 11.18.

   General Limitation of Liability      130139  

Section 11.19.

   No Duty      130139  

Section 11.20.

   Legal Representation of Parties      131140  

Section 11.21.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
131140

Section 11.22.

   Governing Law; Submission to Jurisdiction      131140  

Section  11.23.

   Judgment Currency      141  

Section  11.24.

   ERISA Representations      141  

Jury Trial Waiver

     Signature Page 1  

 

Exhibit A   Form of Revolving Credit Note Exhibit B   Form of Swing Line Note
Exhibit C   Form of Notice of Loan Exhibit D   Form of Compliance Certificate
Exhibit E   Form of Assignment and Assumption Agreement

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          

Page

Exhibit F-1    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)    Exhibit F-2   
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)    Exhibit F-3    Form of
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)    Exhibit F-4    Form of U.S. Tax
Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)    Schedule 1    Commitments of Lenders    Schedule
2    Guarantors of Payment    Schedule 3    Pledged Securities    Schedule 4   
Borrowing Base Companies    Schedule 5.3    Quarterly Reporting Periods   
Schedule 5.8    Indebtedness    Schedule 5.9    Liens    Schedule 5.11   
Permitted Foreign Subsidiary Loans, Guaranties and Investments    Schedule 6.1
   Corporate Existence; Subsidiaries; Foreign Qualification    Schedule 6.4   
Litigation and Administrative Proceedings    Schedule 6.5    Real Estate Owned
by the Companies    Schedule 6.9    Locations    Schedule 6.11    Employee
Benefits Plans    Schedule 6.16    Material Agreements    Schedule 6.17   
Intellectual Property    Schedule 6.18    Insurance    Schedule 7.4    Pledged
Notes    Schedule 7.5    Commercial Tort Claims   

 

v



--------------------------------------------------------------------------------

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 21st day of December, 2017 among:

(a) COMPUTER TASK GROUP, INCORPORATED, a New York corporation (the “Borrower”);

(b) the lenders listed on Schedule 1 hereto and each other Eligible Assignee, as
hereinafter defined, that from time to time becomes a party hereto pursuant to
Section 11.10 hereof (collectively, the “Lenders” and, individually, each a
“Lender”); and

(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account” means an account, as that term is defined in the U.C.C.

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.



--------------------------------------------------------------------------------

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.

“Advance Record” means that term as defined in Section 2.15(a) hereof.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” means that term as defined in Section 10.17(b) hereof.

“Agreement” means that term as defined in the first paragraph of this agreement.

“Alternate Currency” means (a) Euros, and (b) any other currency, other than
Dollars, agreed to by the Administrative Agent and the Lenders that (i) shall be
freely transferable and convertible into Dollars, (ii) is dealt with in the
London interbank deposit market, and (iii) for which no central bank or other
governmental authorization in the country of issue of such currency is required
to give authorization for the use of such currency by any Lender for making
Revolving Loans unless such authorization has been obtained and remains in full
force and effect.

“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans, and (b) the Letter of Credit Exposure that is denominated in one
or more Alternate Currencies.

“Alternate Currency Loan” means a Loan described in Section 2.2(a) hereof, that
shall be denominated in an Alternate Currency and on which the Borrower shall
pay interest at the Derived Alternate Currency Rate.

“Alternate Currency Maximum Amount” means Forty Million Dollars ($40,000,000).

“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as
published by Thomson Reuters (or other commercially available source providing
such interest rate quotations as designated by the Administrative Agent from
time to

 

2



--------------------------------------------------------------------------------

time) for such Alternate Currency as the interbank lending rate for leading
banks in the applicable jurisdiction as of approximately 11:00 A.M. (Local Time)
two Business Days prior to the beginning of such Interest Period (or such other
time as the Administrative Agent may reasonably determine in light of the rate
setting mechanism), for deposits in the relevant Alternate Currency in
immediately available funds with a maturity comparable to such Interest Period,
provided that, in the event that such rate quotation is not available for any
reason, then the Alternate Currency Rate for such Alternate Currency shall be
the average (rounded upward to the nearest 1/16th of 1%) of the per annum rates
at which deposits in immediately available funds in the relevant Alternate
Currency for the relevant Interest Period and in the amount of the Alternate
Currency Loan to be disbursed or to remain outstanding during such Interest
Period, as the case may be, are offered to the Administrative Agent (or an
affiliate of the Administrative Agent, in the Administrative Agent’s discretion)
by leading banks in any Alternate Currency market reasonably selected by the
Administrative Agent or, if lower, at the option of the Administrative Agent,
the per annum rate at which deposits in immediately available funds in the
relevant Alternate Currency for the relevant Interest Period and in the amount
of the Alternate Currency are offered by the Administrative Agent), determined
as of 11:00 A.M. (Local Time) (or as soon thereafter as practicable), two
Business Days prior to the beginning of the relevant Interest Period pertaining
to such Alternate Currency Loan hereunder; by (b) 1.00 minus the Reserve
Percentage. Notwithstanding the foregoing, if at any time the Alternate Currency
Rate as determined above is less than zero, it shall be deemed to be zero for
purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.), as amended,
and the rules and regulations thereunder).

“Applicable Commitment Fee Rate” means:

(a) for the period from the Closing Date through June 30, 2018, fifteen
(15.00) basis points; and

(b) thereafter, the number of basis points set forth in the following matrix:

 

Average Revolving Credit Availability

  

Applicable Commitment Fee Rate

Greater than thirty-three percent (33%) of the Revolving Credit Commitment   
15.00 basis points Less than or equal to thirty-three percent (33%) of the
Revolving Credit Commitment    20.00 basis points

The first date on which the Applicable Commitment Fee Rate is subject to change
is July 1, 2018. On and after July 1, 2018, changes to the Applicable Commitment
Fee Rate shall be effective on the first day of each fiscal quarter of the
Borrower, based upon the Average Revolving Credit Availability for the last
thirty (30) days of the prior fiscal quarter. Notwithstanding anything herein to
the contrary, (i) during any period when the Borrower shall have failed to
timely deliver the Borrowing Base Certificate pursuant to Section 5.3(a) hereof,
or

 

3



--------------------------------------------------------------------------------

the collateral reporting required pursuant to Section 5.3(f) hereof, until such
time as the appropriate Borrowing Base Certificate is delivered, the Applicable
Commitment Fee Rate shall, at the election of the Administrative Agent (which
may be retroactively effective to the day upon which the Administrative Agent
should have received the Borrowing Base Certificate), be the highest rate per
annum indicated in the above pricing grid regardless of the Average Revolving
Credit Availability at such time, and (ii) in the event that any information or
certification provided to the Administrative Agent in a Borrowing Base
Certificate is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a different Applicable Commitment Fee Rate for
any period (an “Applicable Commitment Fee Period”) than the Applicable
Commitment Fee Rate applied for such Applicable Commitment Fee Period, then
(A) the Borrower shall promptly deliver to the Administrative Agent a corrected
Borrowing Base Certificate for such Applicable Commitment Fee Period, (B) the
Applicable Commitment Fee Rate shall be determined based on the recalculated
Average Revolving Credit Availability (with reference to the corrected Borrowing
Base Certificate), and (C) either (1) the Borrower shall promptly pay to the
Administrative Agent, for the benefit of the Lenders, the accrued additional
fees owing as a result of an increased Applicable Commitment Fee Rate for such
Applicable Commitment Fee Period, or (2) the appropriate Lenders shall reimburse
the Borrower for the amount of any additional fees charged as a result of a
decreased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period (unless a Cash Dominion Period shall exist at such time, in which case
such amount shall be deposited into the Cash Collateral Account); provided that
if the Obligations under this Agreement have been paid in full the time such
inaccuracy is shown to exist, the Borrower shall have no duty to provide any
corrected Borrowing Base Certificate or to pay any additional fees pursuant to
subpart (C)(1) above, and the Lenders shall have no duty to refund any
additional fees pursuant to subpart (C)(2) above.

“Applicable Margin” means:

(a) for the period from the Closing Date through June 30, 2018, (i) one hundred
fifty (150.00) basis points for Eurodollar Loans and Daily LIBOR Loans, and
(ii) and fifty (50.00) basis points for Base Rate Loans; and

(b) thereafter, the number of basis points set forth in the following matrix:

 

Average Revolving Credit Availability

   Applicable Basis Points for
Eurodollar Loans and,  Daily
LIBOR and Alternate
Currency Loans      Applicable Basis Points
for Base Rate Loans  

Greater than sixty-six percent (66%) of the Revolving Credit Commitment

     150.00        50.00  

Less than or equal to sixty-six percent (66%) but greater than thirty-three
percent (33%) of the Revolving Credit Commitment

     175.00        75.00  

Less than or equal to thirty-three percent (33%) of the Revolving Credit
Commitment

     200.00        100.00  

 

4



--------------------------------------------------------------------------------

The first date on which the Applicable Margin is subject to change is July 1,
2018. On and after July 1, 2018, changes to the Applicable Margin shall be
effective on the first day of each fiscal quarter of the Borrower, based upon
the Average Revolving Credit Availability for the last thirty (30) days of the
prior fiscal quarter. The above pricing matrix does not modify or waive, in any
respect, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof. Notwithstanding anything herein
to the contrary, (i) during any period when the Borrower shall have failed to
timely deliver the Borrowing Base Certificate pursuant to Section 5.3(a) hereof,
or the collateral reporting required pursuant to Section 5.3(f) hereof, until
such time as the appropriate collateral reports and Borrowing Base Certificate
are delivered, the Applicable Margin shall, at the election of the
Administrative Agent (which may be retroactively effective to the day upon which
the Administrative Agent should have received the Borrowing Base Certificate),
be the highest rate per annum indicated in the above pricing grid for Loans of
that type, regardless of the Average Revolving Credit Availability, and (ii) in
the event that any information or certification provided to the Administrative
Agent in a Borrowing Base Certificate is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a different
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall promptly deliver to the Administrative Agent a corrected
Borrowing Base Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on the recalculated Average Revolving Credit
Availability (with reference to the corrected Borrowing Base Certificate), and
(C) either (1) the Borrower shall promptly pay to the Administrative Agent, for
the benefit of the Lenders, the accrued additional interest owing as a result of
an increased Applicable Margin for such Applicable Margin Period, or (2) the
appropriate Lenders shall reimburse the Borrower for the amount of any
additional interest charged as a result of a decreased Applicable Margin for
such Applicable Margin Period (unless a Cash Dominion Period shall exist at such
time, in which case such amount shall be deposited into the Cash Collateral
Account); provided that if the Obligations have been paid in full the time such
inaccuracy is shown to exist, the Borrower shall have no duty to provide any
corrected Borrowing Base Certificate or to pay any additional interest pursuant
to subpart (C)(i) above, and the Lenders shall have no duty to refund any
additional interest pursuant to subpart (C)(ii) above.

“Approved Electronic Communication System” means the StuckyNet System or any
other equivalent electronic service, whether owned, operated or hosted by the
Administrative Agent, any Affiliate of the Administrative Agent or any other
Person.

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

5



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Assumption Agreement entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.10 hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit E, or any other form approved by the
Administrative Agent.

“Average Revolving Credit Availability” means, for any period of thirty
(30) consecutive days, the average daily Revolving Credit Availability in effect
during such period, as determined by the Administrative Agent (absent manifest
error).

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer (with evidence of such authorization delivered to the
Administrative Agent) to handle certain administrative matters in connection
with this Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an Affiliate of a Lender) in connection
with any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an Affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.

“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an Affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate. Notwithstanding the foregoing, if at any time the Base
Rate as determined above is less than zero, it shall be deemed to be zero for
purposes of this Agreement.

 

6



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrower shall pay interest at
the Derived Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. Dollar-denominated syndicated credit facilities at such time and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurodollar Rate
with the applicable Unadjusted Benchmark Replacement for U.S. Dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or

 

7



--------------------------------------------------------------------------------

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate
;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a Relevant
Governmental Body announcing that the Eurodollar Rate is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.6 and (b) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.6.

“Borrower” means that term as defined in the first paragraph of this Agreement.

 

8



--------------------------------------------------------------------------------

“Borrowing Base” means an amount equal to the total of the following:

(a) up to eighty-five percent (85%) of the amount due and owing on Eligible
Accounts Receivable; plus

(b) the lesser of (A) up to eighty percent (80%) of the amount due and owing on
Eligible Unbilled Accounts Receivable, and (B) Seven Million Dollars
($7,000,000); plus

(c) the lesser of (A) up to eighty percent (85%) of the amount due and owing on
Eligible Extended Terms Account Receivable, and (B) Two Million Five Hundred
Thousand Dollars ($2,500,000); minus

(d) Reserves, if any;

provided that, anything herein to the contrary notwithstanding, the
Administrative Agent shall at all times have the right to modify or reduce such
percentages, dollar amount caps or other components of the Borrowing Base from
time to time, in its Permitted Discretion; provided that the Administrative
Agent shall give the Borrower at least one Business Day’s prior notice of any
such reduction or modification. For the avoidance of doubt, it is acknowledged
and agreed that any calculation of modification or reduction made pursuant to
more than one clause above shall be made without duplication.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrowing Base Certificate” means a borrowing base certificate submitted
through the Approved Electronic Communication System, or a borrowing base
certificate in such other form as agreed to in writing by the Administrative
Agent and the Borrower.

“Borrowing Base Company” means each Company listed on Schedule 4 hereto, and
each additional Company that shall become a Borrowing Base Company pursuant to
Section 2.14 hereof.

“Business Day” means a day that is not a Saturday, a Sunday or anothera day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, (a) if the applicable Business Day relates to
a Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market, and (b) if the applicable
Business Day relates to an Alternate Currency, is a day of the year on which
dealings in deposits are carried on in the relevant Alternate Currency.

 

9



--------------------------------------------------------------------------------

“Capital Distribution” means a payment made, liability incurred or other
consideration (other than any stock dividend, stock split or other equity
distribution payable only in capital stock or other equity of such Company)
given by a Company to any Person that is not a Company, (a) for the purchase,
acquisition, redemption, repurchase, payment or retirement of any capital stock
or other equity interest of such Company, or (b) as a dividend, return of
capital or other distribution in respect of such Company’s capital stock or
other equity interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a commercial Deposit Account designated as a
“cash collateral account” and maintained by one or more Credit Parties with the
Administrative Agent, without liability by the Administrative Agent or the
Lenders to pay interest thereon, from which account the Administrative Agent, on
behalf of the Lenders, shall have the exclusive right during the existence of an
Event of Default or Cash Dominion Period to withdraw funds until all of the
Secured Obligations are paid in full.

“Cash Collateralize” means to deposit into a cash collateral account maintained
with (or on behalf of) the Administrative Agent, and under the sole dominion and
control of the Administrative Agent, or to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Issuing Lender, as collateral
for any Letter of Credit Exposure or obligations of the Lenders to fund
participations in respect of any Letter of Credit Exposure, cash or deposit
account balances, or, if the Administrative Agent and the Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender. For the purposes of this Agreement, “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Dominion De-Activation Date” means, after a Cash Dominion Effective Date,
the last day of a thirty (30) consecutive day period during which (a) the
Revolving Credit Availability shall have been, at all times during such period,
greater than Six Million Seven Hundred Fifty Thousand Dollars ($6,750,000), and
(b) no Event of Default shall have occurred or be continuing; provided that
(i) no more than three Cash Dominion De-Activation Dates may occur, and (ii) the
Required Lenders, in waiving any Event of Default that has caused the existence
of a Cash Dominion Period, may also specify that such waiver ends such Cash
Dominion Period and that the ending of such Cash Dominion Period shall not
constitute a Cash Dominion De-Activation Date for purposes of the preceding
clause (i).

“Cash Dominion Effective Date” means any date on which (a) an Event of Default
pursuant to Section 8.12 hereof occurs, (b) the Administrative Agent or the
Required Lenders give written notice to the Borrower that any other Event of
Default exists and is being deemed to trigger a Cash Dominion Period, or (c) the
Revolving Credit Availability is less than Six Million Seven Hundred Fifty
Thousand Dollars ($6,750,000).

 

10



--------------------------------------------------------------------------------

“Cash Dominion Period” means each period commencing on a Cash Dominion Effective
Date and ending on the first Cash Dominion De-Activation Date occurring
thereafter; provided that if three Cash Dominion Effective Dates occur, the Cash
Dominion Period that begins on the next Cash Dominion Effective Date shall
continue notwithstanding the occurrence of a Cash Dominion De-Activation Date.

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon by, or in the
possession of the Administrative Agent or any Lender.

“CFC” means a Controlled Foreign Corporation, as such term is defined in
Section 957 of the Code.

“CFC Holding Company” means any Domestic Subsidiary that is a disregarded entity
for U.S. tax purposes and substantially all of the assets of which consist of
the equity interests or other securities of one or more CFCs.

“Change in Control” means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than thirty percent (30%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of the Borrower;

(b) if, at any time during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and
(ii) hereof that constituted, at the time of such election or nomination, at
least a majority of that board of directors;

(c) if the Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the aggregate ordinary Voting Power represented by the issued
and outstanding equity interests of each Subsidiary Guarantor of Payment, except
if as a result of merger, amalgamation or other disposition that is not
prohibited by Section 5.12 hereof; or

(d) the occurrence of a change in control, or other term of similar import used
therein, as defined in any Material Indebtedness Agreement that permits the
holder thereof to accelerate or require the purchase or mandatory prepayment of
the Indebtedness under such Material Indebtedness Agreement.

 

11



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Act and all requests, rules, guidelines or
directives thereunder, or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Accounts, if any, and (iv) Cash Security; and (b) Proceeds
and products of any of the foregoing; provided that Collateral shall not include
any Excluded Properties.

“Collection” means any payment made to one or more Borrowing Base Companies from
an Account Debtor or customer of one or more Borrowing Base Companies including,
but not limited to, cash, checks, drafts and any other form of payment.

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

 

12



--------------------------------------------------------------------------------

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

“Commitment Period” means the period from the Closing Date to December 2022,
20202022 or such earlier date on which the Commitment shall have been terminated
pursuant to Article IX hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.

“Communications” means, that term as defined in Section 10.17(b) hereof.

“Companies” means the Borrower and all Subsidiaries.

“Company” means the Borrower or a Subsidiary.

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.

“Concentration Account” means a commercial Deposit Account designated
“depository concentration account” and maintained by the Borrower with the
Administrative Agent without liability by the Administrative Agent to pay
interest thereon, which account shall be under the exclusive control of the
Administrative Agent during the existence of an Event of Default or Cash
Dominion Period and, other than during a Cash Dominion Period, the
Administrative Agent shall transfer the funds therein to the Operating Account,
and during a Cash Dominion Period, the Administrative Agent shall have the
exclusive right to withdraw funds and transfer such funds to the Cash Collateral
Account.

“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender, or (c) becomes available to the
Administrative Agent or such Lender on a nonconfidential basis from a Person
other than any Company.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

13



--------------------------------------------------------------------------------

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
Indebtedness (or obligations to give such foregoing consideration in the
future), the payment of consulting fees (except to the extent constituting
reasonable compensation for services rendered) or fees for a covenant not to
compete and any other consideration paid or to be paid to, or on behalf of, the
seller or its equity holders for such Acquisition.

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower (specifically including any software development
costs that are capitalized), as determined on a Consolidated basis.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period (a) plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) non-cash
expenses incurred in connection with stock-based compensation, (v) net losses
from divested or discontinued operations, (vi) severance charges incurred by the
Companies in an aggregate amount not to exceed Five Million Dollars ($5,000,000)
during the Commitment Period, and (vii) non-recurring non-cash losses not
incurred in the ordinary course of business and other non-cash items reducing
Consolidated Net Earnings, minus (b) to the extent included in Consolidated Net
Earnings for such period, (i) net gains from divested or discontinued
operations, and (ii) non-recurring non-cash gains not incurred in the ordinary
course of business and other non-cash items increasing Consolidated Net
Earnings; provided that, for any period during which an Acquisition is made
pursuant to Section 5.13 hereof, Consolidated EBITDA shall be recalculated to
include the “EBITDA” of the acquired company (with appropriate pro forma
adjustments acceptable to the Administrative Agent and calculated on the same
basis as set forth in this definition) as if such Acquisition occurred at the
beginning of such period, and the Borrower during the twelve (12) month period
following the date of any such Acquisition may include in the calculation of
Consolidated EBITDA the necessary portion of the adjusted historical results of
the entity acquired in such Acquisition that were achieved prior to the
applicable date of acquisition for such time period as is necessary for Borrower
to have figures on a trailing four fiscal quarter basis from the date of
determination with respect to such acquired entity.

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense paid in cash, and (b) principal payments on Consolidated Funded
Indebtedness (other than optional prepayments of the Revolving Loans), including
payments on Capitalized Lease Obligations.

 

14



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any, but excluding (a) Indebtedness described solely in clauses
(c) and (e) of the definition of Indebtedness, and (b) Indebtedness consisting
of undrawn amounts under letters of credit) of the Borrower, as determined on a
Consolidated basis.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements and excluding
deferred financing costs) of the Borrower for such period, as determined on a
Consolidated basis.

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
long-term Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.

“Controlled Disbursement Account” means a commercial Deposit Account designated
“controlled disbursement account” and maintained by one or more Credit Parties
with the Administrative Agent, without liability by the Administrative Agent to
pay interest thereon.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

15



--------------------------------------------------------------------------------

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Daily LIBOR Loan or a Eurodollar Loan, the
conversion of a Daily LIBOR Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.

“Credit Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all Revolving Loans outstanding, and (b) the Letter of Credit
Exposure.

“Credit Party” means the Borrower, and any Subsidiary or other Person that is a
Guarantor of Payment.

“Daily Interest Period” means, with respect to a Daily LIBOR Loan, the period
commencing on the date such Daily LIBOR Loan is made and ending on the next day,
with successive Daily Interest Periods automatically commencing daily
thereafter.

“Daily LIBOR Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Daily LIBOR Rate.

“Daily LIBOR Rate” means, for any Daily Interest Period with respect to a Daily
LIBOR Loan, the per annum rate of interest (rounded upward, if necessary, to the
nearest 1/16th of 1%) at which, determined by the Administrative Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) as of approximately 11:00 A.M. (London time) on the same
day as the beginning of such Daily Interest Period, Dollar deposits in
immediately available funds in an amount comparable to such Daily LIBOR Loan and
with a maturity of one day are offered to prime banks by leading banks in the
London interbank market. Notwithstanding the foregoing, if at any time the Daily
LIBOR Rate as determined above is less than zero, it shall be deemed to be zero
for purposes of this Agreement.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, from
time to time in effect.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

16



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 11.11(b) hereof, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, the Issuing Lender or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations under
this Agreement, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this subpart (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender, or any direct or
indirect parent company thereof, by a Governmental Authority, so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States, or from the enforcement of
judgments or writs of attachment on its assets, or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of subparts
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 11.11(b) hereof) upon delivery of written notice of such determination
to the Borrower, the Issuing Lender, the Swing Line Lender and each Lender.

“Derived Alternate Currency Rate” means a rate per annum equal to the sum of
(a) the Applicable Margin (from time to time in effect) for Alternate Currency
Loans, and (b) the Alternate Currency Rate applicable to the relevant Alternate
Currency.

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
(or similar agreement with respect to a Deposit Account that is not an Excluded
Deposit Account) among a Credit Party, the Administrative Agent and a depository
institution, to be in form and substance satisfactory to the Administrative
Agent, as the same may from time to time be amended, restated or otherwise
modified.

 

17



--------------------------------------------------------------------------------

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

“Derived Daily LIBOR Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Daily LIBOR Loans plus the
Daily LIBOR Rate.

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” or the $ sign means lawful currency of the United States.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Two Hundred Fifty Thousand Dollars ($250,000) (or the foreign currency
equivalent of such amount), (c) has no direct or indirect Subsidiaries with
aggregate assets, for such Company and all such Subsidiaries, of more than Two
Hundred Fifty Thousand Dollars ($250,000) (or the foreign currency equivalent of
such amount), and (d) is not a Guarantor of any Indebtedness incurred pursuant
to any Material Indebtedness Agreement entered into by a Credit Party.

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by the Administrative Agent on the basis of
its spot rate at approximately 11:00 A.M. (London time) on the date two Business
Days before the date of such Alternate Currency Loan or issuance of such Letter
of Credit denominated in such Alternate Currency, for the purchase of the
relevant Alternate Currency with Dollars for delivery on the date of such
Alternate Currency Loan or Letter of Credit, and (b) with respect to any other
amount, if such amount is denominated in Dollars, then such amount in Dollars
and, otherwise the Dollar equivalent of such amount, determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
(London time) on the date for which the Dollar equivalent amount of such amount
is being determined, for the purchase of the relevant Alternate Currency with
Dollars for delivery on such date; provided that, in calculating the Dollar
Equivalent for purposes of determining (i) the Borrower’s obligation to prepay
Loans and Letters of Credit pursuant to Section 2.10 hereof, or (ii) the
Borrower’s ability to request additional Loans or Letters of Credit pursuant to
the Commitment, the Administrative Agent may, in its discretion, on any Business
Day selected by the Administrative Agent (prior to payment in full of the
Obligations), calculate the Dollar Equivalent of each such Loan or Letter of
Credit. The Administrative Agent shall notify the Borrower of the Dollar
Equivalent of such Alternate Currency Loan or any other amount, at the time that
such Dollar Equivalent shall have been determined.

 

18



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

(i) a determination by the Administrative Agent that U.S. Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.6 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
the Eurodollar Rate, and

(ii) the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of written
notice of such election to the Borrower and the Lenders.

“Early Termination Event” means that term as defined in Section 2.8(e) hereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) hereof (subject to such
consents, if any, as may be required under Section 11.10 (b)(iii) hereof).

“Eligible Account Receivable” means an Account that is an account receivable
(i.e., each specific invoice) of a Borrowing Base Company that, at all times
until it is collected in full, continuously meets the following requirements:

(a) is not subject to any claim for credit, allowance or adjustment by the
Account Debtor or any defense, dispute, set-off, retention payment, chargeback
or counterclaim; provided that, that such Account Debtor has entered into an
agreement acceptable to the Administrative Agent waiving all of such rights,
then the Administrative Agent, in its sole discretion, may permit such Account
to be an Eligible Account Receivable;

 

19



--------------------------------------------------------------------------------

(b) arose in the ordinary course of business of such Borrowing Base Company from
the performance (fully completed) of services rendered to the Account Debtor,
and both of the following are true: (i) not more than ninety (90) days have
elapsed since the invoice date, and (ii) not more than sixty (60) days have
elapsed since the date payment was due;

(c) is not owing from an Account Debtor with respect to which any Borrowing Base
Company has received any notice or has any knowledge of such Account Debtor’s
insolvency or bankruptcy, or that such Account Debtor has suspended normal
business operations, dissolved, liquidated or terminated its existence;

(d) is not subject to a collateral assignment, pledge, mortgage, lien or
security interest of any type except that granted to or in favor of the
Administrative Agent, for the benefit of the Lenders;

(e) does not relate to any goods repossessed, lost, damaged, rejected or
returned, or acceptance of which has been revoked or refused;

(f) is not evidenced by a promissory note or any other instrument or by chattel
paper;

(g) has not been determined by the Administrative Agent to be unsatisfactory in
any respect, in the exercise of its Permitted Discretion;

(h) is not a Government Account Receivable, unless the security interest of the
Administrative Agent, for the benefit of the Lenders, in such Government Account
Receivable is filed in accordance with the Federal Assignment of Claims Act;

(i) is not owing from another Company, an Affiliate of a Company;

(j) is not a Foreign Account Receivable unless such Foreign Account Receivable
is backed by a letter of credit or other credit support reasonably acceptable to
the Administrative Agent;

(k) is not owing from an Account Debtor that has failed to pay more than fifty
percent (50%) of its currently outstanding accounts receivable within either or
both of the following (i) ninety (90) days of the invoice date, or (ii) sixty
(60) days of the date payment was due;

(l) with respect to an Account Debtor that, together with its Affiliates, owes
one or more Borrowing Base Companies more than twenty-five percent (25%) (or,
with respect to Investment Grade Account Debtors, forty percent (40%)) of all
accounts receivable of one or more Borrowing Base Companies, is not the portion
of the accounts receivable that represents the amount in excess of twenty-five
percent (25%) (or, with respect to Investment Grade Account Debtors, forty
percent (40%)) of such accounts receivable;

 

20



--------------------------------------------------------------------------------

(m) is an Account in which the Administrative Agent, for the benefit of the
Lenders, has a valid and enforceable first priority security interest;

(n) has not arisen in connection with sales of goods that were shipped or
delivered to an Account Debtor on consignment, a sale or return basis, a
guaranteed sale basis, a bill and hold basis, or on the basis of any similar
understanding;

(o) is not subject to any provision prohibiting assignment of the right to
payment or requiring notice of or consent to such assignment (except provisions
that are not enforceable under the Uniform Commercial Code in the applicable
jurisdiction);

(p) is not owing from an Account Debtor located in a State or province that
requires that such Borrowing Base Company, in order to sue such Account Debtor
in such jurisdiction’s courts or otherwise enforce its remedies against such
Account Debtor through judicial process, to either (i) qualify to do business in
such jurisdiction or (ii) file a report with the taxation division of such
jurisdiction for the then current year, unless, in each case, such Borrowing
Base Company has fulfilled such requirements to the extent applicable for the
then current year or fulfilled such other requirements that permit such Credit
Party to bring suit or otherwise enforce its remedies against such Account
Debtor through judicial process;

(q) is not an Account with respect to which any of the representations,
warranties, covenants and agreements contained in this Agreement or any of the
Loan Documents are not or have ceased to be complete and correct, in any
material respect or have been materially breached;

(r) is not an Account that represents a progress/milestone billing (for the
purposes hereof, “progress billing” means any invoice for goods sold or leased
or services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon such Credit Party’s
completion of any further performance under the contract or agreement);

(s) is not owing by any State or any department, agency, or instrumentality
thereof unless such Borrowing Base Company has complied with any applicable
statutory or regulatory requirements thereof in respect of the security interest
of the Administrative Agent, for the benefit of the Lenders, as granted
hereunder;

(t) is not owing from an Account Debtor that is also a supplier to, or creditor
of, any Company to the extent of the amount owing to such supplier or creditor;

(u) does not represent a manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling any Borrowing Base Company to
discounts on future purchases therefrom, but only to the extent of such credits,
discounts, plans or arrangements; and

(v) is not owing from an Account Debtor that is a natural person (or the estate
of a natural person).

 

21



--------------------------------------------------------------------------------

“Eligible Extended Terms Account Receivable” means an Account that (a) meets all
of the all the requirements for an Eligible Accounts Receivable other than
subpart (b)(i) of the definition of Eligible Accounts Receivable, and (b) not
more than one hundred twenty (120) days have elapsed since the invoice date.

“Eligible Unbilled Receivable” means, for any date, an Account that is an
account receivable of a Borrowing Base Company that, (a) if it had been billed
prior to the end of the immediately preceding month, would have met all the
requirements for an Eligible Account Receivable, and (b) is to be billed less
than thirty (30) days after the applicable service has been fully rendered.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, authorizations, certificates, approvals,
registrations, awards and standards promulgated by a Governmental Authority or
by any court, agency, instrumentality, regulatory authority or commission of any
of the foregoing concerning environmental health or safety and protection of
natural resources, or regulation of the discharge of substances including
without limitation Hazardous Materials into, the environment.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means equipment, as that term is defined in the U.C.C.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Company in a non-exempt “prohibited
transaction” (as defined under ERISA Section 406 or Code Section 4975) or a
breach of a fiduciary duty under ERISA that could result in liability to a
Company; (c) the application by a Controlled Group member for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code
Section 412(c)(4) or ERISA Section 302(c)(4); (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified

 

22



--------------------------------------------------------------------------------

or the failure of any “cash or deferred arrangement” under any such ERISA Plan
to meet the requirements of Code Section 401(k); (h) the taking by the PBGC of
any steps to terminate a Pension Plan or appoint a trustee to administer a
Pension Plan, or the taking by a Controlled Group member of any steps to
terminate a Pension Plan; (i) the failure by a Controlled Group member or an
ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof that
shall be denominated in Dollars and on which the Borrower shall pay interest at
the Derived Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average
(rounded upward to the nearest 1/16th of 1%) of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to the
Administrative Agent (or an Affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by leading banks in any Eurodollar market
reasonably selected by the Administrative Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the

 

23



--------------------------------------------------------------------------------

beginning of the relevant Interest Period pertaining to such Eurodollar Loan; by
(b) 1.00 minus the Reserve Percentage. Notwithstanding the foregoing, if at any
time the Eurodollar Rate, as determined above, is less than zero, it shall be
deemed to be zero for purposes of this Agreement.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Deposit Accounts” means those accounts held in the name of a Company
(a) that are Foreign Deposit Accounts, (b) Payroll Accounts, (c) zero balance
and automated clearing house accounts, and (d) any Deposit Account, whose
balance does not exceed Two Hundred Thousand Dollars ($200,000) at any time, and
which is designated by the Borrower as an Excluded Account in writing to the
Administrative Agent, so long as the aggregate balance of all such designated
Deposit Accounts does not exceed One Million Dollars ($1,000,000) at any time.

“Excluded Property” means (a) any property, to the extent that (and for so long
as) such grant of such security interest is prohibited by any Requirement of Law
or requires the consent of any Governmental Authority, which consent cannot be
obtained or reasonably expected to be obtained by the Borrower after using
commercially reasonable efforts; (b) any equity interest in any Foreign
Subsidiary that does not constitute Pledged Securities, or any properties or
assets of a Foreign Subsidiary, in each case, and for so long as and to the
extent that the granting of a Lien to the Administrative Agent on such assets
could reasonably be expected to have material negative tax consequences on the
Borrower (including without limitation under Section 956 of the Code as in
effect as of the Closing Date); (c) any treasury stock of a Company; (d) any
lease, contract, instrument, license or other agreement (or any rights
thereunder), to the extent (and only to the extent) that the grant of a Lien
therein would (i) constitute a violation of a restriction in favor of a third
party on such grant, or (ii) give any other party to such lease, contract,
instrument, license or other agreement the right to terminate its obligations
thereunder; provided that the limitation set forth in this clause (d) shall not
affect, limit, restrict or impair the grant by a Company of a Lien pursuant to
this Agreement in any such lease, contract, instrument, license or other
agreement (or any rights thereunder), to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
Requirement of Law, including the U.C.C.; (e) any interest in any equity
interests of any joint venture, partnership or other entity if such joint
venture, partnership or other entity is not a Subsidiary of such Company, in
each case if and for so long as the grant of a Lien with respect thereto shall
constitute a default under or termination pursuant to the terms of the joint
venture agreement, partnership agreement or other organizational documents of,
or contract or other agreement of (or covering or purporting to cover the assets
of) such joint venture, partnership or entity or its direct or indirect parent,
or result in the loss of economic benefit or the abandonment or invalidation of
such Company of such Company’s interest in such equity interests; (f) any ITU
Application for which a statement of use has not been filed (but only until such
statement is filed, at which point such application shall constitute Collateral
hereunder) to the extent such an ITU Application would, under the Trademark Act,
be deemed to be transferred in violation of 15 U.S.C. § 1060(a) as a result of
the security interest granted herein, or otherwise invalidated or made
unenforceable as a

 

24



--------------------------------------------------------------------------------

result of the execution or performance of this Agreement; (g) any vehicle;
(h) any real estate and any life insurance policies (including any cash
surrender value thereof) owned by a Company; or (i) any assets otherwise
required to be pledged or perfected hereunder to the extent that, in the
reasonable judgment of the Administrative Agent, the cost or burden of obtaining
the pledge or perfection of such Collateral would outweigh the benefits thereof
to the Lenders; provided that “Excluded Property” shall not include any
Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.

“Excluded Taxes” means, with respect to a Recipient, any of the following Taxes
imposed on or with respect to such Recipient or required to be withheld or
deducted from a payment to such Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
Laws of, or having its principal office located in, or, in the case of any
Lender, having its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.3(c) hereof); or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 3.2 hereof, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto, or to such Lender immediately before
it changed its lending office; (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.2(c) hereof; and (d) any U.S. federal
withholding Taxes imposed with respect to such Recipient pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

25



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“FCCR De-Activation Date” means, after a FCCR Effective Date, the last day of a
thirty (30) consecutive day period during which (a) the Revolving Credit
Availability shall have been, at all times during such period, greater than Five
Million Six Hundred Twenty-Five Thousand Dollars ($5,625,000), and (b) no Event
of Default shall have occurred or be continuing; provided that no more than
three FCCR De-Activation Dates may occur.

“FCCR Effective Date” means any date on which the Revolving Credit Availability
is less than Five Million Six Hundred Twenty-Five Thousand Dollars ($5,625,000).

“FCCR Testing Period” means each period commencing on a FCCR Effective Date and
ending on the first FCCR De-Activation Date occurring thereafter; provided that
if three FCCR Effective Dates occur, the FCCR Testing Period that begins on the
next FCCR Effective Date shall continue notwithstanding the occurrence of a FCCR
De-Activation Date.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.

“Fixed Charge Coverage Ratio” means, as determined on the last day of the most
recently completed four Quarterly Reporting Periods, on a Consolidated basis,
the ratio of (a) Consolidated EBITDA, minus (i) Consolidated Unfunded Capital
Expenditures, (ii) Consolidated Income Tax Expense paid in cash, and
(iii) Capital Distributions made in cash, to (b) Consolidated Fixed Charges.

“Foreign Account Receivable” means an Account that is an account receivable that
arises out of contracts with or orders from an Account Debtor that is not a
resident of the United States or Canada (other than Quebec), or an Account
payable in a currency other than Dollars.

“Foreign Deposit Account” means any Deposit Account of a Company that is
maintained outside of the United States.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

26



--------------------------------------------------------------------------------

“Foreign Subsidiary” means a Subsidiary that is organized under the Laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Commitment Percentage
of the Revolving Credit Commitment) with respect to Letters of Credit issued by
the Issuing Lender, other than Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof; and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Swing Line Exposure
(to the extent of such Defaulting Lender’s Commitment Percentage of the
Revolving Credit Commitment) made by such Swing Line Lender, other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Government Account Receivable” means an Account that is an account receivable
that arises out of contracts with or orders from the United States or any of its
departments, agencies or instrumentalities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, department, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
exercising such functions, and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

27



--------------------------------------------------------------------------------

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, and any other Person that shall execute and
deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to the
Administrative Agent, or become a party by joinder to the Guaranty of Payment
that was executed on the Closing Date, subsequent to the Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement, as the same may
from time to time be amended, restated or otherwise modified.

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

“Heightened Testing De-Activation Date” means, after a Heightened Testing
Effective Date, the last day of a ninety (90) consecutive day period during
which the Revolving Credit Availability shall have been, at all times during
such period, greater than both (a) fifty percent (50%) of the Borrowing Base,
and (b) Ten Million Dollars ($10,000,000).

“Heightened Testing Effective Date” means any date on which the Revolving Credit
Availability is less than either (or both) (a) fifty percent (50%) of the
Borrowing Base, or (b) Ten Million Dollars ($10,000,000).

“Heightened Testing Period” means each period commencing on a Heightened Testing
Effective Date and ending on the first Heightened Testing De-Activation Date
occurring thereafter.

“IBM” means International Business Machines Corporation, a Delaware corporation,
and its subsidiaries.

“IBM Account Receivable” means an Account that is an account receivable that
arises out of contracts with or orders from IBM.

“IBM Factoring Arrangement” means the factoring arrangement between Borrower and
IBM whereby accounts receivable and proceeds thereof owing by IBM to Borrower
are sold to Citibank, N.A., an accounts receivable factor.

 

28



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, at any date of determination, any one or more
Subsidiaries whose aggregate assets, when combined with the assets of the
Dormant Subsidiaries (if any), on the last day of the most recent period for
which balance sheets have been delivered pursuant to Section 5.3(b), (c) or
(d) were less than One Million Dollars ($1,000,000), as determined in accordance
with GAAP, and which Subsidiaries have been designated in writing by the
Borrower to the Administrative Agent as “Immaterial Subsidiaries”.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business)
that in accordance with GAAP would be included as liabilities on a balance
sheet, (c) all obligations under conditional sales or other title retention
agreements, (d) all obligations (contingent or otherwise) under any letter of
credit or banker’s acceptance, (e) all net obligations under any currency swap
agreement, interest rate swap, cap, collar or floor agreement or other interest
rate management device or any Hedge Agreement (but taking into account only the
mark-to-market value or, if any actual amount is due as a result of the
termination or close out of such transaction, that amount), (f) all synthetic
leases, (g) all Capitalized Lease Obligations, (h) all obligations of such
Company with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company or the general partner or venture is otherwise not
directly liable for such indebtedness or the only assets of the general partner
or venturer is the ownership of such partnership or joint venture, (k) any other
transaction (including forward sale or purchase agreements) having the
functional effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above (for purposes of this
subpart (l), the amount of any guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligations, or portion
thereof, in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guarantor in good faith).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing subpart (a), Other Taxes.

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by a
Credit Party, wherein such Credit Party, as the case may be, has granted to the
Administrative Agent, for the benefit of the Lenders, a security interest in all
intellectual property owned by such Credit Party, as the same may from time to
time be amended, restated or otherwise modified.

“Interest Adjustment Date” means the last day of each Interest Period.

 

29



--------------------------------------------------------------------------------

“Interest Period” means, with respect to a EurodollarLIBOR Fixed Rate Loan, the
period commencing on the date such EurodollarLIBOR Fixed Rate Loan is made and
ending on the last day of such period, as selected by the Borrower pursuant to
the provisions hereof, and, thereafter (unless such Eurodollar Loan is converted
to a Base Rate Loan or a Daily LIBOR Loan), each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the last
day of such period, as selected by the Borrower pursuant to the provisions
hereof. The duration of each Interest Period for a EurodollarLIBOR Fixed Rate
Loan shall be one month, two months, three months or six months, in each case as
the Borrower may select upon notice, as set forth in Section 2.5 hereof;
provided that (a) if the Borrower shall fail to so select the duration of any
Interest Period at least three Business Days prior to the Interest Adjustment
Date applicable to such Eurodollar Loan, the Borrower shall be deemed to have
converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; (b) each Alternate Currency Loan must be repaid on the
last day of the Interest Period applicable thereto. Notwithstanding the
foregoing, no Interest Period shall extend beyond the last day of the Commitment
Period.

“Inventory” means inventory, as that term is defined in the U.C.C.

“Investment Grade Account Debtor” means an Account Debtor that has, or whose
Subsidiary or parent has, a long term issuer rating of no less than Baa3 from
Moody’s and BBB-from Standard & Poor’s.

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent shall be unable to issue a Letter of Credit, such other
Revolving Lender as shall be acceptable to the Administrative Agent and shall
agree to issue the Letter of Credit in its own name, but in each instance on
behalf of the Revolving Lenders.

“ITU Application” means a trademark application filed with the United States
Patent and Trademark Office in Washington D.C. pursuant to 15 U.S.C. § 1051(b).

“KeyBank” means KeyBank National Association, a national banking association,
and its successors and assigns.

“Landlord’s Waiver” means a landlord’s waiver in form and substance satisfactory
to the Administrative Agent, delivered by a Credit Party in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.

 

30



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.

“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or another Company, including amendments thereto, if any, and shall
have an expiration date no later than the earlier of three hundred sixty-four
(364) days after its date of issuance (provided that such Letter of Credit may
provide for the renewal thereof for additional one year periods).

“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Ten Million Dollars ($10,000,000).

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by the Borrower or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).

“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Loan” means a Revolving Loan or a Swing Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, each Landlord’s Waiver (or similar
agreement), the Administrative Agent Fee Letter and the Closing Fee Letter, as
any of the foregoing may from time to time be amended, restated or otherwise
modified or replaced, and any other document delivered pursuant thereto.

 

31



--------------------------------------------------------------------------------

“Lockbox” means the post office box rented by and in the name of one or more
Credit Parties in accordance with Section 7.2(a) hereof.

“Master Agreement” means that Master Agreement entered into by and among the
Borrower and the Administrative Agent in connection with the cash management
services undertaken by the Administrative Agent on behalf of the Borrower.

“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Borrower, (b) the business or financial condition of
the Companies taken as a whole, (c) the rights and remedies of the
Administrative Agent or the Lenders under any Loan Document, or (d) the ability
of the Credit Parties, taken as a whole, to perform their obligations under the
Loan Documents.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Three
Million Dollars ($3,000,000).

“Material Recovery Event” means (a) any casualty loss in respect of assets of
Borrower or a Domestic Subsidiary covered by casualty insurance, and (b) any
compulsory transfer or taking under threat of compulsory transfer of any asset
of the Borrower or a Domestic Subsidiary by any Governmental Authority; provided
that, in the case of either subpart (a) or (b) hereof, the proceeds received by
the Companies from such loss, transfer or taking exceeds Two Hundred Fifty
Thousand Dollars ($250,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.8(f) hereof, and
(b) assignments of interests pursuant to Section 11.10 hereof; provided that the
Maximum Amount for the Swing Line Lender shall exclude the Swing Line Commitment
(other than its pro rata share), and the Maximum Amount of the Issuing Lender
shall exclude the Letter of Credit Commitment (other than its pro rata share
thereof).

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

“Maximum Revolving Amount” means Forty-Five Million Dollars ($45,000,000), as
such amount may be reduced pursuant to Section 2.8(f) hereof.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred three percent (103%) of the Fronting Exposure of the Issuing Lender
with respect to Letters of Credit issued and outstanding at such time, and
(b) otherwise, an amount determined by the Administrative Agent and the Issuing
Lender in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

32



--------------------------------------------------------------------------------

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Net Proceeds” means, with respect to any event, but only as and when received
by the Borrower or any of the Domestic Subsidiaries, (a) the cash proceeds
received in respect of such event; net of (b) the sum of (i) all reasonable fees
and out-of-pocket expenses paid or reimbursed in connection with such event,
(ii) in the case of a sale, transfer or other disposition of an asset, the
amount of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event (it being understood that such
amount shall include the amount of all distributions and other payments required
to be made to minority equity holders by the recipient of such Net Proceeds as a
result of such sale, transfer or disposition), and (iv) the amount of all Taxes
paid (or reasonably estimated to be payable), including the amount of any
reserves reasonably established by the Borrower for the purpose of funding any
liabilities that are incurred in connection with the disposition of any asset
(including pension and other post-employment benefit obligations associated with
such disposition) and contingent liabilities reasonably estimated to be payable,
in each case during the fiscal year that such event occurred or the next
succeeding fiscal year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer); provided that,
to the extent that any such reserves are not utilized by the Borrower or the
Domestic Subsidiaries to fund the applicable liabilities prior to the end of
such succeeding fiscal year of the Borrower, the amount of such unutilized
reserves shall constitute “Net Proceeds.”

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower or any other Credit Party to the
Administrative Agent, the Swing Line Lender, the Issuing Lender, or any Lender
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, and all obligations of the Borrower or
any other Credit Party pursuant to Letters of Credit; (b) each extension,
renewal, consolidation or refinancing of any of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees, payable
pursuant to this Agreement or any other Loan Document; (d) all fees and charges
in connection with Letters of Credit; (e) every other liability, now or
hereafter owing to the Administrative Agent or any Lender by any Company
pursuant to this Agreement or any other Loan Document; and (f) all Related
Expenses.

 

33



--------------------------------------------------------------------------------

“Operating Account” means a commercial Deposit Account designated “operating
account” and maintained by one or more Credit Parties with the Administrative
Agent, without liability by the Administrative Agent to pay interest thereon,
from which account the Borrower shall have the right to withdraw funds until the
Administrative Agent, on behalf of the Lenders, terminates such right after the
occurrence of a Default or an Event of Default.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document, or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment requested by the
Borrower pursuant to Section 11.3(c) hereof).

“Participant” means that term as defined in Section 11.10(d) hereof.

“Participant Register” means that term as defined in Section 11.10(d) hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“Payroll Accounts” means accounts solely used for payroll, medical benefits,
flexible spending obligations, employee benefits and fiduciary obligations.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Discretion” means a determination made by the Administrative Agent in
the exercise of its reasonable credit judgment (consistent with the asset-based
nature of this credit).

 

34



--------------------------------------------------------------------------------

“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:

(a) the investments by the Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

(b) the loans by the Borrower or a Domestic Subsidiary to a Foreign Subsidiary,
in such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;

(c) the guaranties by the Borrower or a Domestic Subsidiary of the Indebtedness
of a Foreign Subsidiary, in such amounts existing as of the Closing Date and set
forth on Schedule 5.11 hereto;

(d) any investment by a Foreign Subsidiary in a Company, or a loan from a
Foreign Subsidiary to a Company or a guaranty by a Foreign Subsidiary of
Indebtedness or other obligations of a Company;

(e) any guaranty by a Company in support of an office lease entered into by a
Foreign Subsidiary, in the ordinary course of business;

(f) any guaranty by a Company of performance by a Foreign Subsidiary of the
obligations of such Foreign Subsidiary to complete a project or other work under
a customer contract, entered into in the ordinary course of business (so long as
such guaranty is not a guaranty of Indebtedness); and

(g) after the Closing Date, the loans by the Borrower or a Domestic Subsidiary
to, the investments by the Borrower or a Domestic Subsidiary in, and the
guaranties by the Borrower or a Domestic Subsidiary of the Indebtedness of,
Foreign Subsidiaries (including in connection with the consummation by a Foreign
Subsidiary of an Acquisition permitted pursuant to Section 5.13 hereof);
provided that, if a Heightened Testing Period shall exist immediately prior to
or after giving pro forma effect to such a loan, investment, or guaranty, the
Borrower may not make any such loan, investment, or guaranty or such future
loans, investments, or guaranties (during such Heightened Testing Period).

“Permitted Investment” means any investment of a Company, made after the Closing
Date, in the stock (or other debt or equity instruments) of a Person (other than
a Company), provided that, if a Heightened Testing Period shall exist
immediately prior to, or after giving pro forma effect to the making of any such
investment, no Company may make such investment or such future investments
(during such Heightened Testing Period) to the extent the aggregate amount of
all “Permitted Investments” would exceed aggregate amount of (i) Five Million
Dollars ($5,000,000), plus (ii) the aggregate amount of the net reduction of
such investments made after the Closing Date resulting from the repayment of a
loan or advance or the repurchase, redemption, sale or other disposition of such
investment.

 

35



--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system selected by the Administrative Agent.

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered in connection with this Agreement by the
Borrower or a Guarantor of Payment, as applicable, in favor of the
Administrative Agent, for the benefit of the Lenders, dated on or after the
Closing Date, as any of the foregoing may from time to time be amended, restated
or otherwise modified.

“Pledged Notes” means any promissory note payable to a Credit Party, as
described on Schedule 7.4 hereto, and any additional or future promissory notes
that may hereafter from time to time be payable to the one or more Credit
Parties.

“Pledged Securities” means all of the shares of capital stock or other equity
interests of a direct Subsidiary of a Credit Party, whether now owned or
hereafter acquired or created, and all proceeds thereof; provided that Pledged
Securities shall, to the extent (and only to the extent) that the granting of a
Lien to the Administrative Agent on such equity interests could reasonably be
expected to have material negative tax consequences on the Borrower (including
without limitation under Section 956 of the Code as in effect as of the Closing
Date) exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, (b) shares of
voting capital stock or other voting equity interests in any (A) first-tier
Foreign Subsidiary or (B) CFC Holding Company, in excess of sixty-five percent
(65%) of the total outstanding shares of voting capital stock or other voting
equity interest of such first-tier Foreign Subsidiary or CFC Holding Company, as
applicable, and (c) shares of capital stock or other equity interests of any
Foreign Subsidiary, to the extent (and only to the extent) that the grant of a
Lien therein would require the consent or approval of any works council (or
similar body) or other third party or the consent, authorization or approval
under any Requirement of Law or by any Governmental Authority and such consent
or approval cannot be obtained or reasonably expected to be obtained by a Credit
Party after using commercially reasonable efforts. (Schedule 3 hereto lists, as
of the Closing Date, all of the Pledged Securities.)

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by

 

36



--------------------------------------------------------------------------------

reason of loss or damage to the Collateral, and any return or unearned premium
upon any cancellation of insurance. Except as expressly authorized in this
Agreement, the right of the Administrative Agent and the Lenders to Proceeds
specifically set forth herein, or indicated in any financing statement, shall
never constitute an express or implied authorization on the part of the
Administrative Agent or any Lender to a Company’s sale, exchange, collection or
other disposition of any or all of the collateral securing the Secured
Obligations.

“Protective Advance” means a protective advance made by the Administrative Agent
in accordance with Section 2.16 hereof for the following:

(a) to pay and discharge past due taxes, assessments and governmental charges,
at any time levied on or with respect to any of the Collateral to the extent
that the applicable Company has failed to pay and discharge the same in
accordance with the requirements of this Agreement or any of the other Loan
Documents;

(b) to pay and discharge any claims of other creditors that are secured by any
Lien on any Collateral, other than a Lien permitted by Section 5.9 hereof;

(c) to pay for the maintenance, repair, restoration and preservation of any
Collateral to the extent the Company that owns such Collateral fails to comply
with its obligations in regard thereto under this Agreement and the other Loan
Documents, or the Administrative Agent reasonably believes payment of the same
is necessary or appropriate to avoid a material loss or material diminution in
value of such Collateral;

(d) to obtain and pay the premiums on insurance for any Collateral to the extent
the Companies fail to maintain such insurance in accordance with the
requirements of this Agreement and the other Loan Documents; or

(e) to otherwise maintain, protect or preserve the Collateral or the rights of
the Lenders under the Loan Documents and is made to enhance the likelihood of,
or to maximize the amount of, repayment of the Secured Obligations.

“Quarterly Reporting Period” means the period established by the Borrower as a
fiscal quarter of the Borrower, as more specifically set forth on Schedule 5.3
hereto, as such Schedule 5.3 shall from time to time be replaced pursuant to
Section 5.3(l) hereof.

“Recipient” means, as applicable (a) the Administrative Agent, (b) any Lender,
or (c) the Issuing Lender.

“Register” means that term as described in Section 11.10(c) hereof.

“Regularly Scheduled Payment Date” means the last day of each calendar month.

“Related Expenses” means any and all out-of-pocket costs, liabilities and
expenses (including, without limitation, damages, penalties, reasonable
attorneys’ fees, legal expenses, judgments and disbursements) (a) incurred by
the Administrative Agent, or imposed upon or

 

37



--------------------------------------------------------------------------------

asserted against the Administrative Agent or any Lender, in any attempt by the
Administrative Agent and the Lenders to (i) obtain, preserve, perfect or enforce
any Loan Document or any security interest evidenced by any Loan Document;
(ii) obtain payment, performance or observance of any and all of the Secured
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Secured Obligations or any part
thereof, including, without limitation, costs and expenses for appraisals,
assessments and audits of any Company or any such collateral; or (b) incidental
or related to subpart (a) above, including, without limitation, interest
thereupon from the date incurred, imposed or asserted until paid at the Default
Rate.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Writing” means each Loan Document, each Borrowing Base Certificate and
any other assignment, mortgage, security agreement, guaranty agreement,
subordination agreement, financial statement, audit report or other writing
providing material information concerning any Company furnished by any Credit
Party, or any of its officers, to the Administrative Agent or the Lenders
pursuant to or otherwise in connection with this Agreement; provided that no
Bank Product Agreement or Hedge Agreement shall constitute a Related Writing
hereunder.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

“Reportable Event” means a “reportable event” as that term is defined in Title
IV of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.

“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or
(b) after the Commitment Period, the Revolving Credit Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders, and (ii) if there shall be two or more unaffiliated Lenders (that are
not Defaulting Lenders), Required Lenders shall constitute at least two
unaffiliated Lenders.

“Requirement of Law” means, as to any Person, any Law applicable to or binding
upon such Person or any of its property.

“Reserve” or “Reserves” means any amount that the Administrative Agent reserves,
without duplication, pursuant to Section 2.13 hereof, against the Borrowing
Base.

 

38



--------------------------------------------------------------------------------

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, or (b) any amount paid, or other consideration given, by such
Company in repayment, redemption, retirement or repurchase, directly or
indirectly, of any Subordinated Indebtedness (other than Indebtedness owed to a
Credit Party).

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lender to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the lesser of
(i) the Borrowing Base, or (ii) the Maximum Revolving Amount.

“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 11.10 hereof.

“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

“Sanctions” means any sanctions administered or enforced from time to time by
(a) the U.S. government, including those administered by the U.S. Department of
the Treasury’s Office of Foreign Assets Control or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authorities.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

39



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an Affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
Affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

“Securities Account Control Agreement” means each Securities Account Control
Agreement (or similar agreement with respect to a Securities Account) among a
Credit Party, the Administrative Agent and a Securities Intermediary, dated on
or after the Closing Date, to be in form and substance satisfactory to the
Administrative Agent, as the same may from time to time be amended, restated or
otherwise modified.

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

“Security Account” means a commercial Deposit Account maintained with the
Administrative Agent, without liability by the Administrative Agent to pay
interest thereon, as described in Section 7.2(f) hereof.

“Security Agreement” means each Security Agreement, executed and delivered by
one or more Guarantors of Payment in favor of the Administrative Agent, for the
benefit of the Lenders, dated as of the Closing Date, and any other Security
Agreement executed on or after the Closing Date, as the same may from time to
time be amended, restated or otherwise modified.

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.

“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Control Agreement, each U.C.C. Financing Statement or similar filing as to
a jurisdiction located outside of the United States filed in connection herewith
or perfecting any interest created in any of the foregoing documents, and any
other document pursuant to which any Lien is granted by a Company or any other
Person to the Administrative Agent, for the benefit of the Lenders, as security
for the Secured Obligations, or any part thereof, and each other agreement
executed or provided to the Administrative Agent in connection with any of the
foregoing, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced.

“Settlement Date” means that term as defined in Section 2.2(c)(ii) hereof.

 

40



--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Standard & Poor’s” means S&P Global Ratings, a business unit of Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., and any
successor thereto.

“StuckyNet System” means the StuckyNet-Link internet-based communication system
utilized by the Administrative Agent.

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance reasonably satisfactory to the Administrative Agent) in favor of the
prior payment in full of the Obligations.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company, unlimited liability company or other Person more than
fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by such Person or by one or more other subsidiaries of such Person
or by such Person and one or more subsidiaries of such Person. Unless the
context otherwise requires, Subsidiary herein shall be a reference to a
Subsidiary of the Borrower.

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the Issuing Lender,
issued by an issuer satisfactory to the Administrative Agent and the Issuing
Lender.

“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Ten Million Dollars ($10,000,000).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

“Swing Line Note” means the Swing Line Note, in the form of the attached Exhibit
B executed and delivered pursuant to Section 2.4(b) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

 

41



--------------------------------------------------------------------------------

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) the first Settlement Date after the date such Swing Loan is made, or (b) the
last day of the Commitment Period.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Third Amendment Effective Date” means December 23, 2019.

“Total Commitment Amount” means the principal amount of Forty-Five Million
Dollars ($45,000,000), or such lesser amount as shall be determined pursuant to
Section 2.8(f) hereof.

“Trade Date” means that term as defined in Section 11.10(b)(i) hereof.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” means that term as defined in Section 3.2(e)
hereof.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“United States” means the United States of America.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

42



--------------------------------------------------------------------------------

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Accounting Terms.

(a) Generally. Any accounting term not specifically defined in this Article I
shall have the meaning ascribed thereto by GAAP.

(b) Changes in GAAP. If any change in the rules, regulations, pronouncements,
opinions or other requirements of the Financial Accounting Standards Board (or
any successor thereto or agency with similar function) is made with respect to
GAAP, or if the Borrower adopts the International Financial Reporting Standards,
and such change or adoption results in a change in the calculation of any
component (or components in the aggregate) of the financial covenants set forth
in Section 5.7 hereof or the related financial definitions, upon notice by any
of the Administrative Agent, the Required Lenders or the Borrower, the parties
hereto will enter into good faith negotiations to amend such financial covenants
and financial definitions in such manner as the parties shall agree, each acting
reasonably, in order to reflect fairly such change or adoption so that the
criteria for evaluating the financial condition of the Borrower shall be the
same in commercial effect after, as well as before, such change or adoption is
made (in which case the method and calculating such financial covenants and
definitions hereunder shall be determined in the manner so agreed); provided
that, until so amended, such calculations shall continue to be computed in
accordance with GAAP as in effect prior to such change or adoption.
Notwithstanding any accounting change after the Closing Date that would require
lease obligations that would be treated as operating leases as of the Closing
Date to be classified and accounted for as capital leases or otherwise reflected
on the Borrower’s Consolidated balance sheet, for the purposes of determining
compliance with any covenant contained herein, such obligations shall be treated
in the same manner as operating leases are treated as of the Closing Date.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

Section 1.4. Foreign Exchange. For purposes of any determination of whether any
borrowing, investment, payment, Lien, or other transaction is permitted under
this Agreement (other than Section 5.30 hereof), all amounts in currencies other
than Dollars shall be translated into Dollars at the exchange rate as of the
date of determination; provided that (a) no Default or Event of Default shall be
deemed to have occurred solely as a result of any change in any exchange rate
thereafter occurring; (b) if Indebtedness denominated in currencies other than
Dollars is incurred to refinance other Indebtedness denominated in the same
foreign currency, and such refinancing would cause the applicable Dollar
denominated restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such refinancing, such Dollar denominated
restriction shall be deemed not to have been exceeded so long as the

 

43



--------------------------------------------------------------------------------

principal amount of such refinancing Indebtedness does not exceed the principal
amount of such Indebtedness being refinanced, and (c) determinations of whether
additional borrowings, investments, payments, Liens, or other transactions are
permitted under this Agreement shall, notwithstanding subpart (a) above, account
for changes in any exchange rate with respect to other then existing borrowings,
investments, payments, Liens, or other transactions in currencies other than
Dollars.

Section  1.5. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time. Notwithstanding the foregoing, nothing in this
Section 1.5 is intended to, and shall in no event be deemed to apply to, impose
any treatment or impact in any way, the tax treatment of any division or
resulting from the implementation of any plan of division by or involving any
Person.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to the Borrower, participate in Swing Loans made by the Swing Line Lender to the
Borrower, and issue or participate in Letters of Credit at the request of the
Borrower, in such aggregate amount as the Borrower shall request pursuant to the
Commitment; provided that in no event shall the aggregate principal amount of
all Loans and Letters of Credit outstanding under this Agreement be in excess of
the Total Commitment Amount.

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:

(i) the Dollar Equivalent of the aggregate outstanding principal amount of Loans
made by such Lender (other than Swing Loans made by the Swing Line Lender), when
combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure and the Swing Line Exposure, shall not be in excess of the Maximum
Amount for such Lender; and

(ii) the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.

 

44



--------------------------------------------------------------------------------

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure; provided that the Borrower shall
not request any Alternate Currency Loan (and the Lenders shall not be obligated
to make an Alternate Currency Loan) if, after giving effect thereto, the
Alternate Currency Exposure would exceed the Alternate Currency Maximum Amount.
The Borrower shall have the option, subject to the terms and conditions set
forth herein, to borrow Revolving Loans, maturing on the last day of the
Commitment Period, by means of any combination of Base Rate Loans, Daily LIBOR
Loans or, Eurodollar Loans, or Alternate Currency Loans. With respect to each
Alternate Currency Loan, subject to the other provisions of this Agreement, the
Borrower shall receive all of the proceeds of such Alternate Currency Loan in
one Alternate Currency and repay such Alternate Currency Loan in the same
Alternate Currency. Subject to the provisions of this Agreement, the Borrower
shall be entitled under this Section 2.2(a) to borrow Revolving Loans, repay the
same in whole or in part and re-borrow Revolving Loans hereunder at any time and
from time to time during the Commitment Period. The aggregate outstanding amount
of all Revolving Loans shall be payable in full on the last day of the
Commitment Period.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Issuing Lender shall, in its own name, on behalf of the
Revolving Lenders, issue such Letters of Credit for the account of the Borrower
or any other Company (provided that with respect to any Company that is not a
Guarantor of Payment, the Borrower shall be a co-applicant, and be jointly and
severally liable, with respect to each Letter of Credit issued for the account
of such Company), as the Borrower may from time to time request. The Borrower
shall not request any Letter of Credit (and the Issuing Lender shall not be
obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment, or (C) with respect to a request for a Letter of Credit to be issued
in an Alternate Currency, the Alternate Currency Exposure would exceed the
Alternate Currency Maximum Amount. The issuance of each Letter of Credit shall
confer upon each Revolving Lender the benefits and liabilities of a
participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Revolving Lender’s Commitment Percentage.

 

45



--------------------------------------------------------------------------------

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the Issuing Lender, if the Issuing
Lender is a Lender other than the Administrative Agent) by an Authorized Officer
not later than 11:00 A.M. (Eastern time) three Business Days prior to the date
of the proposed issuance of the Letter of Credit (or such shorter period as may
be acceptable to the Issuing Lender). Each such request shall be in a form
acceptable to the Administrative Agent (and the Issuing Lender, if the Issuing
Lender is a Lender other than the Administrative Agent) and shall specify the
face amount thereof, whether such Letter of Credit is a commercial documentary
or a standby Letter of Credit, the account party, the beneficiary, the requested
date of issuance, amendment, renewal or extension, the expiry date thereof, and
thethe Alternate Currency if a Letter of Credit denominated in an Alternate
Currency is requested, and the nature of the transaction or obligation to be
supported thereby. Concurrently with each such request, the Borrower, and any
other Company for whose account the Letter of Credit is to be issued, shall
execute and deliver to the Issuing Lender an appropriate application and
agreement, being in the standard form of the Issuing Lender for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
the Administrative Agent. The Administrative Agent shall give the Issuing Lender
and each Revolving Lender notice of each such request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(iii) Letter of Credit Fees.

(A) Commercial Documentary Letters of Credit Fees. With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of the Borrower or a Company, the
Borrower agrees to (1) pay to the Administrative Agent, for the pro rata benefit
of the Revolving Lenders, a non-refundable commission based upon the face amount
of such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter; and
(2) pay to the Administrative Agent, for the sole benefit of the Issuing Lender
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Issuing Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.

 

46



--------------------------------------------------------------------------------

(B) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of the Borrower or a Company, the Borrower agrees to
(1) pay to the Administrative Agent, for the pro rata benefit of the Revolving
Lenders, a non-refundable commission based upon the face amount of such Letter
of Credit, which shall be paid quarterly in arrears, on each Regularly Scheduled
Payment Date, in an amount equal to the aggregate sum of the Letter of Credit
Fee for such Letter of Credit for each day of such quarter; (2) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, an additional
Letter of Credit fee, which shall be paid on each date that such Letter of
Credit shall be issued, amended or renewed at the rate of fifteen basis points
percent (15.00 bps) of the face amount of such Letter of Credit; and (3) pay to
the Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.

(iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall immediately reimburse the Issuing
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by the Borrower on the date of the drawing of such Letter of
Credit, at the sole option of the Administrative Agent, the Borrower shall be
deemed to have requested a Revolving Loan, subject to the provisions of Sections
2.2(a) and 2.5 hereof (other than the requirement set forth in Section 2.5(d)
hereof), in the amount drawn. Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Lender has not requested a Revolving Credit
Note, by the records of the Administrative Agent and such Lender). Each
Revolving Lender agrees to make a Revolving Loan on the date of such notice,
subject to no conditions precedent whatsoever. Each Revolving Lender
acknowledges and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the Administrative Agent, for the
account of the Issuing Lender, of the proceeds of such Revolving Loan shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. The Borrower irrevocably authorizes and
instructs the Administrative Agent to apply the proceeds of any borrowing
pursuant to this Section 2.2(b)(iv) to reimburse, in full (other than the
Issuing Lender’s pro rata share of such borrowing),the Issuing Lender for the
amount drawn on such Letter of Credit. Each such Revolving Loan shall be deemed
to be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

 

47



--------------------------------------------------------------------------------

(v) Participation in Letters of Credit. If, for any reason, the Administrative
Agent (and the Issuing Lender if the Issuing Lender is a Lender other than the
Administrative Agent) shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, or if the amount not reimbursed is a Letter of Credit drawn in an
Alternate Currency, the Administrative Agent (and the Issuing Lender if the
Issuing Lender is a Lender other than the Administrative Agent) shall have the
right to request that each Revolving Lender fund a participation in the amount
due (or the Dollar Equivalent with respect to a Letter of Credit in an Alternate
Currency) with respect to such Letter of Credit, and the Administrative Agent
shall promptly notify each Revolving Lender thereof (by facsimile or email (in
each case confirmed by telephone) or telephone (confirmed in writing)). Upon
such notice, but without further action, the Issuing Lender hereby agrees to
grant to each Revolving Lender, and each Revolving Lender hereby agrees to
acquire from the Issuing Lender, an undivided participation interest in the
amount due with respect to such Letter of Credit in an amount equal to such
Revolving Lender’s Commitment Percentage of the principal amount due with
respect to such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Lender’s ratable share of
the amount due with respect to such Letter of Credit (determined in accordance
with such Revolving Lender’s Commitment Percentage). Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in the
amount due under any Letter of Credit that is drawn but not reimbursed by the
Borrower pursuant to this subsection (v) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this subsection (v) by
wire transfer of immediately available funds (in Dollars, and in the case of a
Letter of Credit issued and drawn in an Alternate Currency, the Dollar
Equivalent for amounts drawn in such Alternate Currency), in the same manner as
provided in Section 2.5 hereof with respect to Revolving Loans. Each Revolving
Lender is hereby authorized to record on its records such Revolving Lender’s pro
rata share of the amounts paid and not reimbursed on the Letters of Credit.

(vi) Auto-Renewal Letters of Credit. If the Borrower so requests, a Letter of
Credit shall have an automatic renewal provision; provided that any Letter of
Credit that has an automatic renewal provision must permit the Administrative
Agent (or the applicable Issuing Lender if the Issuing Lender is a Lender other
than the Administrative Agent) to prevent any such renewal by giving prior
notice to the beneficiary thereof not later than thirty (30) days prior to the
renewal date of such Letter of Credit (or such other period as agreed to by the
Administrative Agent and the Issuing Lender). Once any such Letter of Credit
that has automatic renewal provisions has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the Administrative
Agent (and the Issuing Lender) to permit at any time the renewal of such Letter
of Credit to an expiry date not later than one year after the last day of the
Commitment Period.

 

48



--------------------------------------------------------------------------------

(vii) Letters of Credit Outstanding Beyond the Commitment Period. If any Letter
of Credit is outstanding upon the termination of the Commitment, then, upon such
termination, the Borrower shall deposit with the Administrative Agent, for the
benefit of the Issuing Lender, with respect to all outstanding Letters of
Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred three percent (103%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties. The cash shall be deposited in an escrow account at a
financial institution designated by the Issuing Lender. The Issuing Lender shall
be entitled to withdraw (with respect to the cash) or draw (with respect to the
Supporting Letter of Credit) amounts necessary to reimburse the Issuing Lender
for payments to be made under the Letters of Credit and any fees and expenses
associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit. The Borrower
shall also execute such documentation as the Administrative Agent or the Issuing
Lender may reasonably require in connection with the survival of the Letters of
Credit beyond the Commitment or this Agreement. After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to the Borrower.

(c) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to the Borrower in such amount or amounts as the Borrower, through an Authorized
Officer, may from time to time request and to which the Swing Line Lender may
agree; provided that the Borrower shall not request any Swing Loan if, after
giving effect thereto, (A) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto. Each Swing Loan shall be made in Dollars.

(ii) Refunding of Swing Loans. As often as the Administrative Agent, in its sole
discretion, deems appropriate, but in no event later than 11:00 A.M. (Eastern
time) on each Wednesday (or the next Business Day if such Wednesday is not a
Business Day) (each a “Settlement Date”), the Swing Line Lender shall require
(and the Revolving Lenders and the Borrower agree that the Swing Line Lender
shall have the right to so require) that the then outstanding Swing Loans be
refinanced as a Revolving Loan. Such Revolving Loan shall be a Base Rate Loan
unless otherwise requested by and available to the Borrower hereunder. Upon
receipt of such notice by the Borrower and the Revolving Lenders, the Borrower
shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of such Swing Loan in accordance with Sections 2.2(a) and 2.5
hereof (other than the requirement set forth in Section 2.5(d) hereof). Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a
Revolving Lender has not requested a Revolving Credit Note, by the records of
the Administrative Agent and such Revolving Lender). Each Revolving Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Each Revolving

 

49



--------------------------------------------------------------------------------

Lender acknowledges and agrees that such Revolving Lender’s obligation to make a
Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(c)(ii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Swing Line Lender, of the proceeds
of such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid to refund such Swing
Loan.

(iii) Participation in Swing Loans. If, for any reason, the Swing Line Lender is
unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding
Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), the Administrative Agent shall have the
right to request that each Revolving Lender fund a participation in such Swing
Loan, and the Administrative Agent shall promptly notify each Revolving Lender
thereof (by facsimile or email (in each case confirmed by telephone), or
telephone (confirmed in writing)). Upon such notice, but without further action,
the Swing Line Lender hereby agrees to grant to each Revolving Lender, and each
Revolving Lender hereby agrees to acquire from the Swing Line Lender, an
undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Revolving Lender’s Commitment Percentage
of the principal amount of such Swing Loan. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the benefit of the Swing Line Lender, such Revolving Lender’s ratable
share of such Swing Loan (determined in accordance with such Revolving Lender’s
Commitment Percentage). Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swing Loans pursuant to this
Section 2.2(c)(iii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Each Revolving Lender shall
comply with its obligation under this Section 2.2(c)(iii) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.5
hereof with respect to Revolving Loans to be made by such Revolving Lender.

 

50



--------------------------------------------------------------------------------

Section 2.3. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing
December 31, 2017, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

(ii) Daily LIBOR Loans. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Daily LIBOR Loan outstanding from time to
time from the date thereof until paid, at the Derived Daily LIBOR Rate from time
to time in effect. Interest on such Daily LIBOR Loan shall be payable,
commencing December 31, 2017, and continuing on each Regularly Scheduled Payment
Date thereafter and at the maturity thereof.

(iii) Eurodollar Loans. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin for
Eurodollar Loans), at the Derived Eurodollar Rate. Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).

(iii) Alternate Currency Loans. The Borrower shall pay interest on the unpaid
principal amount of each Alternate Currency Loan outstanding from time to time,
with the interest rate to be fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for Alternate Currency
Loans), at the Derived Alternate Currency Rate. Interest on such Alternate
Currency Loan shall be payable on each Interest Adjustment Date with respect to
an Interest Period (provided that, if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).

(b) Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Daily LIBOR Rate from time to time in effect. Interest
on each Swing Loan shall be payable on the Swing Loan Maturity Date applicable
thereto. Each Swing Loan shall bear interest for a minimum of one day.

 

51



--------------------------------------------------------------------------------

(c) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur and be continuing, upon the election of the
Administrative Agent or the Required Lenders (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from the Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during the existence of an Event of Default under Section 8.12 hereof, the
applicable Default Rate shall apply without any election or action on the part
of the Administrative Agent or any Lender.

(d) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

Section 2.4. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrower to repay the portion of the Revolving Loans made by
such Revolving Lender and to pay interest thereon, the Borrower shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Commitment Percentage of the Maximum Revolving
Amount, or, if less, the aggregate unpaid principal amount of Revolving Loans
made by such Revolving Lender; provided that the failure of a Revolving Lender
to request a Revolving Credit Note shall in no way detract from the Borrower’s
obligations to such Revolving Lender hereunder.

(b) Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.

 

52



--------------------------------------------------------------------------------

Section 2.5. Notice of Loans and Credit Events; Funding of Loans.

(a) Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to
(i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a EurodollarLIBOR Fixed Rate Loan, (iii) 11:00 A.M.
(Eastern time) on the proposed date of borrowing of, or conversion of a Loan to,
a Daily LIBOR Loan, and (iv) 2:00 P.M. (Eastern time) on the proposed date of
borrowing of a Swing Loan (or such later time as agreed to from time to time by
the Swing Line Lender); provided that, if a request for a Revolving Loan that is
a Base Rate Loan shall not be on a Settlement Date, such request shall be deemed
to be a request for a Swing Loan (unless the Administrative Agent shall elect to
have the Revolving Lenders fund such request with a Revolving Loan that meets
the requirements of this Section 2.6) so long as the Swing Line Exposure does
not exceed the Swing Line Commitment. An Authorized Officer of the Borrower may
verbally request a Loan, so long as a Notice of Loan is received by the end of
the same Business Day, and, if the Administrative Agent or any Lender provides
funds or initiates funding based upon such verbal request, the Borrower shall
bear the risk with respect to any information regarding such funding that is
later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.

(b) Funding of Loans. The Administrative Agent shall notify each Revolving
Lender of the date, amount, the type of currency and Interest Period (if
applicable) promptly upon the receipt of a Notice of Loan (other than for a
Swing Loan, or a Revolving Loan to be funded as a Swing Loan), and, in any
event, by 2:00 P.M. (Eastern time) on the date such Notice of Loan is received.
On the date that the Credit Event set forth in such Notice of Loan is to occur,
each such Revolving Lender shall provide to the Administrative Agent, not later
than 3:00 P.M. (Eastern time), the amount in Dollars, or, with respect to an
Alternate Currency, in the applicable Alternate Currency, in federal or other
immediately available funds, required of it. If the Administrative Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Revolving Lender, the Administrative Agent shall have the right, upon prior
notice to the Borrower, to debit any account of the Borrower or otherwise
receive such amount from the Borrower, promptly after demand, in the event that
such Revolving Lender shall fail to reimburse the Administrative Agent in
accordance with this subsection (b). The Administrative Agent shall also have
the right to receive interest from such Revolving Lender at the Federal Funds
Effective Rate in the event that such Revolving Lender shall fail to provide its
portion of the Loan on the date requested and the Administrative Agent shall
elect to provide such funds.

(c) Conversion and Continuation of Loans.

(i) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the appropriate Lenders shall
convert a Base Rate Loan or a Daily LIBOR Loan to one or more Eurodollar Loans
at any time and shall convert a Eurodollar Loan to a Base Rate Loan or a Daily
LIBOR Loan on any Interest Adjustment Date applicable thereto. Swing Loans may
be converted by the Swing Line Lender to Revolving Loans in accordance with
Section 2.2(c)(ii) hereof. No Alternate Currency Loan may be converted to a Base
Rate Loan, Eurodollar Loan or LIBOR Loan and no Base Rate Loan, Eurodollar Loan,
or LIBOR Loan may be converted to an Alternate Currency Loan.

 

53



--------------------------------------------------------------------------------

(ii) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the appropriate Lenders shall
continue one or more Eurodollar Loans as of the end of the applicable Interest
Period as a new Eurodollar Loan with a new Interest Period.

(d) Minimum Amount for Loans. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000); provided that, during a Cash Dominion Period, there shall be
no minimum amount for Base Rate Loans;

(ii) a EurodollarLIBOR Fixed Rate Loan or Daily LIBOR Loan shall be in an amount
of not less than Five Hundred Thousand Dollars ($500,000), increased by
increments of One Hundred Thousand Dollars ($100,000) (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an amount rounded to the nearest whole number); and

(iii) a Swing Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000), or such lower amount as may be agreed by the Swing Line
Lender.

(e) Interest Periods. The Borrower shall not request that Daily LIBOR Loans and
EurodollarLIBOR Fixed Rate Loans be outstanding for more than fiveseven
different interest periods at the same time.

Section 2.6. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder or under any other Loan
Document by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever, except as
otherwise provided by Section 3.2 hereof.

(b) Payments in Alternate Currency. With respect to any Alternate Currency Loan,
all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. For clarification, the amount outstanding on any
Alternate Currency Loan for purposes of repayment on the last day of the
applicable Interest Period shall be measured in the Alternate Currency and not
by the Dollar Equivalent of such amount. With respect to any Letter of Credit
issued in an Alternate Currency, all payments to the Issuing Lender (and to any
Lender that shall have funded its participation in such Letter of Credit) shall
be made in the Dollar Equivalent (as determined on the date of drawing of such
Letter of Credit) of the amount of such Alternate Currency Letter

 

54



--------------------------------------------------------------------------------

of Credit. All such payments shall be remitted by the Borrower to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof (or at such other office or account as
designated in writing by the Administrative Agent to the Borrower), for the
account of the Lenders (or the Issuing Lender or the Swing Line Lender, as
appropriate) not later than 11:00 A.M. (Eastern time) on the due date thereof in
same day funds. Any such payments received by the Administrative Agent after
11:00 A.M. (Eastern time) shall be deemed to have been made and received on the
next Business Day.

(bc) Payments from Borrower. AllWith respect to (i) any Loan (other than an
Alternate Currency Loan), or (ii) any other payment to the Administrative Agent
and the Lenders that shall not be covered by subsection (b) above, all such
payments (including prepayments) to the Administrative Agent of the principal of
or interest on each Loan or other payment, including but not limited to
principal, interest, fees or any other amount owed by the Borrower under this
Agreement, shall be made in Dollars. All payments described in this subsection
(b) shall be remitted to the Administrative Agent, at the address of the
Administrative Agent for notices referred to in Section 11.4 hereof for the
account of the appropriate Lenders (or the Issuing Lender or the Swing Line
Lender, as appropriate) not later than 1:00 P.M. (Eastern time) on the due date
thereof in immediately available funds. Any such payments received by the
Administrative Agent (or the Issuing Lender or the Swing Line Lender) after 1:00
P.M. (Eastern time) shall be deemed to have been made and received on the next
Business Day.

(cd) Payments to Lenders. On each Settlement Date (and more frequently if deemed
appropriate by the Administrative Agent), the Administrative Agent shall
distribute to each Lender its ratable share receipt of payments hereunder, the
Administrative Agent shall immediately distribute to the appropriate Lenders
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in the Swing Loans, or,
with respect to Letters of Credit, certain of which payments shall be paid to
the Issuing Lender) their respective ratable shares, if any, of the amount of
principal payments received by the Administrative Agent for the account of such
Lender. With respect to interest, commitment fees and other payments received by
the Administrative Agent from the Borrower, the Administrative Agent shall
promptly distribute to each Lender its ratable share, if any, of the amount of
interest, commitment fee or other payment received by the Administrative Agent
for the account of such Lender. Payments received by the Administrative Agent in
Dollars shall be delivered to the Lenders in Dollars in immediately available
funds. Each appropriatePayments received by the Administrative Agent in any
Alternate Currency shall be delivered to the Lenders in such Alternate Currency
in same day funds. Each Lender shall record any principal, interest or other
payment, the principal amounts of Base Rate Loans, Daily LIBOR Loans, Eurodollar
Loans, Alternate Currency Loans, Swing Loans and Letters of Credit, the type of
currency for each Loan, all prepayments and the applicable dates, including
Interest Periods, with respect to the Loans made, and payments received by such
Lender, by such method as such Lender may generally employ; provided that
failure to make any such entry shall in no way detract from the obligations of
the Borrower under this Agreement or any Note. The aggregate unpaid amount of
Loans, types of Loans, Interest Periods and similar information with respect to
the Loans and Letters of Credit set forth on the records of the Administrative
Agent shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal, interest and fees owing to each Lender.

 

55



--------------------------------------------------------------------------------

(de) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a EurodollarLIBOR Fixed Rate Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.

Section 2.7. Prepayment.

(a) Right to Prepay.

(i) The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Revolving Lender that has funded a participation in such Swing Loan), all or any
part of the principal amount of the Loans then outstanding, as designated by the
Borrower. Such payment shall include interest accrued on the amount so prepaid
to the date of such prepayment and any amount payable under Article III hereof
with respect to the amount being prepaid. Prepayments of Loans shall be without
any premium or penalty, except as provided in Section 3.3 with respect to
Eurodollar Loans and, to the extent such prepayment is accompanied by a
reduction in the Revolving Credit Commitment, any early termination fee payable
under Section 2.8(e) hereof.

(ii) The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.

(b) Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan, Daily LIBOR
Loan or Swing Loan by no later than 11:00 A.M. (Eastern time) on the Business
Day on which such prepayment is to be made, and (ii) a EurodollarLIBOR Fixed
Rate Loan by no later than 1:00 P.M. (Eastern time) three Business Days before
the Business Day on which such prepayment is to be made; provided that this
notice requirement shall not be applicable, during a Cash Dominion Period, with
respect to the daily application of funds in the Cash Collateral Accounts to
prepay the Loans.

(c) Minimum Amount for Eurodollar Loans. Each prepayment of a EurodollarLIBOR
Fixed Rate Loan shall be in the principal amount of not less than the lesser of
Five Hundred Thousand Dollars ($500,000), or the principal amount of such Loan,
(or, with respect to an Alternate Currency Loan, the Dollar Equivalent (rounded
to a comparable amount) of such amount), or, with respect to a Swing Loan, the
principal balance of such Swing Loan, except in the case of a mandatory payment
pursuant to Section 2.10(b) or Article III hereof.

 

56



--------------------------------------------------------------------------------

Section 2.8. Commitment and Other Fees; Reduction of Revolving Credit
Commitment.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a commitment fee, for each day from the Closing Date through
the last day of the Commitment Period, in an amount equal to (i) (A) the Maximum
Revolving Amount at the end of such day, minus (B) the Revolving Credit Exposure
(exclusive of the Swing Line Exposure) at the end of such day, multiplied by
(ii) the Applicable Commitment Fee Rate in effect on such day divided by three
hundred sixty (360). The commitment fee shall be payable monthly in arrears,
commencing on December 31, 2017 and continuing on the last day of each Regularly
Scheduled Payment Date thereafter, and on the last day of the Commitment Period.

(b) Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.

(c) Collateral Audit Fees. The Borrower shall promptly reimburse the
Administrative Agent, for its sole benefit, for all costs and expenses relating
to collateral field audits and any other collateral assessment expenses that may
be conducted from time to time by or on behalf of the Administrative Agent, the
scope and frequency of which shall be in the reasonable discretion of the
Administrative Agent; provided that, other than (i) during the continuance of an
Event of Default, or (ii) if the Average Revolving Credit Availability has been
less than Ten Million Dollars for the immediately preceding thirty (30) days;
such audits and collateral assessments shall be conducted no more frequently
than once per fiscal year of the Borrower.

(d) Authorization to Debit Account. Each Credit Party hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account (other than
an Excluded Deposit Account) of the Borrower or any other Credit Party, amounts
owing to the Administrative Agent and the Lenders by the Borrower under this
Agreement and the Loan Documents for payment of fees, expenses and other amounts
incurred or owing in connection therewith, provided that, absent an Event of
Default, the Administrative Agent shall provide prior notice to the Borrower of
any such debits.

(e) Early Termination Fee. If the Borrower terminates or reduces in whole the
Revolving Credit Commitment (the “Early Termination Event”), then the Borrower
shall pay to the Administrative Agent, for the benefit of the Lenders, an early
termination fee in an amount equal to:

(i) if the Early Termination Event shall occur prior to the first anniversary of
the Closing Date, one percent (1%) of the average of the Total Commitment Amount
as in effect on the last day of each calendar month from the Closing Date to the
date of the Early Termination Event; or

(ii) if the Early Termination Event shall occur on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, one-half percent (1/2%) of the average of the Total Commitment
Amount as in effect on the last day of each of the twelve (12) calendar months
immediately preceding the date of the Early Termination Event;

 

57



--------------------------------------------------------------------------------

provided that, if the Early Termination Event shall occur on or after the second
anniversary of the Closing Date or if the Commitment is terminated pursuant to a
refinancing from the Administrative Agent and the Lenders (or an Affiliate of
the Administrative Agent and the Lenders) or in connection with a Change of
Control, then the early termination fees set forth in this subsection (e) shall
not be applicable.

(f) Optional Reduction of Revolving Credit Commitment. The Borrower may at any
time and from time to time permanently reduce in whole or ratably in part the
Maximum Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving the Administrative Agent not fewer than three
Business Days’ written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of Five Hundred
Thousand Dollars ($500,000). The Administrative Agent shall promptly notify each
Revolving Lender of the date of each such reduction and such Revolving Lender’s
proportionate share thereof. After each such partial reduction, the commitment
fees payable hereunder shall be calculated upon the Maximum Revolving Amount as
so reduced. If the Borrower reduces in whole the Maximum Revolving Amount, on
the effective date of such reduction (the Borrower having prepaid in full the
unpaid principal balance, if any, of the Loans, together with all interest (if
any), any early termination fees as set forth in subsection (e) above (if any),
and commitment and other fees accrued and unpaid with respect thereto, and all
other Obligations, and provided that no Letter of Credit Exposure or Swing Line
Exposure shall exist), all of the Revolving Credit Notes shall be delivered to
the Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Borrower. Any partial reduction in
the Maximum Revolving Amount shall be effective during the remainder of the
Commitment Period. Upon each decrease of the Maximum Revolving Amount, the Total
Commitment Amount shall be decreased by the same amount.

Section 2.9. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

Section 2.10. Mandatory Payments.

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment. Each such mandatory prepayment
shall be applied in the following order (i) first, on a pro rata basis for the
Lenders, to outstanding Base Rate Loans, and (ii) second, on a pro rata

 

58



--------------------------------------------------------------------------------

basis for the Lenders, to outstanding Eurodollar Loans; provided that, if the
outstanding principal amount of any Eurodollar Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment. If, at any time, the Alternate
Currency Exposure shall exceed the Alternate Currency Maximum Amount, the
Borrower shall, as promptly as practicable, but in no event later than the next
Business Day, pay an aggregate principal amount of the Alternate Currency Loans
sufficient to bring the Alternate Currency Exposure within the Alternate
Currency Maximum Amount.

(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrower shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Swing Loans sufficient to bring the Swing Line Exposure within the Swing
Line Commitment.

(c) Mandatory Prepayments. The Borrower shall make mandatory prepayments (each a
“Mandatory Prepayment”) in accordance with the following provisions:

(i) Sale of Assets. Upon the sale or other disposition of any assets by the
Borrower or a Domestic Subsidiary (permitted pursuant to Section 5.12 hereof) to
any Person (other than to another Company), in the ordinary course of business
and sales permitted pursuant to Sections 5.12(d)-(i) hereof, and, to the extent
the proceeds of such sale or other disposition are in excess of Two Hundred
Fifty Thousand Dollars ($250,000) during any fiscal year of the Borrower and are
not to be reinvested in fixed assets or other assets useful to the business
(including Acquisitions) within three hundred sixty (360) days of such sale or
other disposition, the Borrower shall make a Mandatory Prepayment, within five
(5) Business Days following the expiration of such time period, in an amount
equal to one hundred percent (100%) of the Net Proceeds of such disposition.

(ii) Material Recovery Event. Within ten Business Days after the occurrence of a
Material Recovery Event, the Borrower shall furnish to the Administrative Agent
written notice thereof. To the extent the proceeds from insurance attributable
to such Material Recovery Event are not to be reinvested in fixed assets or
other assets useful to the business (including Acquisitions permitted hereunder)
within three hundred sixty (360) days of such Material Recovery Event, the
Borrower shall make a Mandatory Prepayment, within five (5) Business Days
following the expiration of such time period, in an amount equal to one hundred
percent (100%) of the Net Proceeds from insurance attributable to such Material
Recovery Event.

(iii) Additional Indebtedness. If, at any time, any of the Borrower or a
Domestic Subsidiary shall incur Indebtedness other than Indebtedness permitted
pursuant to Section 5.8 hereof (which other Indebtedness shall not be incurred
without the prior written consent of the Administrative Agent and the Required
Lenders), the Borrower shall make a Mandatory Prepayment, on the date that such
Indebtedness is incurred, in an amount equal to one hundred percent (100%) of
the Net Proceeds of such Indebtedness.

 

59



--------------------------------------------------------------------------------

(iv) Additional Equity. Within thirty (30) days after any equity offering in a
capital raising transaction (other than, for the avoidance of doubt, the
offering or exercise of stock options or other equity awards pursuant to
management incentive plans) in excess of Five Million Dollars ($5,000,000)
during any fiscal year of the Borrower by any Credit Party to a Person that is
not a Credit Party (which shall be only with the prior written consent of the
Administrative Agent and the Required Lenders), the Borrower shall make a
Mandatory Prepayment in an amount equal to one hundred percent (100%) of the Net
Proceeds of such equity offering.

(d) Application of Mandatory Prepayments. During a Cash Dominion Period, each
Mandatory Prepayment made pursuant to subsection (c) above shall be made by the
Borrower by causing all proceeds received by the Borrower in connection with the
applicable sale, Material Recovery Event, incurrence of Indebtedness, or equity
offering, as the case may be, to be deposited into the Cash Collateral Account
and applied pursuant to Section 2.15 as if such amounts were Collections. During
any other period, each Mandatory Prepayment required to be made pursuant to
subsection (c) above shall be applied be applied in the following order:
(i) first, on a pro rata basis for the Lenders, to outstanding Base Rate Loans,
(ii) second, on a pro rata basis for the Lenders, to outstanding Daily LIBOR
Loans, and (iii) third, on a pro rata basis for the Lenders, to outstanding
EurodollarLIBOR Fixed Rate Loans; provided that, if the outstanding principal
amount of any EurodollarLIBOR Fixed Rate Loan shall be reduced to an amount less
than the minimum amount set forth in Section 2.5(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment; provided that, notwithstanding the foregoing, if
no Event of Default has occurred and is continuing, then any such Mandatory
Prepayment applicable to any EurodollarLIBOR Fixed Rate Loan shall be postponed
until the last day of the applicable Interest Period with respect to such
EurodollarLIBOR Fixed Rate Loan (unless the Lenders agree to waive all breakage
compensation in connection therewith). Any prepayment of a Eurodollar Loan or
Swing Loan pursuant to this Section 2.10 shall be subject to the prepayment
provisions set forth in Article III hereof.

Section 2.11. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within three Business Days following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 11.11(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure, to be applied pursuant to subsection (b) below. If, at any
time, the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by such Defaulting Lender).

 

60



--------------------------------------------------------------------------------

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.11 or Section 11.11 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.11
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that (A) subject to Section 11.11
hereof, the Person providing Cash Collateral and the Issuing Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations, and (B) the extent that such Cash Collateral was
provided by the Borrower, such Cash Collateral shall remain subject to any
security interest granted pursuant to the Loan Documents.

Section 2.12. Swap Obligations Keepwell Provision. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party in
order for such Credit Party to honor its obligations under the Loan Documents in
respect of the Swap Obligations. The obligations of the Borrower under this
Section 2.12 shall remain in full force and effect until all Secured Obligations
are paid in full. The Borrower intends that this Section 2.12 constitute, and
this Section 2.12 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 2.13. Establishment of Reserves. The Administrative Agent, on behalf of
the Lenders, shall have the right, from time to time, in its Permitted
Discretion, to establish Reserves in such amounts and with respect to such
matters as the Administrative Agent deems necessary or appropriate, and to
increase or decrease such Reserves. In exercising such Permitted Discretion, the
Administrative Agent may take into account factors that (a) will or could
reasonably be expected to adversely affect the value of any collateral securing
the Obligations, the enforceability or priority of the Liens of the
Administrative Agent or the amount that the Administrative Agent, for the
benefit of the Lenders, would be likely to receive in the liquidation of such
collateral, or (b) may demonstrate that any collateral report or financial
information concerning the Credit Parties is incomplete, inaccurate or
misleading in any material respect. In exercising such Permitted Discretion,
Reserves may be established against anticipated obligations, contingencies or
conditions affecting the Companies, including, without limitation, (i) tax
liabilities and other obligations owing to Governmental Authorities,
(ii) asserted and anticipated litigation liabilities, (iii) anticipated
remediation for compliance with Environmental

 

61



--------------------------------------------------------------------------------

Laws, (iv) obligations owing to any lessor of real property, any warehouseman,
any processor or any mortgagor on third party mortgaged sites, (v) obligations
or liabilities of the Companies under Hedge Agreements, and (vi) Bank Product
Obligations. Reserves may also be established with respect to the dilution of
accounts receivable, as a result of field examinations or other collateral
assessments.

Section 2.14. Addition of Borrowing Base Company. At the request of the Borrower
and at the sole discretion of the Administrative Agent, a Domestic Subsidiary
may become a Borrowing Base Company hereunder, provided that, in addition to the
Administrative Agent’s consent, (a) such Domestic Subsidiary shall have complied
with all requirements of Section 5.20 hereof, (b) the assets of such Domestic
Subsidiary shall have been subject to a collateral field audit and otherwise
evaluated for borrowing base eligibility purposes in a manner and by field
auditors satisfactory to the Administrative Agent, and (c) such Domestic
Subsidiary shall have provided to the Administrative Agent such corporate
governance and authorization documents and an opinion of counsel and any other
documents and items as may be deemed necessary or advisable by the
Administrative Agent, all of the foregoing to be in form and substance
reasonably satisfactory to the Administrative Agent.

Section 2.15. Record of Advances; Application of Collections.

(a) Maintenance of Record of Advances. The Administrative Agent, on behalf of
the Lenders, shall maintain records in respect of the Credit Parties that shall
reflect (i) the aggregate outstanding principal amount of Revolving Loans and
accrued interest, (ii) the unreimbursed Letter of Credit drawings, (iii) the
aggregate outstanding principal amount of Swing Loans and accrued interest, and
(iv) all other Obligations that shall have become payable hereunder (the
“Advance Record”). Each entry by the Administrative Agent in the Advance Record
shall be, to the extent permitted by applicable Law and absent manifest error,
prima facie evidence of the data entered. Such entries by the Administrative
Agent shall not be a condition to the Borrower’s obligation to repay the
Obligations.

(b) Charges, Credits and Reports. The Borrower hereby authorizes the
Administrative Agent, on behalf of the Lenders, to charge the Advance Record
with all Revolving Loans, Swing Loans and all other Obligations under this
Agreement or any other Loan Document. The Advance Record will be credited in
accordance with the provisions of this Agreement with all payments received by
the Administrative Agent directly from the Borrower or any other Credit Party or
otherwise for the account of the Borrower or any other Credit Party pursuant to
this Agreement. The Administrative Agent shall send the Borrower monthly
statements in accordance with the Administrative Agent’s standard procedures.
Any and all such periodic or other statements or reconciliations of the Advance
Record shall be final, binding and conclusive upon the Borrower and the other
Credit Parties in all respects, absent manifest error, unless the Administrative
Agent receives specific written objection thereto from the Borrower within
thirty (30) Business Days after such statements or reconciliation shall have
been sent to the Borrower.

 

62



--------------------------------------------------------------------------------

(c) Application of Specific Payments. Except for the crediting to the Advance
Record of Collections deposited to one or more Cash Collateral Accounts as
provided below, the Borrower shall make all other payments to be made by the
Borrower under this Agreement with respect to the Obligations not later than
1:00 P.M. (Eastern time) on the day when due, without setoff, counterclaim,
defense or deduction of any kind. Payments received after 1:00 P.M. (Eastern
time) shall be deemed to have been received on the next Business Day. Prior to
the occurrence of an Event of Default, the Borrower may specify to the
Administrative Agent the Obligations to which such payment is to be applied. If
the Borrower does not specify an application for such payment or if an Event of
Default has occurred, the Administrative Agent shall apply such payment in its
discretion.

(d) Crediting of Collections. For the purpose of calculating interest on the
Obligations and determining the aggregate amount of Loans outstanding, the
amount of the Revolving Credit Exposure and the availability for additional
Revolving Loans and Letters of Credit, all Collections or other funds deposited
into any Cash Collateral Account shall be credited to the account of the
Borrower on the next Business Day after the Business Day on which the
Administrative Agent has received notice of the deposit of the proceeds of such
Collections or other funds into such Cash Collateral Account (including
automated clearinghouse and federal wire transfers); provided that, immediately
available funds shall be applied on the same Business Day. Such Collections or
other funds shall be credited as follows: (i) first to any costs and expenses
due under this Agreement, (ii) second, to any fees due and payable under this
Agreement, (iii) third, to Swing Loans, (iv) fourth to Base Rate Loans, and
(v) fifth to Eurodollar Loans. If such Collections made on a date other than a
Settlement Date are in excess of the aggregate amount of Swing Loans
outstanding, then such Collections may, in the discretion of the Administrative
Agent depending on the amount of such payment, be credited towards the Swing
Line Lender’s pro rata share of Revolving Loans outstanding until such payments
can be reallocated among the Revolving Lenders on the next Settlement Date. From
time to time, upon advance written notice to the Borrower, the Administrative
Agent may adopt such additional or modified regulations and procedures as the
Administrative Agent may deem reasonable and appropriate with respect to the
operation of the Cash Collateral Accounts and not substantially inconsistent
with the terms of this Agreement.

(e) Application of Deposits in Cash Collateral Accounts. During a Cash Dominion
Period, deposits of Collections or other funds to any Cash Collateral Account
shall be credited to the Advance Record of the Borrower on a daily basis in
accordance with subsection (d) above, and thereby reduce the Swing Line Exposure
or the Revolving Credit Exposure (other than in respect of the undrawn amount of
any Letter of Credit outstanding) as the Administrative Agent may choose, in its
sole discretion; provided that, prior to the occurrence of an Event of Default,
the Administrative Agent will use reasonable efforts to avoid applications of
payments that would cause prepayment of a Eurodollar Loan prior to the
expiration of the applicable Interest Period. Upon payment in full of the
Secured Obligations and the termination of the Commitment, deposits of
Collections or other funds to any Cash Collateral Account shall be credited by
the Administrative Agent as directed by the Borrower.

Section 2.16. Protective Advances. The Administrative Agent may, during the
existence of an Event of Default, in its Permitted Discretion, make Protective
Advances without the consent of the Lenders, so long as after giving effect to
such Protective Advances, the aggregate amount of outstanding Protective
Advances shall not exceed five percent (5%) of the Total

 

63



--------------------------------------------------------------------------------

Commitment Amount. A Protective Advance is for the account of the Borrower and
shall constitute Obligations. Any such Protective Advances incurred after the
occurrence and during the continuance of an Event of Default shall be deemed to
have been made in connection with the exercise of remedies by the Administrative
Agent and shall have the priority set forth in Section 9.8 hereof as expenses of
the Administrative Agent incurred in connection with the exercise of remedies
under this Agreement or the other Loan Documents. To the extent the
Administrative Agent makes Protective Advances, the Borrower hereby agrees to
promptly reimburse the Administrative Agent, on demand, for all such Protective
Advances. The advance of any such Protective Advances on any one occasion shall
not obligate the Administrative Agent to advance any Protective Advances on any
other occasion and nothing in this Section 2.16 shall be construed as excusing
any Company from the performance of any covenant or other agreement of such
Company with respect to any of the foregoing matters as set forth in this
Agreement or in any of the other Loan Documents. The Revolving Lenders shall
reimburse the Administrative Agent for any Protective Advances to the extent
that the Administrative Agent does not receive reimbursement pursuant to any
other provision of this Agreement, and, at the sole option of the Administrative
Agent, the Administrative Agent may reimburse itself for Protective Advances
through the making of a Swing Loan or by requesting that the Revolving Lenders
fund a Revolving Loan, subject to no conditions precedent whatsoever (but, for
clarification, subject to the first sentence hereof) other than notice to the
Revolving Lenders in accordance with Section 2.5(a) hereof.

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

EURODOLLARLIBOR FIXED RATE LOANS AND DAILY LIBOR LOANS; INCREASED

CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate or, Daily LIBOR
Rate or the Alternate Currency Rate) or the Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
Commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

 

64



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining EurodollarLIBOR Fixed Rate
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall pay to such Lender, within fifteen (15) days after receipt of a written
request therefor, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable (provided such request shall
include a reasonably detailed explanation of the basis for such request and the
method for calculating such amount). If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event with
reasonable detail by reason of which it has become so entitled.

(b) If any Lender shall have determined that, after the Closing Date, any Change
in Law regarding capital adequacy or liquidity, or liquidity requirements, or in
the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) from any Governmental Authority shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such Change in Law (taking into consideration the policies
of such Lender or such corporation with respect to capital adequacy and
liquidity), then from time to time, upon submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
(which shall include the method for calculating such amount and reasonable
detail with respect to such calculation), the Borrower shall pay or cause to be
paid to such Lender within fifteen (15) days of such request, such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction (provided such request shall include a reasonably detailed explanation
of the basis for such request and the method for calculating such amount).

(c) For purposes of this Section 3.1 and Section 3.4(a) hereof, the Dodd-Frank
Act, any requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, issued, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.

(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error provided such
certificate includes the reasonably detailed explanation and method of
calculation described above. In determining any such additional amounts, such
Lender may use any method of averaging and attribution that it (in its sole
discretion) shall deem applicable. The obligations of the Borrower pursuant to
this Section 3.1 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

65



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Section 3.1 to the contrary, (i) no Lender
shall receive compensation pursuant to this Section 3.1, unless such Lender is
generally seeking compensation from other borrowers with respect to its
similarly affected loans under agreements with such borrowers having provisions
similar to this Section 3.1; and (ii) the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than two hundred seventy (270) days prior to the date
that such Lender notifies the Borrower of the request for such compensation.

Section 3.2. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Credit Party, then the Administrative Agent or such
Credit Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation received pursuant to subsection
(e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
applicable Withholding Agent shall withhold or make such deductions as are
determined by the Withholding Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Withholding Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code (as such amount may
be determined on the advice of counsel or other professionals that may advise
the Withholding Agent, in its discretion), and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that,
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.2), the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Credit Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is

 

66



--------------------------------------------------------------------------------

made on account of Indemnified Taxes, the sum payable by the applicable Credit
Party shall be increased as necessary so that, after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.2), the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(ii) Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and, without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.10(d) hereof relating to the maintenance of a
Participant Register, and (C) the Administrative Agent and the Credit Parties,
as applicable, against any Excluded Taxes attributable to such Lender or the
Issuing Lender, in each case, that are payable or paid by the Administrative
Agent or a Credit Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or Credit Party shall be conclusive
absent manifest error. Each Lender and the Issuing Lender hereby authorize the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing lender, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this subpart (ii).

 

67



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority, as provided in this Section 3.2,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense, or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

68



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and
(z) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if, the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate, substantially in the form
of Exhibit F-4 hereto on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

69



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subpart (D), “FATCA” shall include any amendments made to FATCA after the
Closing Date.

(iii) Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be. If any Recipient determines, in its sole but reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 3.2, it shall pay to such
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 3.2 with respect to the Taxes giving rise to such refund); net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Credit Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.2 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all other Obligations.

 

70



--------------------------------------------------------------------------------

(h) Status of Administrative Agent. If not delivered pursuant to
Section 3.2(e)(ii) above, on or before the date that KeyBank (and any successor
or replacement Administrative Agent) becomes the Administrative Agent hereunder,
it shall deliver to the Borrower a duly executed copy of IRS Form W-9 (or any
successor form) (or, if such Administrative Agent is not a U.S. Person, a U.S.
branch withholding certificate on IRS Form W-8IMY (or any successor form)
evidencing its agreement with the Borrower to be treated as a U.S. Person (with
respect to amounts received on account of any Lender) and IRS Form W-8ECI (or
any successor form) (with respect to amounts received on its own account)).

Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of EurodollarLIBOR Fixed Rate Loans after the Borrower has
given a notice (including a written or verbal notice that is subsequently
revoked) requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from EurodollarLIBOR Fixed Rate Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of a EurodollarLIBOR Fixed Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, (d) the making of a prepayment of a Swing
Loan on a day that is not the Swing Loan Maturity Date applicable thereto,
(e) any conversion of a EurodollarLIBOR Fixed Rate Loan to a Base Rate Loan or a
Daily LIBOR Loan on a day that is not the last day of an Interest Period
applicable thereto, or (f) any compulsory assignment of such Lender’s interests,
rights and obligations under this Agreement pursuant to Section 11.3(c) or
11.11(d) hereof. Such indemnification shall be in an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amounts so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) or the applicable Swing Loan Maturity Date in each case at the
applicable rate of interest for such Loans provided for herein over (ii) the
amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the appropriate London interbank market,
along with any administration fee charged by such Lender. A certificate as to
any amounts payable pursuant to this Section 3.3 submitted to the Borrower (with
a copy to the Administrative Agent) by any Lender, together with a reasonably
detailed calculation and description of such amounts, shall be conclusive absent
manifest error provided that such certificate includes a computation of such
amount in reasonable detail. The obligations of the Borrower pursuant to this
Section 3.3 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

71



--------------------------------------------------------------------------------

Section 3.4. Eurodollar Rate or, Daily LIBOR Rate or Alternate Currency Rate
Lending Unlawful; Inability to Determine Rate.

(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any Law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a EurodollarLIBOR Fixed Rate Loan or a Daily LIBOR Loan, the
obligations of such Lender to make, continue or convert into any such
EurodollarLIBOR Fixed Rate Loan or Daily LIBOR Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding EurodollarLIBOR Fixed Rate Loans and Daily LIBOR Loans payable to
such Lender shall automatically convert (if conversion is permitted under this
Agreement) into a Base Rate Loan, or be repaid (if no conversion is permitted)
at the end of the then current Interest Periods with respect thereto or sooner,
if required by Law or such assertion.

(b) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate or the, Daily LIBOR Rate or Alternate Currency Rate with respect to a
proposed Daily LIBOR Loan, for any requested Interest Period with respect to a
proposed EurodollarLIBOR Fixed Rate Loan, or that the Eurodollar Rate or, Daily
LIBOR Rate, or Alternate Currency Rate for any requested Interest Period with
respect to a proposed EurodollarLIBOR Fixed Rate Loan or the Daily LIBOR Rate
with respect to a proposed Daily LIBOR Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain such EurodollarLIBOR Fixed Rate Loan or Daily
LIBOR Loan shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of such EurodollarLIBOR Fixed Rate Loan or Daily
LIBOR Loan or, failing that, will be deemed to have converted such request into
a request for a borrowing of a Base Rate Loan in the amount specified therein.

Section 3.5. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan or
Alternate Currency Loan during the applicable Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate or
Alternate Currency Rate for such Interest Period.

 

72



--------------------------------------------------------------------------------

Section  3.6. Effect of Benchmark Transition Event.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, (i) upon the determination of the Administrative Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace the Eurodollar Rate with a Benchmark Replacement, by a written
document executed by the Borrower and the Administrative Agent, subject to the
requirements of this Section 3.6. Notwithstanding the requirements of
Section 11.3 or anything else to the contrary herein or in any other Loan
Document, any such amendment with respect to a Benchmark Transition Event will
become effective and binding upon the Administrative Agent, the Borrower and the
Lenders at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders, and
any such amendment with respect to an Early Opt-in Election will become
effective and binding upon the Administrative Agent, the Borrower and the
Lenders on the date that Lenders comprising the Required Lenders have delivered
to the Administrative Agent written notice that such Required Lenders accept
such amendment. No replacement of the Eurodollar Rate with a Benchmark
Replacement pursuant to this Section 3.6 will occur prior to the applicable
Benchmark Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.6, including, without limitation, any
determination with respect to a tenor, comparable replacement rate or
adjustment, or implementation of any Benchmark Replacement Rate Conforming
Changes, or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding on all parties hereto absent manifest error and may be
made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section 3.6
and shall not be a basis of any claim of liability of any kind or nature by any
party hereto, all such claims being hereby waived individually be each party
hereto.

 

73



--------------------------------------------------------------------------------

(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Loan borrowing, a conversion to or a continuation
of Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Alternate Currency Loans. During any Benchmark Unavailability Period, the
components of Alternate Currency Loans based upon the Eurodollar Rate will not
be used in any determination of Alternate Currency Rate.

(e) LIBOR Notification. The interest rate on Eurodollar Loans and Daily LIBOR
Loans is determined by reference to the Eurodollar Rate, which is derived from
the London interbank offered rate. The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans and Daily LIBOR Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in this Section 3.6, such Section
provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrower, pursuant to this Section 3.6 in
advance of any change to the reference rate upon which the interest rate on
Eurodollar Loans and Daily LIBOR Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurodollar Rate” or with respect to any alternative or successor rate thereto,
or replacement rate therefor or thereof, including, without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to this
Section 3.6, will be similar to, or produce the same value or economic
equivalence of, the Eurodollar Rate or have the same volume or liquidity as did
the London interbank offered rate prior to its discontinuance or unavailability.
If a Benchmark Replacement occurs pursuant to this Section 3.6, the Daily LIBOR
Rate shall be modified to incorporate revisions consistent with those being made
to the Eurodollar Rate, at the reasonable discretion of the Administrative
Agent.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

 

74



--------------------------------------------------------------------------------

(b) the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist (provided that the conversion into, or continuation of,
a Daily LIBOR Loan or a Eurodollar Loan shall not constitute a Credit Event
solely for purposes of this Section 4.1(c)); and

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date (provided that the conversion into, or continuation of, a Daily
LIBOR Loan or a Eurodollar Loan or the amendment, renewal, reinstatement or
extension of a Letter of Credit, shall not constitute a Credit Event solely for
purposes of this Section 4.1 (d))..; and

(e) with respect to each request by the Borrower for an Alternate Currency Loan
or for a Letter of Credit to be issued in an Alternate Currency, there shall not
have occurred any change in any national or international financial, political
or economic conditions or currency exchange rates or exchange controls that, in
the reasonable opinion of the Administrative Agent and the Required Lenders (and
the Issuing Lender, with respect to any Letter of Credit to be issued in an
Alternate Currency) would make it impracticable for such Loan or Letter of
Credit to be denominated in the relevant Alternate Currency.

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above. Notwithstanding the failure to satisfy the conditions precedent set
forth in this Section, unless otherwise directed by the Required Lenders, the
Administrative Agent may, but shall have no obligation to, continue to make
Loans, and the Issuing Lender may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of the Lenders from time to
time, if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of, any such Letter of Credit is in the best interests of the Lenders.

Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:

(a) Notes as Requested. The Borrower shall have executed and delivered to
(i) each Revolving Lender requesting a Revolving Credit Note such Revolving
Lender’s Revolving Credit Note, and (ii) the Swing Line Lender the Swing Line
Note, if requested by the Swing Line Lender.

 

75



--------------------------------------------------------------------------------

(b) Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent (i) a Guaranty of Payment, in form and
substance satisfactory to the Administrative Agent, and (ii) a Security
Agreement and such other documents or instruments, as may be required by the
Administrative Agent to create or perfect the Liens of the Administrative Agent
in the assets of such Guarantor of Payment, all to be in form and substance
satisfactory to the Administrative Agent.

(c) Pledge Agreements. The Borrower and each Guarantor of Payment that has a
Subsidiary shall have (i) executed and delivered to the Administrative Agent,
for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Pledged
Securities, (ii) executed and delivered to the Administrative Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated).

(d) Intellectual Property Security Agreements. Each Credit Party that owns
federally registered intellectual property shall have executed and delivered to
the Administrative Agent, for the benefit of the Lenders, an Intellectual
Property Security Agreement, in form and substance satisfactory to the
Administrative Agent.

(e) Control Agreements. The Borrower shall have delivered to the Administrative
Agent an executed Control Agreement, in form and substance satisfactory to the
Administrative Agent, for each Deposit Account (other than Excluded Deposit
Accounts) and each Securities Account maintained by a Credit Party not held with
the Administrative Agent.

(f) Lien Searches. With respect to the property owned or leased by any Credit
Party, and any other property securing the Obligations, the Borrower shall have
caused to be delivered to the Administrative Agent (i) the results of Uniform
Commercial Code lien searches, satisfactory to the Administrative Agent and the
Lenders, (ii) the results of federal and state tax lien and judicial lien
searches and pending litigation and bankruptcy searches, in each case
satisfactory to the Administrative Agent and the Lenders, and (iii) Uniform
Commercial Code termination statements reflecting termination of all U.C.C.
Financing Statements previously filed by any Person and not expressly permitted
pursuant to Section 5.9 hereof.

(g) Officer’s Certificate, Resolutions, Organizational Documents. The Borrower
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents and the execution, delivery and performance of other Related
Writings to which such Credit Party is a party, and the consummation of the
transactions contemplated thereby, and (ii) the Organizational Documents of such
Credit Party.

 

76



--------------------------------------------------------------------------------

(h) Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity.

(i) Legal Opinion. The Borrower shall have delivered to the Administrative Agent
an opinion of counsel (which may be the general counsel for the Borrower) for
the Borrower and each other Credit Party, in form and substance satisfactory to
the Administrative Agent and the Lenders.

(j) Insurance Certificates. The Borrower shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form and
proof of endorsements satisfactory to the Administrative Agent and the Lenders,
providing for adequate personal property and liability insurance for each
Company, with the Administrative Agent, on behalf of the Lenders, listed as
lender’s loss payee and additional insured, as appropriate.

(k) Cash Management Systems. The Borrower shall have established (i) the cash
management system, specified in Section 7.2 hereof, and executed the Master
Agreement, in form and substance satisfactory to the Administrative Agent, and
(ii) a Cash Collateral Account, Operating Account, Controlled Disbursement
Account and Lockbox arrangement, in each case satisfactory to the Administrative
Agent.

(l) Customer List. The Borrower shall have delivered to the Administrative Agent
a complete list of all Account Debtors of each Borrowing Base Company, including
but not limited to the name, address and contact information of each such
Account Debtor, in form and detail satisfactory to the Administrative Agent.

(m) Collateral Field Audit. The Administrative Agent shall have received the
results of (i) a collateral field audit to be in form and substance satisfactory
to the Administrative Agent, and (ii) if required by the Administrative Agent in
its sole discretion, a update to such collateral field audit in form and
substance satisfactory to the Administrative Agent.

(n) Revolving Credit Availability. On the Closing Date, the Revolving Credit
Availability shall be no less than Four Million Five Hundred Thousand Dollars
($4,500,000); provided that, for purposes of calculating the Revolving Credit
Availability under this Section 4.2(r), Revolving Credit Exposure shall include,
without duplication, (i) any fees and expenses due under Section 4.2(w) hereof,
(ii) any accounts payable of the Borrowing Base Companies with balances over
sixty (60) days past due, and (iii) the Borrower’s initial credit request under
the Revolving Credit Commitment.

(o) Advertising Release Form. The Borrower shall have delivered to the
Administrative Agent an advertising release form, authorizing the Administrative
Agent to publicize the transaction and specifically to use the name of the
Borrower in connection with “tombstone” advertisements in one or more
publications selected by the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(p) Borrowing Base Certificate. The BorrowersBorrower shall have delivered to
the Administrative Agent (through the Approved Electronic Communication System)
a Borrowing Base Certificate as of the Closing Date.

(q) Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrower shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all legal fees and expenses of the Administrative Agent in connection with the
preparation and negotiation of the Loan Documents; provided that the Borrower
receives a reasonably detailed invoice with respect to such fees and expenses
prior to the Closing Date.

(r) Existing Credit Agreement. The Borrower shall have terminated the Credit
Agreement between the Borrower and KeyBank as agent, dated as of October 30,
2015, as amended, which termination shall be deemed to have occurred upon
payment in full of all of the Indebtedness outstanding thereunder and
termination of the commitments established therein.

(s) Closing Certificate. The Borrower shall have delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists or immediately after
the first Credit Event will exist, (iii) the Revolving Credit Availability, as
calculated pursuant to Section 4.2(n) hereof, is no less than Four Million Five
Hundred Thousand Dollars ($4,500,000), and (iv) each of the representations and
warranties contained in Article VI hereof are true and correct as of the Closing
Date in all material respects (provided that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality or Material Adverse Effect in the text
thereof).

(t) Letter of Direction. The Borrower shall have delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

(u) No Material Adverse Change. No material adverse change, in the opinion of
the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of the Companies since December 31, 2016.

(v) KYC Information. Upon the reasonable request of any Lender at least three
(3) days prior to the Closing Date, the Borrower shall have provided to such
Lender (i) the documentation and other information so requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, and (ii) if any Credit Party qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a
Beneficial Ownership Certification, in form and substance satisfactory to the
Administrative Agent.

 

78



--------------------------------------------------------------------------------

(vw) Miscellaneous. The Borrower shall have provided to the Administrative Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent or the Lenders.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal property in such form, written by
such companies, in such amounts, for such periods, and against such risks as may
be reasonably acceptable to the Administrative Agent or as is generally
consistent with insurance coverage maintained by the Companies on the Closing
Date, with provisions reasonably satisfactory to the Administrative Agent for,
with respect to Credit Parties, payment of all losses thereunder to the
Administrative Agent, for the benefit of the Lenders, and such Company as their
interests may appear (with lender’s loss payable and additional insured
endorsements, as appropriate, in favor of the Administrative Agent, for the
benefit of the Lenders). If required by the Administrative Agent, the Borrower
shall provide copies of such policies to the Administrative Agent. Any such
policies of insurance shall provide for no fewer than thirty (30) days’ (or ten
days’ in the case of non-payment) prior written notice of cancellation to the
Administrative Agent and the Lenders. Sums received by the Administrative Agent,
for the benefit of the Lenders, in payment of insurance losses, returns, or
unearned premiums under the policies shall be deposited into the Cash Collateral
Account. The Administrative Agent is hereby authorized to act as
attorney-in-fact for the Companies in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. In the event of failure to
provide such insurance as herein provided, the Administrative Agent may, at its
option, provide such insurance and the Borrower shall pay to the Administrative
Agent, upon demand, the cost thereof. Should the Borrower fail to pay such sum
to the Administrative Agent upon demand, interest shall accrue thereon, from the
date of demand until paid in full, at the Default Rate. Within ten days of the
Administrative Agent’s written request, the Borrower shall furnish to the
Administrative Agent such information about the insurance of the Companies as
the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail satisfactory to the
Administrative Agent.

Section 5.2. Money Obligations. Each Company shall pay in full (except to the
extent the failure to so pay could not reasonably be expected to result in a
Material Adverse Effect or a material federal tax Lien) (a) prior in each case
to the date when penalties would attach, all taxes, assessments and governmental
charges and levies (except only those so long as and to the extent that the same
shall be contested in good faith by appropriate and timely proceedings and for
which adequate provisions have been established in accordance with GAAP) for
which it may be or become liable or to which any or all of its properties may be
or become subject; (b) all of its wage obligations to its employees in
compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206 207) or any
comparable provisions, and, in the case of the Foreign Subsidiaries, those
obligations under foreign laws with respect to employee source deductions,
obligations and

 

79



--------------------------------------------------------------------------------

employer obligations to its employees; and (c) all of its other obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith and for which adequate provisions
have been established in accordance with GAAP) before such payment becomes
overdue.

Section 5.3. Financial Statements, Collateral Reporting and Information.

(a) Borrowing Base. The Borrower shall deliver to the Administrative Agent and
the Lenders, as frequently as the Administrative Agent may request, but no less
frequently than by 5:00 P.M. (Eastern time) twenty-five (25) days after the end
of each calendar month (or the next Business Day if such day is not a Business
Day), a Borrowing Base Certificate (for the period ending on the last day of the
prior calendar month) prepared and certified by a Financial Officer; provided
that, anything herein to the contrary notwithstanding, if the Average Revolving
Credit Availability is less than or equal to TenSix Million Seven Hundred Fifty
Thousand Dollars ($10,000,0006,750,000 ) as of the end of any calendar month,
the Borrower shall, for such period of time as may be determined by the
Administrative Agent, in its Permitted Discretion, be required to deliver a
Borrowing Base Certificate to the Administrative Agent by 5:00 P.M. (Eastern
time) on each Wednesday of each calendar week (or the next Business Day if such
Wednesday is not a Business Day) for the weekly period ending on the Friday of
the week prior to the date such Borrowing Base Certificate is submitted. Each
such Borrowing Base Certificate shall be updated for all activity (sales,
billings, collections, credits and similar information) impacting the accounts
receivable of the Borrowing Base Companies from the date of the immediately
preceding Borrowing Base Certificate to the date of such Borrowing Base
Certificate. The determination as to which accounts receivable constitute
Eligible Accounts Receivable to be included on each Borrowing Base Certificate
shall, absent a request from the Administrative Agent that such amounts be
calculated more frequently, be the amount that is calculated and updated monthly
pursuant to subsection (f) below.

(b) Quarterly Financials. The Borrower shall deliver to the Administrative Agent
and the Lenders, within forty-five (45) days after the end of each Quarterly
Reporting Period of each fiscal year (or, if earlier, within five days after the
date on which the Borrower shall be required to submit its Form 10-Q), balance
sheets of the Companies as of the end of such period and statements of income
(loss), stockholders’ equity and cash flow for the Quarterly Reporting Period
and fiscal year-to-date periods and comparisons to the prior year (Quarterly
Reporting Period and year-to-date), all prepared on a Consolidated basis, in
form and detail satisfactory to the Administrative Agent and the Lenders and
certified by a Financial Officer.

(c) Monthly Financials. The Borrower shall deliver to the Administrative Agent
and the Lenders, within thirty (30) days after the end of each calendar month,
if the Average Revolving Credit Availability as of the last day of such calendar
month is less than or equal to Ten Million Dollars ($10,000,000), monthly
internal unaudited balance sheets of the Borrower, as of the end of such
calendar month and statements of income (loss) for the month and fiscal
year-to-date periods and comparisons to the prior year (calendar month and
year-to-date periods), all prepared on a Consolidated basis, in form and detail
satisfactory to the Administrative Agent and the Lenders and certified by a
Financial Officer.

 

80



--------------------------------------------------------------------------------

(d) Annual Audit Report. The Borrower shall deliver to the Administrative Agent
and the Lenders, within ninety (90) days after the end of each fiscal year of
the Borrower (or, if earlier, within five days after the date on which the
Borrower shall be required to submit its Form 10-K), an annual audit report of
the Companies for that year prepared on a Consolidated basis, in form and detail
satisfactory to the Administrative Agent and the Lenders and certified by an
opinion of (i) KPMG LLP or another “big four” accounting firm or (ii) such other
independent public accountant satisfactory to the Administrative Agent (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), which report shall
include balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.

(e) Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (b) and (d) above, a Compliance Certificate.

(f) Accounts Receivable Aging Report. The Borrower shall deliver to the
Administrative Agent and the Lenders, within twenty-five (25) days after the end
of each calendar month, an accounts receivable aging report, in form and
substance satisfactory to the Administrative Agent and the Lenders, (i) aged by
the original invoice date of accounts receivable of the Borrowing Base
Companies, prepared as of the last day of the preceding calendar month,
reconciled to the month-end balance sheet and month-end Borrowing Base
Certificate, together with the calculation of the current month-end Eligible
Accounts Receivable, Eligible Unbilled Receivables and Eligible Extended Term
Accounts Receivable of the Borrowing Base Companies, (ii) upon the
Administrative Agent’s request, an aging by original invoice date of all
existing accounts receivable, specifying the names, current value and dates of
invoices for each Account Debtor of the Borrowing Base Companies, and (iii) that
includes any other information the Administrative Agent shall reasonably request
with respect to such accounts receivable and its evaluation of such reports.

(g) Accounts Payable Aging Report. The Borrower shall deliver to the
Administrative Agent and the Lenders, within twenty-five (25) days after the end
of each calendar month, in form and detail reasonably satisfactory to the
Administrative Agent and the Lenders, an aging summary of the accounts payable
of the Borrowing Base Companies, dated as of the last day of the preceding
calendar month.

(h) Management Reports. The Borrower shall deliver to the Administrative Agent
and the Lenders, concurrently with the delivery of the quarterly and annual
financial statements set forth in subsections (b) and (d) above, a copy of any
management report, letter or similar writing furnished to the Companies by the
accountants in respect of the systems, operations, financial condition or
properties of the Companies.

(i) Customer List. The Borrower shall deliver to the Administrative Agent an
updated customer list, concurrently with the delivery of any field audit report
and upon request by any field examiner of the Administrative Agent, that sets
forth all Account Debtors of the Borrowing Base Companies, including but not
limited to the name, address and contact information of each such Account
Debtor, in form and detail reasonably satisfactory to the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(j) Pro-Forma Projections. The Borrower shall deliver to the Administrative
Agent and the Lenders, within sixty (60) days after the end of each fiscal year
of the Borrower, annual pro-forma projections of the Companies for the then
current fiscal year, to be in form and detail acceptable to the Administrative
Agent (and at a minimum to include pro-forma projections of balance sheets,
statements of income and cash flow) and presented on a quarterly year to date
basis.

(k) Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders (or give notice of the availability thereof
on the SEC Edgar website), as soon as available, (i) copies of Form 10-Q
quarterly reports, Form 10-K annual reports and Form 8-K current reports,
(ii) upon the request of the Administrative Agent, copies of any other filings
made by the Borrower with the SEC, and (iii) notice of (and, upon the request of
the Administrative Agent, copies of) any other information that is provided by
the Borrower to its shareholders generally.

(l) Reporting Periods. If, at any time, the information set forth on Schedule
5.3 hereto becomes inaccurate, or does not set forth each Quarterly Reporting
Period for the following fiscal year of the Borrower, the Borrower shall
promptly deliver to the Administrative Agent a replacement Schedule 5.3 that
includes such additional or corrected information, in form and substance
satisfactory to Lender.

(m) SEC Reporting; Electronic Delivery; Final Statements. Notwithstanding
anything to the contrary contained in this Agreement, all financial statements
and reports required hereunder (including, without limitation, those required
pursuant to Section 5.3(b) and (d) hereof) shall, upon notice of such filing
from the Borrower to the Administrative Agent, be deemed delivered to the
Administrative Agent and the Lenders upon delivery of such financial statements
and reports to the SEC pursuant to the Borrower’s public company reporting
requirements (and such financial statements and reports shall be readily
available to the Administrative Agent and Lenders). In addition, upon the filing
of the Borrower’s 10-Q report with the SEC for any Quarterly Reporting Period,
such report shall be deemed to satisfy the requirements of subsection (a) above,
and upon the filing of the Borrower’s 10-K report with the SEC for any fiscal
year, such report shall be deemed to satisfy the requirements of subsection
(b) above. All financial statements and reports required to be delivered
pursuant to this Section 5.3 may, at the Borrower’s option, be delivered via
electronic mail to the Administrative Agent and the Lenders in accordance with
Section 11.4 hereof.

(n) Foreign Deposit Accounts. The Borrower shall deliver to the Administrative
Agent within thirty (30) days after the end of each month (if and only if such
month ends during a Heightened Testing Period) a report, in form and detail
reasonably acceptable to the Administrative Agent, showing the aggregate trial
balance of the Foreign Deposit Accounts as of the end of such month.

 

82



--------------------------------------------------------------------------------

(o) Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days of the written request of
the Administrative Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail reasonably satisfactory
to the Administrative Agent or such Lender.

(p) Delivery Through Approved Electronic Communication System. Unless otherwise
required by the Administrative Agent, all documents and other information
required to be provided to the Administrative Agent pursuant to Section 5.3(a)
(Borrowing Base Certificate), Section 5.3(f) (Accounts Receivable Aging Report),
and Section 5.3(h) (Accounts Payable Aging Report), shall be delivered to the
Administrative Agent through the Approved Electronic Communication System.

Section 5.4. Financial Records. Each Company shall at all times maintain records
and books of account, including, without limiting the generality of the
foregoing, appropriate provisions for possible losses and liabilities, all in
accordance with GAAP and, in all material respects, Requirements of Law, and at
all reasonable times (during normal business hours, and except during the
continuance of an Event of Default, upon reasonable advance notice to such
Company) permit the Administrative Agent or any Lender, or any representative of
the Administrative Agent or such Lender, to examine such Company’s books and
records and to make excerpts therefrom and transcripts thereof.

Section 5.5. Franchises; Change in Business.

(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business, except as otherwise permitted pursuant to Section 5.12 hereof.

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

Section 5.6. ERISA Pension and Benefit Plan Compliance.

(a) No Company shall incur any material accumulated funding deficiency within
the meaning of ERISA, or any material liability to the PBGC, established
thereunder in connection with any ERISA Plan.

(b) The Borrower shall furnish to the Administrative Agent and the Lenders:

(i) as soon as possible and in any event within thirty (30) days after any
Company knows or has reason to know that any Reportable Event with respect to
any ERISA Plan has occurred that could reasonably be expected to have a Material
Adverse Effect, a statement of a Financial Officer of such Company, setting
forth details as to such Reportable Event and the action that such Company
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event given to the PBGC if a copy of such notice is available to
such Company, and

 

83



--------------------------------------------------------------------------------

(ii) promptly after receipt thereof, a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the IRS with respect
to any ERISA Plan administered by such Company if the subject matter of such
notice could reasonably be expected to involve a material liability; provided
that this latter subpart shall not apply to notices of general application
promulgated by the PBGC or the IRS.

(c) The Borrower shall promptly notify the Administrative Agent of any material
taxes assessed, proposed to be assessed or that the Borrower has reason to
believe may be assessed against a Company by the IRS with respect to any ERISA
Plan.

(d) As soon as practicable, and in any event within twenty (20) days, after any
Company shall become aware that an ERISA Event that could reasonably be expected
to have a Material Adverse Effect shall have occurred, such Company shall
provide the Administrative Agent with notice of such ERISA Event with a
certificate by a Financial Officer of such Company setting forth the details of
the event and the action such Company or another Controlled Group member
proposes to take with respect thereto.

(e) The Borrower shall, at the request of the Administrative Agent or any
Lender, deliver or cause to be delivered to the Administrative Agent or such
Lender, as the case may be, true and correct copies of any documents relating to
the ERISA Plan of any Company.

As used in this Section 5.6, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to five percent
(5%) of Consolidated Net Worth.

Section 5.7. Financial Covenants.

(a) Minimum Consolidated EBITDA. The Borrower shall not suffer or permit the
Consolidated EBITDA, as determined for the most recently completed four
Quarterly Reporting Periods of the Borrower, to be less than Five Million
Dollars ($5,000,000).

(b) Fixed Charge Coverage Ratio. During any FCCR Testing Period, the Borrower
shall not suffer or permit at any time the Fixed Charge Coverage Ratio (as
determined as of the end of the most recently completed fiscal quarter of the
Borrower) to be less than 1.10 to 1.00.

(c) Capital Expenditures. The Companies shall not invest in Consolidated Capital
Expenditures more than an aggregate amount equal to Five Million Dollars
($5,000,000) during any period of twelve (12) calendar months.

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness and Obligations
under this Agreement and the other Loan Documents;

 

84



--------------------------------------------------------------------------------

(b) any loans granted to, or Capitalized Lease Obligations entered into by, any
Company for the purchase, improvement, construction or lease of fixed assets and
furniture (and refinancings of such loans or Capitalized Lease Obligations),
which loans and Capitalized Lease Obligations shall only be secured by the fixed
assets being purchased, improved, constructed or leased, so long as the
aggregate principal amount of all such loans and Capitalized Lease Obligations
for all Companies shall not exceed Two Million Dollars ($2,000,000) at any time
outstanding;

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date, except for capitalized interest and financing costs);

(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as (i) each such Company is a Credit Party or (ii) neither Company is a
Credit Party;

(e) Indebtedness of any Credit Party owing to any Subsidiary that is not a
Credit Party, so long as such Indebtedness shall be subordinated to the Secured
Obligations on terms satisfactory to the Administrative Agent;

(f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(g) Permitted Foreign Subsidiary Loans, Guaranties and Investments, so long as
no Default or Event of Default shall exist prior to, or after giving pro forma
effect to, the making of such loan, guaranty or investment;

(h) Indebtedness consisting of loans made to a Company, secured only by real
estate and/or life insurance policies (including any cash surrender value
thereof) owned by such Company, so long as, solely in the case of loans secured
by real estate and loans secured by life insurance policies where the lender is
not the insurer (i) the Borrower notifies the Administrative Agent and the
Lenders of such loans (and any related Liens) in writing at least thirty
(30) days prior to the date such loans are made, and (ii) the Administrative
Agent and the Lenders consent to such loans prior to the making of such loans
(and if earlier, prior to any Company entering into any agreement with respect
thereto);

(i) Indebtedness (other than Indebtedness for borrowed money) of a Company in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, customs
bonds and similar obligations, in each case incurred in the ordinary course of
business and consistent with past business practices of such Company;

(j) Indebtedness of any Person that becomes a Subsidiary after the Closing Date
(provided that such Indebtedness (i) is either purchase money Indebtedness, a
Capitalized Lease Obligation or Indebtedness incurred solely for the financing
of equipment or real property, (ii) exists at the time such Person becomes a
Subsidiary and (iii) is not created in contemplation of or in connection with
such Person becoming a Subsidiary);

 

85



--------------------------------------------------------------------------------

(k) Indebtedness of the Companies owed in respect of any overdrafts and related
liabilities owing to financial institutions arising from treasury, depository,
automated clearinghouse and cash management services provided to such Companies
by such financial institutions;

(l) Indebtedness arising from agreements of a Company providing for contingent
indemnification, adjustment of acquisition price or similar obligations, in each
case, to the extent such obligations are incurred or assumed in connection with
the acquisition or disposition of any business or assets by a Company;

(m) Indebtedness consisting of the financing of insurance premiums (with the
insurance company providing such financing) in the ordinary course of business
and consistent with past business practices of such Company; and

(n) Indebtedness of Foreign Subsidiaries, not covered by the Indebtedness listed
above, in an aggregate principal amount for all Foreign Subsidiaries not to
exceed Twenty Million Dollars ($20,000,000) at any time outstanding; and

(no) other Indebtedness not covered by the Indebtedness listed above, in an
aggregate principal amount for all Companies not to exceed Five Million Dollars
($5,000,000) at any time outstanding.

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the incurring of Indebtedness or the obtaining of advances or credit, and
(ii) do not in the aggregate materially detract from the value of its property
or assets or materially impair the use thereof in the operation of its business;

(c) any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and Affiliates thereof);

(d) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased (except
for capitalized interest and financing costs);

 

86



--------------------------------------------------------------------------------

(e) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price, improvement or construction costs and only
attaches to the property being acquired, improved or constructed;

(f) easements or other minor defects or irregularities in title of real or
personal property not interfering in any material respect with the use of such
property in the business of any Company;

(g) Liens (other than any lien created by Section 4069 of ERISA and securing an
obligation of any employer or employers which is delinquent) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, payment and performance bonds, return of money bonds and other similar
obligations (not incurred in connection with the borrowing of money or the
obtaining of advances or credits to finance the purchase price of property);

(h) customary set-off rights against depository accounts permitted hereunder in
favor of banks at which a Company maintains such depository accounts, which
set-off rights only secure the obligations of such Company to pay ordinary
course fees and bank charges;

(i) judgment and attachment liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by the Companies in appropriate proceedings and for
which adequate reserves have been made;

(j) Liens securing permitted Indebtedness of Foreign Subsidiaries that attach
solely to the assets of such Foreign Subsidiaries;

(k) Liens securing the Indebtedness permitted by Section 5.8(h) hereof, so long
as such Liens attach only to real estate and/or life insurance policies
(including any cash surrender value thereof) owned by a Company;

(l) Liens securing Indebtedness permitted by Section 5.8(j) hereof; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be; (ii) such
Lien shall not apply to any other property or assets of such Company and
(iii) such Lien shall secure only those obligations which it secures on the date
on which such Person becomes a Subsidiary;

(m) Liens, not incurred in connection with the incurring of Indebtedness, on the
property or assets of any Person that becomes a Subsidiary after the Closing
Date; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be; and (ii) such Lien shall secure only those obligations which it
secures on the date on which such Person becomes a Subsidiary;

(n) Liens (i) consisting of customary rights and restrictions contained in
agreements relating to any disposition of assets in a transaction permitted
under this Agreement pending the completion thereof and (ii) on assets subject
to escrow or similar arrangements that secure indemnification obligations for
any transaction permitted under this Agreement;

 

87



--------------------------------------------------------------------------------

(o) Liens consisting of rights reserved by or vested in any Person by the terms
of any lease, license, franchise, grant or permit held by a Company or by a
statutory provision, to terminate any such lease, license, franchise, grant or
permit;

(p) Liens that are incurred in the ordinary course of business consisting of
pledges or deposits to secure liability for reimbursement or indemnification
obligations of insurance carriers providing or administering insurance for a
Company; or

(q) Liens incurred through the IBM Factoring Arrangement; or

(qr) other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed Five Hundred Thousand Dollars
($500,000) at any time.

No Company shall enter into any contract or agreement that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company (or, in the case of Foreign Subsidiaries, on any Collateral)
other than a contract or agreement:

(i) in connection with the purchase, improvement, construction or lease of
tangible assets, or permitted Indebtedness incurred for such purpose (including
a permitted replacement or refinancing thereof), that prohibits Liens on such
tangible assets;

(ii) in connection with a permitted disposition of such Company’s assets that
prohibits Liens on such assets pending such disposition; or

(iii) that is permitted pursuant to Section 5.23 hereof.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

 

88



--------------------------------------------------------------------------------

(ii) any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(d) hereof) of, a Company from or by a Company so long as (i) each
such Company is a Credit Party, or (ii) neither Company is a Credit Party;

(vi) Indebtedness of any Credit Party owing to any Subsidiary that is not a
Credit Party, so long as Indebtedness shall be subordinated to the Obligations
on terms satisfactory to the Administrative Agent;

(vii) Permitted Investments or Permitted Foreign Subsidiary Loans, Guaranties
and Investments, so long as no Default or Event of Default shall exist prior to,
or after giving pro forma effect to, the making of such loan, guaranty or
investment;

(viii) investments received in compromise or settlement of litigation or
disputes or as the result of enforcement of any Lien by a Company or in an
insolvency proceeding;

(ix) Investments made in the Borrower’s Non-qualified Key Employee Deferred
Compensation Plan;

(x) any Acquisition permitted under Section 5.13 hereof;

(xi) any advance or loan to an officer or employee of a Company as an advance on
commissions, travel and other items in the ordinary course of business, so long
as all such advances and loans from all Companies aggregate not more than the
maximum principal sum of One Hundred Thousand Dollars ($100,000) at any time
outstanding;

(xi) (A) Accounts and other trade credit extended in the ordinary course of
business and consistent with past business practices of the Companies,
(B) notes, or stock or other securities issued by Account Debtors to a Company
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business and (C) investments
received in the ordinary course of business in connection with the bankruptcy or
reorganization of, or settlement of disputes with, or judgments against, or
foreclosure or deed in lieu of foreclosure with respect to, customers and
suppliers;

 

89



--------------------------------------------------------------------------------

(xii) Investments in the form and arising out of Hedge Agreements permitted
under this Agreement; and

(xiii) Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger, and any renewal or extension
thereof.

For purposes of this Section 5.11, the amount of any investment shall be based
upon the initial amount invested and shall not include any appreciation in value
or return on such investment but shall take into account repayments,
redemptions. distributions and return of capital.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Company (other than the Borrower) may merge with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or
(ii) any one or more Guarantors of Payment (provided that at least one Guarantor
of Payment shall be the continuing or surviving Person);

(b) a Company (other than the Borrower) may sell, lease, transfer or otherwise
dispose of any of its assets to (i) the Borrower or (ii) any Guarantor of
Payment;

(c) a Company (other than a Credit Party) may merge with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Company;

(d) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful or no longer used in such Company’s business
and may sell its corporate headquarters in Buffalo, New York;

(e) a Company may sell, transfer and dispose of (i) accounts receivable or note
receivables in connection with the compromise, settlement or collection thereof
(provided that if any such Account was listed as an Eligible Account Receivable
in the most recent certificates delivered pursuant to Section 5.3(a) or
(f) hereof, the Borrower shall give the Administrative Agent prior notice of
such sale, transfer or disposition) or (ii) investments received in connection
with the bankruptcy or reorganization of, or settlement of disputes with, or
judgments against, or foreclosure or deed in lieu of foreclosure with respect
to, customers and suppliers of a Company, and (ii) cash and investments
permitted by each of Section 5.11(ii) and (iii);

 

90



--------------------------------------------------------------------------------

(f) a Company may make a disposition resulting from any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of any Company;

(g) a Company may sell, transfer, lease or otherwise dispose of property that is
exchanged, or the proceeds thereof are applied, in each case, in a substantially
contemporaneous acquisition of similar replacement property;

(h) a Company may enter into any leases, subleases, licenses or sublicenses of
property in the ordinary course of business that do not materially interfere
with the business of the Borrower and its Subsidiaries;

(i) a Company may sell, transfer, lease or otherwise dispose of property in the
ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the
Borrower and in the exercise of its reasonable business judgment, are not
material to the conduct of the business of the Borrower and its Subsidiaries;

(j) a Company may voluntarily terminate any Hedge Agreements; and

(k) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.; and

(l) the Borrower may sell IBM Account Receivables owing from IBM pursuant to the
IBM Factoring Arrangement.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as such Acquisition meets all
of the following requirements:

(a) in the case of an Acquisition that involves a merger, amalgamation or other
combination including the Borrower, the Borrower shall be the surviving entity;

(b) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than the Borrower), a Credit Party
shall be the surviving entity;

(c) the business to be acquired shall be similar to the lines of business of the
Companies;

(d) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

(e) if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the Borrowing Base, the
Administrative Agent shall have conducted a field examination and appraisal of
such Accounts and Inventory to its reasonable satisfaction;

 

91



--------------------------------------------------------------------------------

(f) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

(g) if a Heightened Testing Period exists immediately prior to, and/or after
giving pro forma effect to such Acquisition:

(i) the Borrower shall have provided to the Administrative Agent and the
Lenders, at least twenty (20) days prior to such Acquisition (or such shorter
period agreed to by the Administrative Agent its sole discretion), (A) a summary
of the legal structure of the Acquisition in form and detail reasonably
satisfactory to the Administrative Agent, (B) a proposed sources-and-uses in
form and detail reasonably satisfactory to the Administrative Agent (provided
that the Borrower shall give the Administrative Agent prompt written notice of
any material change in respect of such sources-and-uses), and (C) historical
financial statements of the target entity and a pro forma financial statement of
the Companies accompanied by a certificate of a Financial Officer showing
(1) pro forma compliance with Section 5.7 hereof, both before and after giving
effect to the proposed Acquisition, and (2) positive EBITDA for the target
entity or business during the most recently completed four fiscal quarters;

(ii) the Revolving Credit Availability shall be no less than twenty-five percent
(25%) of the Maximum Revolving Amount after giving effect to such Acquisition;
and

(iii) the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders with respect to any Acquisition by
a Company (A) in which the aggregate Consideration paid (or given) by the
Companies, when added to all other Acquisitions for all Companies during the
Commitment Period (effected without the prior written consent of the
Administrative Agent and the Required Lenders), would exceed the aggregate
amount of Five Million Dollars ($5,000,000), or (B) if the Consolidated EBITDA
for the period of the most recently completed four Quarterly Periods of the
Borrower, recalculated on a pro forma basis to include the “EBITDA” of the
acquired company (with appropriate pro forma adjustments acceptable to the
Administrative Agent and calculated on the same basis as set forth in the
definition of Consolidated EBITDA) as if such Acquisition occurred at the
beginning of such four quarter period, would be less than the actual
Consolidated EBITDA for such period.

Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:

(a) a Default or Event of Default has occurred, or could reasonably be expected
to occur hereunder, or any representation or warranty made in Article VI hereof
or elsewhere in this Agreement or in any other Related Writing may for any
reason cease in any material respect to be true and complete when made or deemed
to have been made;

 

92



--------------------------------------------------------------------------------

(b) the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that could reasonably be
expected to have a Material Adverse Effect; or

(c) the Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.

Section 5.15. Restricted Payments.

(a) Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment, except that the Borrower may make Capital
Distributions in cash in the form of dividends or stock repurchases so long as
either (a) each of the following conditions are met (Ai) no Default or Event of
Default shall have existed at any time in the period of twelve (12) consecutive
months ending on the date of such Capital Distributions, or, after giving pro
forma effect to such Capital Distributions, thereafter shall begin to exist,
(Bii) no FCCR Testing Period shall then exist or, after giving pro forma effect
to such Capital Distributions, thereafter shall begin to exist, and (Ciii) the
aggregate amount of Capital Distributions made by the Borrower shall not exceed
Ten Million Dollars ($10,000,000(A) during any period of twenty-four consecutive
months, or ( ending on or prior to April 13, 2020, the total of (y) Twenty-Two
Million Five Hundred Thirty-Two Thousand Nine Hundred Sixty-Two Dollars
($22,532,962) minus (z) the aggregate amount of Capital Distributions made
pursuant to subpart (c) below, or (B) during any period of twenty-four
consecutive months ending thereafter, Ten Million Dollars ($10,000,000);

(b) the Borrower may make Capital Distributions in cash in the form of dividends
or stock repurchases so long as no Default, Event of Default or Heightened
Testing Period shall exist immediately prior to or after giving pro forma effect
to such Capital Distribution.; and

(c) in addition to the Capital Distributions permitted pursuant to subparts
(a) and (b) above, the Borrower may make Capital Distributions in cash in
connection with that certain tender offer to occur on or about April 13, 2018 in
an aggregate amount not to exceed Twenty-Two Million Five Hundred Thirty-Two
Thousand Nine Hundred Sixty-Two Dollars ($22,532,962).

Section 5.16. Environmental Compliance. Each Company shall comply with any and
all Environmental Laws and Environmental Permits including, without limitation,
all Environmental Laws in jurisdictions in which such Company owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise,
except for such non-compliance as could not reasonably be expected to have a
Material Adverse Effect. The Borrower shall furnish to the Administrative Agent
and the Lenders, promptly after receipt thereof, a copy of any notice any
Company may receive from any Governmental Authority or private Person, or
otherwise, that any litigation or proceeding

 

93



--------------------------------------------------------------------------------

pertaining to any environmental, health or safety matter has been filed or is
threatened against such Company, any real property in which such Company holds
any interest or any past or present operation of such Company if such litigation
or proceeding involves a matter that could be reasonably be expected to have a
Material Adverse Effect on such Company. No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in violation of any Environmental Law, except if such
violation could not reasonably be expected to have a Material Adverse Effect. As
used in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise. The Borrower shall defend, indemnify and hold the Administrative
Agent and the Lenders harmless against all costs, expenses, claims, damages,
penalties and liabilities of every kind or nature whatsoever (including
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law. Such indemnification shall survive any
termination of this Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of a Company (other
than a Company that is a Credit Party) on terms that shall be materially less
favorable to such Company than those that might be obtained at the time in a
transaction with a Person that is not an Affiliate of a Company; provided that
the foregoing shall not prohibit (a) the payment of customary and reasonable
directors’ fees, (b) any transaction between a Company and an Affiliate of a
Company that are based on reasonably allocation of overhead and administrative
expense or transfers in accordance with Tax transfer pricing rules,
(c) transactions that consist the consideration of which solely consists of
equity interests of the Borrower, (d) Indebtedness permitted by Section 5.8(d),
(e) or (g), and (e) investments permitted by Section 5.11(v), (vi) or (vii).

Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies and for the refinancing of existing Indebtedness. The Borrower will
not, directly or indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person, (a) (i) to fund any activities or business of or with
any Person, or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of Sanctions, or (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as underwriter, advisor,
investor, or otherwise); or (b) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of Anti-Corruption Laws.

Section 5.19. Corporate Names and Locations of Collateral. No Company shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrower shall have provided
the Administrative Agent with at least thirty (30) days’ prior written notice

 

94



--------------------------------------------------------------------------------

thereof. The Borrower shall also provide the Administrative Agent with at least
fifteen (15) days’ prior written notification of (i) any change in the location
of the office where any Credit Party’s records pertaining to its Accounts are
kept; (ii) the location of any new places of business and the changing or
closing of any of its existing places of business; and (iii) any change in the
location of any Credit Party’s chief executive office in which case such Credit
Party shall use commercially reasonably efforts to cause to be executed a
Landlord’s Waiver with respect to such location (unless such location is owned
by a Credit Party or already subject to a Landlord’s Waiver). In the event of
any of the foregoing or if otherwise deemed appropriate by the Administrative
Agent, the Administrative Agent is hereby authorized to file new U.C.C.
Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in the Administrative Agent’s sole discretion, to perfect or continue
perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral. The Borrower shall pay all filing and recording
fees and taxes in connection with the filing or recordation of such U.C.C.
Financing Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

(a) Domestic Subsidiary Guaranties and Security Documents. Each Domestic
Subsidiary (that is not a Dormant Subsidiary or an Immaterial Subsidiary)
created, acquired or held subsequent to the Closing Date, shall promptly execute
and deliver to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the Secured
Obligations and a Security Agreement (or a Security Agreement Joinder), as
appropriate, such agreements to be prepared by the Administrative Agent and in
form and substance acceptable to the Administrative Agent, along with any such
other supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel (which may be the general
counsel of the Borrower, in the reasonable discretion of the Administrative
Agent) as may be deemed necessary or advisable by the Administrative Agent. With
respect to a Subsidiary that has been classified as a Dormant Subsidiary or an
Immaterial Subsidiary, at such time that such Subsidiary no longer meets the
requirements of a Dormant Subsidiary or an Immaterial Subsidiary, the Borrower
shall provide to the Administrative Agent prompt written notice thereof, and
shall provide, with respect to such Subsidiary, all of the documents referenced
in the foregoing sentence. In addition, each such Subsidiary shall be subject to
the Patriot Act requirements set forth in Section 11.14 hereof.

(b) Foreign Subsidiary Guaranties and Security Documents. If, as a result of a
Change in Law, any Foreign Subsidiaries may, without reasonable risk of material
negative tax consequences on the Borrower, execute and deliver a Guaranty of
Payment of all of the Secured Obligations and/or a Security Agreement, such
Foreign Subsidiaries shall, within sixty (60) days of the request of the
Administrative Agent (or such longer time as agreed to in writing by the
Administrative Agent in its reasonable discretion), execute and deliver a
Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the Secured
Obligations and a Security Agreement (or a Security Agreement Joinder), as
appropriate, such agreements to be prepared by the

 

95



--------------------------------------------------------------------------------

Administrative Agent and in form and substance reasonably acceptable to the
Administrative Agent, along with any such other supporting documentation,
Security Documents, corporate governance and authorization documents, and
opinions of counsel as may be deemed necessary or advisable by the
Administrative Agent, all of which shall be at the Borrower’s cost, payable upon
request therefor (including, without limitation, any foreign counsel, or foreign
notary, filing, registration or similar, fees, costs or expenses).

(c) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of the
Borrower or a Domestic Subsidiary, the Borrower shall deliver to the
Administrative Agent, for the benefit of the Lenders, all of the share
certificates (or other evidence of equity) owned by a Credit Party pursuant to
the terms of a Pledge Agreement prepared by the Administrative Agent and in form
and substance satisfactory to the Administrative Agent, and executed by the
appropriate Credit Party; provided that, for so long as and to the extent that,
the granting of a Lien to the Administrative Agent on such assets could
reasonably be expected to have material negative tax consequences on the
Borrower (including without limitation under Section 956 of the Code as in
effect as of the Closing Date), no such pledge shall be deemed to include
(i) shares of capital stock or other equity interests of any Foreign Subsidiary
that is not a first-tier Foreign Subsidiary, and (ii) shares of voting capital
stock or other voting equity interests in any (A) first-tier Foreign Subsidiary
or (B) CFC Holding Company, in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary or CFC Holding Company, as applicable.

(d) Perfection or Registration of Interest in Foreign Shares or Foreign Deposit
Accounts. With respect to any Foreign Deposit Accounts or any foreign shares
pledged to the Administrative Agent, for the benefit of the Lenders, on or after
the Closing Date, the Administrative Agent shall at all times, in the discretion
of the Administrative Agent or the Required Lenders, have the right to perfect,
at the Borrower’s cost, payable upon request therefor (including, without
limitation, any foreign counsel, or foreign notary, filing, registration or
similar, fees, costs or expenses), its security interest in such Foreign Deposit
Accounts or shares in the respective foreign jurisdiction. Such perfection may
include the requirement that the applicable Company promptly execute and deliver
to the Administrative Agent a separate pledge document (prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent), covering such Foreign Deposit Accounts or equity
interests, that conforms to the requirements of the applicable foreign
jurisdiction, together with an opinion of local counsel as to the perfection of
the security interest provided for therein, and all other documentation
necessary or desirable to effect the foregoing and to permit the Administrative
Agent to exercise any of its rights and remedies in respect thereof.

Section 5.21. Collateral. Each Credit Party shall:

(a) at all reasonable times and, except during the continuance of an Event of
Default, upon reasonable prior notice, allow the Administrative Agent and the
Lenders by or through any of the Administrative Agent’s officers, agents,
employees, attorneys or accountants to (i) examine, inspect and make extracts
from such Credit Party’s books and other records, including, without limitation,
the tax returns of such Credit Party, (ii) arrange for verification of such
Credit Party’s Accounts, under reasonable procedures, directly with Account
Debtors or by other methods, and (iii) examine and inspect such Credit Party’s
Inventory and Equipment, wherever located;

 

96



--------------------------------------------------------------------------------

(b) promptly furnish to the Administrative Agent or any Lender upon reasonable
request (i) additional statements and information with respect to the
Collateral, and all writings and information relating to or evidencing any of
such Credit Party’s Accounts (including, without limitation, computer printouts
or typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as the Administrative
Agent or such Lender may request;

(c) promptly notify the Administrative Agent in writing upon the acquisition or
creation of any Accounts with respect to which the Account Debtor is the United
States of America or any other Governmental Authority, to the extent the
aggregate face value of all such Accounts exceeds Two Hundred Thousand Dollars
($200,000) at any time outstanding;

(d) promptly notify the Administrative Agent in writing upon the acquisition or
creation by any Credit Party of a Deposit Account (that is not an Excluded
Deposit Account) or Securities Account not listed on the notice provided to the
Administrative Agent pursuant to Section 6.19 hereof, or upon any Deposit
Account of a Credit Party ceasing to be an Excluded Deposit Account, and, prior
to or simultaneously with the creation of such Deposit Account or Securities
Account (or promptly after any Deposit Account ceases to be an Excluded Deposit
Account), provide for the execution of a Deposit Account Control Agreement or
Securities Account Control Agreement with respect thereto, if required by the
Administrative Agent or the Required Lenders;

(e) promptly notify the Administrative Agent in writing whenever Equipment or
Inventory of a Credit Party, valued in excess of Two Hundred Fifty Thousand
Dollars ($250,000), is located at a location of a third party (other than
another Company) that is not subject to a Landlord’s Waiver, bailee’s waiver,
processor’s waiver, consignee’s waiver or similar document (as applicable) and
use commercially reasonable efforts to cause to be executed any Landlord’s
Waiver, bailee’s waiver, processor’s waiver, consignee’s waiver or similar
document or notice that may be required by the Administrative Agent or the
Required Lenders;

(f) promptly notify the Administrative Agent and the Lenders in writing of any
information that the Credit Parties have or may receive with respect to the
material Collateral that might reasonably be determined to materially and
adversely affect the value thereof or the rights of the Administrative Agent and
the Lenders with respect thereto;

(g) maintain such Credit Party’s (i) Equipment in good operating condition and
repair, ordinary wear and tear excepted, and (ii) other items of Collateral,
taken as an entirety, in such conditions as is consistent with generally
accepted business practices, ordinary wear and tear excepted;

 

97



--------------------------------------------------------------------------------

(h) deliver to the Administrative Agent, to hold as security for the Secured
Obligations all of the Credit Parties’ certificated Investment Property (other
than Excluded Properties), whose face value, in the aggregate for all Credit
Parties, exceeds Two Hundred Thousand Dollars ($200,000), in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent, or in the event such Investment Property is in the
possession of a Securities Intermediary or credited to a Securities Account,
execute with the related Securities Intermediary a Securities Account Control
Agreement over such Securities Account in favor of the Administrative Agent, for
the benefit of the Lenders, in form and substance satisfactory to the
Administrative Agent;

(i) if requested by the Administrative Agent or if material to the business of
any Company, provide to the Administrative Agent, on a quarterly basis (as
necessary), a list of any patents, trademarks or copyrights that have been
federally registered by, or any federally registered patents, trademarks or
copyrights acquired by, a Credit Party during such quarter, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and

(j) upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem reasonably necessary or appropriate, including, without
limitation, chattel paper, to carry into effect the intention of this Agreement,
or so as to completely vest in and ensure to the Administrative Agent and the
Lenders their respective rights hereunder and in or to the Collateral.

Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment
constituting Collateral of any Credit Party, such Credit Party shall, upon
request of the Administrative Agent, (i) execute and deliver to the
Administrative Agent a short form security agreement, prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent, and (ii) deliver such certificate or application to the
Administrative Agent and cause the interest of the Administrative Agent, for the
benefit of the Lenders, to be properly noted thereon. Each Credit Party hereby
authorizes the Administrative Agent or the Administrative Agent’s designated
agent (but without obligation by the Administrative Agent to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Default or Event
of Default), and the Borrower shall promptly repay, reimburse, and indemnify the
Administrative Agent and the Lenders for any and all Related Expenses. All
Related Expenses are payable to the Administrative Agent upon demand therefor;
the Administrative Agent may, at its option, debit Related Expenses directly to
any Deposit Account (other than an Excluded Deposit Account) of a Company
located at the Administrative Agent.

Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any material personal property (other than
Excluded Properties and Collateral subject to a first priority perfected Lien in
favor of the Administrative Agent under by

 

98



--------------------------------------------------------------------------------

a Security Agreement) acquired by any Credit Party subsequent to the Closing
Date. In addition to any other right that the Administrative Agent and the
Lenders may have pursuant to this Agreement or otherwise, upon written request
of the Administrative Agent, whenever made, the Borrower shall, and shall cause
each Guarantor of Payment to, grant to the Administrative Agent, for the benefit
of the Lenders, as additional security for the Secured Obligations, a first Lien
on personal property (subject to Liens permitted under this Agreement) of the
Borrower and each Guarantor of Payment (other than for leased equipment or
equipment subject to a purchase money security interest in which the lessor or
purchase money lender of such equipment holds a first priority security
interest, in which case, the Administrative Agent shall have the right to obtain
a security interest junior only to such lessor or purchase money lender and
Excluded Property), including, without limitation, such property acquired
subsequent to the Closing Date, in which the Administrative Agent does not have
a first priority Lien. The Borrower agrees that, within ten days after the date
of such written request, to secure all of the Secured Obligations by delivering
to the Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may require with respect to any of the Credit Parties. The Borrower shall
pay all recordation, legal and other expenses in connection therewith.

Section 5.23. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any dividend or other capital distribution to the
Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to the Borrower or (c) transfer, directly or indirectly, any of
the properties or assets of such Subsidiary to the Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable Law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices of such
Companies, (iii) customary restrictions in security agreements or mortgages
securing Indebtedness, or capital leases, of a Company to the extent such
restrictions shall only restrict the transfer of the property subject to such
security agreement, mortgage or lease, (iv) any agreement in effect at the time
such Person becomes a Subsidiary, so long as such agreement was not entered into
in contemplation of such Person becoming a Subsidiary, or (v) customary
restrictions in agreements evidencing permitted Indebtedness of Foreign
Subsidiaries to the extent such restrictions shall only restrict Foreign
Subsidiaries.

Section 5.24. Other Financial Covenants. In the event that any Credit Party
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the financial covenants contained therein shall be more
restrictive than the financial covenants set forth herein, then the Credit
Parties shall immediately be bound hereunder (without further action) by such
more restrictive financial covenants with the same force and effect as if such
financial covenants were written herein for so long as such financial covenants
are in effect pursuant to such Material Indebtedness Agreement. In addition to
the foregoing, the Borrower shall provide prompt written notice to the
Administrative Agent of the creation or existence of any Material Indebtedness
Agreement that has such more restrictive financial covenants, and shall, within
fifteen (15) days thereafter (if requested by the Administrative Agent), execute
and deliver to the Administrative Agent an amendment to this Agreement that
incorporates such more restrictive financial covenants, with such amendment to
be in form and substance satisfactory to the Administrative Agent.

 

99



--------------------------------------------------------------------------------

Section 5.25. Guaranty Under Material Indebtedness Agreement. No Company that is
not a Credit Party shall be or become a Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement entered into by a Credit Party
unless such Company shall also be a Guarantor of Payment under this Agreement
prior to or concurrently therewith.

Section 5.26. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Credit Party shall amend its
Organizational Documents in any manner adverse to the Lenders.

Section 5.27. Fiscal Year of Borrower. The Borrower shall not change the date of
its fiscal year-ends listed on Schedule 5.3 hereto without the prior written
consent of the Administrative Agent.

Section 5.28. Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with all Laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws,
Anti-Corruption Laws and applicable Sanctions. The Borrower shall maintain in
effect and enforce such policies and procedures as it has determined to be
reasonably necessary to promote compliance by the Borrower, the Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

Section 5.29. Banking Relationship. Until payment in full of the Obligations,
the Borrower shall maintain its primary banking and depository relationship with
the Administrative Agent.

Section 5.30. Foreign Deposit Accounts.

(a) The Borrower shall not at any time permit any Collections that constitute
payments with respect to any Eligible Account Receivable to be deposited into
any Foreign Deposit Accounts (unless the Borrower causes any such amounts to be
transferred into the Concentration Account pursuant to the terms of
Section 7.2(b) hereof).

(b) The Borrower shall not, during a Heightened Testing Period, (i) transfer or
permit to be transferred, from any Deposit Account maintained by a Company in
the United States, any funds into any Foreign Deposit Account, or (ii) cause or
permit the balance of any Foreign Deposit Account of the Borrower or any
Domestic Subsidiary to increase (unless the Borrower causes a corresponding
amount to be transferred into the Concentration Account pursuant to the terms of
Section 7.2(b) hereof).

 

100



--------------------------------------------------------------------------------

Section  5.31. Beneficial Ownership. The Borrower shall provide to the
Administrative Agent and the Lenders: (a) confirmation of the accuracy of the
information set forth in the most recent Beneficial Ownership Certification
provided to the Administrative Agent and Lenders, promptly following any request
therefor (or an updated Beneficial Ownership Certification if applicable); (b) a
new Beneficial Ownership Certification, in form and substance acceptable to the
Administrative Agent and each Lenders, when the individual(s) to be identified
as a Beneficial Owner have changed; and (c) such other KYC Information
reasonably requested by the Administrative Agent or any Lender.

Section 5.315.32. Further Assurances. The Borrower shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the Laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary and where the failure to so qualify could
reasonably be expected to result in a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary (and whether such
Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of formation,
its relationship to the Borrower, including the percentage of each class of
stock or other equity interest owned by a Company, each Person that owns the
stock or other equity interest of each Company (other than the Borrower), and
its tax identification number, the location of its chief executive office and
its principal place of business. As of the Closing Date, the Borrower, directly
or indirectly, owns all of the equity interests of each of its Subsidiaries.

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

 

101



--------------------------------------------------------------------------------

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable Laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

(d) has ensured that no Company, or to the knowledge of any Company, any
director, officer, agent, employee or Affiliate of a Company, is a Person that
is, or is controlled by Persons that are (i) the subject of any Sanctions, or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions;

(e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering Laws and regulations;

(f) has ensured that no Company or any director, officer, agent, employee or
other person acting on behalf of a Company has taken any action, directly or
indirectly, that would result in a material violation by such persons of
Anti-Corruption Laws, and the Credit Parties have instituted and maintain
policies and procedures designed to promote continued compliance therewith; and

(g) is in compliance with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Company is a party or by which the property or assets of
any Company are bound, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining, that in the case of (a), (b) and (c) could reasonably be expected to
have a Material Adverse Effect.

 

102



--------------------------------------------------------------------------------

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof. As of the Closing Date, the
Borrower and the Domestic Subsidiaries own the real estate listed on Schedule
6.5 hereto.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company (other than U.C.C. Financing Statements filed
in connection with operating leases and bailments of property and any U.C.C.
Financing Statement that are filed without authorization and that have not yet
become known to the Borrower, in which case the Borrower shall promptly after
gaining knowledge thereof, contest such U.C.C. Financing Statement in good
faith); (b) there is and will be no mortgage or charge outstanding covering any
real property of any Company; and (c) no real or personal property of any
Company is subject to any Lien of any kind. The Administrative Agent, for the
benefit of the Lenders, upon the filing of the U.C.C. Financing Statements and
taking such other actions necessary to perfect its Lien against collateral of
the corresponding type as authorized hereunder will have a valid and enforceable
first Lien on the collateral securing the Secured Obligations (subject to Liens
permitted under this Agreement). No Company has entered into any contract or
agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that exists on or after the Closing Date that would prohibit the Administrative
Agent or the Lenders from acquiring a Lien on, or a collateral assignment of,
any of the property or assets of any Company, except as permitted by Section 5.9
hereof.

Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except (i) as otherwise permitted herein, (ii) taxes that are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on the books in accordance with GAAP, or (iii) if
the failure to file such reports or pay such taxes could not reasonably be
expected to have a Material Adverse Effect or result in a material federal tax
Lien. The provision for taxes on the books of each Company comports with the
requirements of GAAP for all years not closed by applicable statutes and for the
current fiscal year.

Section 6.8. Environmental Laws. Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except for such noncompliance
which could not reasonably be expected to have a Material Adverse Effect. As of
the Closing Date and as of each date on which any Loan is made or Letter of
Credit is issued, no litigation or proceeding arising under, relating to or in
connection with any Environmental Law or Environmental Permit is pending or, to
the best knowledge of each Company, threatened, against any Company. No release,
threatened release or disposal of hazardous waste, solid waste or

 

103



--------------------------------------------------------------------------------

other wastes is occurring, or has occurred (other than those that are currently
being remediated in accordance with Environmental Laws), on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law, except as could not
reasonably be expected to have a Material Adverse Effect. As used in this
Section 6.8, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.

Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts and Equipment at the locations (including
third party locations) set forth on Schedule 6.9 hereto, and each Credit Party’s
chief executive office is set forth on Schedule 6.9 hereto. Schedule 6.9 hereto
further specifies whether each location, as of the Closing Date, (a) is owned by
the Credit Parties, or (b) is leased by a Credit Party from a third party, and,
if leased by a Credit Party from a third party, if a Landlord’s Waiver has been
requested. As of the Closing Date, Schedule 6.9 hereto correctly identifies the
name and address of each third party location where assets of the Credit Parties
are located.

Section 6.10. Continued Business. As of the Closing Date and as of each date on
which any Loan is made or Letter of Credit is issued, there exists no actual,
pending, or, to the Borrower’s knowledge, any threatened termination,
cancellation or limitation of, or any modification or change in the business
relationship of any Company and any customer or supplier, or any group of
customers or suppliers, whose purchases or supplies, individually or in the
aggregate, are material to the business of any Company, and there exists no
present condition or state of facts or circumstances that would have a Material
Adverse Effect or prevent a Company from conducting such business or the
transactions contemplated by this Agreement in substantially the same manner in
which it was previously conducted.

Section 6.11. Employee Benefits Plans.

(a) Schedule 6.11 hereto identifies each ERISA Plan that is subject to Title IV
of ERISA as of the Closing Date.

(b) Except as could not reasonably be expected to have a Material Adverse Effect
or result in a Lien on the assets of any Credit Party:

(i) no ERISA Event has occurred or is expected to occur with respect to an ERISA
Plan;

(ii) full payment has been made of all amounts that a Controlled Group member is
required, under applicable Law or under the governing documents, to have paid as
a contribution to or a benefit under each ERISA Plan;

(iii) the liability of each Controlled Group member with respect to each ERISA
Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements;

 

104



--------------------------------------------------------------------------------

(iv) with respect to each ERISA Plan that is intended to be qualified under Code
Section 401(a),

(A) the ERISA Plan and any associated trust operationally comply with the
applicable requirements of Code Section 401(a),

(B) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely),

(C) the ERISA Plan and any associated trust (1) is entitled to rely on a
favorable opinion letter issued by the IRS, or (2) if permitted under rules then
in effect as adopted by the IRS, has received a favorable determination letter
from the IRS, stating that the ERISA Plan qualifies under Code Section 401(a),
that the associated trust qualifies under Code Section 501(a) and, if
applicable, that any cash or deferred arrangement under the ERISA Plan qualifies
under Code Section 401(k), unless the ERISA Plan was first adopted at a time for
which the above-described “remedial amendment period” has not yet expired;

(D) the ERISA Plan currently satisfies the requirements of Code Section 410(b),
without regard to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and

(E) no contribution made to the ERISA Plan is subject to an excise tax under
Code Section 4972.

(v) With respect to any Pension Plan, the “accumulated benefit obligation” of
Controlled Group members with respect to the Pension Plan (as determined in
accordance with Statement of Accounting Standards No. 87, “Employers’ Accounting
for Pensions”) does not exceed the fair market value of Pension Plan assets.

Section 6.12. Consents or Approvals. As of the Closing Date and as of each date
on which any Loan is made or Letter of Credit is issued, no consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed (other than the filing of U.C.C. financing statements and the
Intellectual Property Security Agreement).

 

105



--------------------------------------------------------------------------------

Section 6.13. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.

Section 6.14. Financial Statements. The audited Consolidated financial
statements of the Borrower, for the fiscal year ended December 31, 2016 and the
unaudited Consolidated financial statements of the Borrower for the Quarterly
Reporting Period ended July 1, 2017, furnished to the Administrative Agent and
the Lenders, have been prepared in accordance with GAAP, and fairly present in
all material respects the financial condition of the Companies as of the dates
of such financial statements and the results of their operations for the periods
then ending. Since the dates of such statements, there has been no change in any
Company’s financial condition, properties or business or any change in any
Company’s accounting procedures that could reasonably be expected to result in a
Material Adverse Effect.

Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.

Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts
(a) through (g) above, if violated, breached, or terminated for any reason,
would have or would be reasonably expected to have a Material Adverse Effect.

Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others, except as could not reasonably be expected
to result in a Material Adverse Effect. Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Credit Party as of the Closing Date.

 

106



--------------------------------------------------------------------------------

Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.

Section 6.19. Deposit Accounts and Securities Accounts. The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which the Borrower and any
Guarantor of Payment maintain Deposit Accounts or Securities Accounts as of the
Closing Date, which list correctly identifies the name, address and telephone
number of each such financial institution or Securities Intermediary, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor, and, in the case of Deposit Accounts,
whether such Deposit Accounts are Excluded Deposit Accounts.

Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

Section  6.22. Beneficial Ownership. As of the Third Amendment Effective Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

Section 6.226.23. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. SECURITY

Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and Affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.

Section 7.2. Cash Management System. The Borrower shall establish and maintain,
until the payment in full of the Secured Obligations and the termination of the
Commitment, the cash management systems described below:

 

107



--------------------------------------------------------------------------------

(a) Lockbox. Within five Business Days after the Closing Date, the Borrowing
Base Companies shall (i) establish lockbox arrangements with the Administrative
Agent, on behalf of the Lenders (one or more lockboxes hereunder collectively
referred to herein as the “Lockbox”), which shall be governed by the Master
Agreement, and, within ten Business Days after the Closing Date, shall request
in writing and otherwise take such reasonable steps to ensure that each Account
Debtor forward all Collections paid by cash or check from such Account Debtor
directly to the Lockbox (if any Borrowing Base Companies neglect or refuse to
notify any Account Debtor to remit all such Collections to the Lockbox, the
Administrative Agent shall be entitled to make such notification), (ii) hold in
trust for the Administrative Agent, as fiduciary for the Administrative Agent,
all such Collections received by the Borrowing Base Companies, and (iii) not
commingle any such Collections with any other funds or property of the Borrowing
Base Companies, but will hold such funds separate and apart in trust and as
fiduciary for the Administrative Agent until deposit is made into the
Concentration Account.

(b) Concentration Account. On or before the Closing Date, the Borrower shall
have established a Concentration Account with the Administrative Agent. All
moneys received by Credit Parties, including Collections from services rendered
or from Account Debtors of the Borrowing Base Companies sent to the Lockbox,
shall be deposited directly on a daily basis, and in any event no later than the
first Business Day after the date of receipt thereof, into the Concentration
Account in the identical form in which such moneys were received and Collections
were made (except for any necessary endorsements) whether by cash or check. All
amounts deposited in the Concentration Account from the Lockbox or any other
source shall be under the sole and exclusive control of the Administrative
Agent. No Credit Party shall have any interest in or control over such funds;
provided that, (i) during a Cash Dominion Period, the Administrative Agent shall
transfer funds from the Concentration Account to the Cash Collateral Account on
a daily basis, and (ii) other than during a Cash Dominion Period, the
Administrative Agent shall transfer funds from the Concentration Account to the
Operating Account on a daily basis, for use by the Borrower, in its sole
discretion, for purposes not prohibited by this Agreement. The Concentration
Account shall not be subject to any deduction, set off, banker’s lien or any
other right in favor of any Person other than the Administrative Agent.

(c) Cash Collateral Accounts. On or before the Closing Date, the Borrower shall
have established one or more Cash Collateral Accounts with the Administrative
Agent, on behalf of the Lenders. During a Cash Dominion Period, all Collections
from sales of services rendered or from Account Debtors deposited in the Lockbox
or the Concentration Account shall be deposited on a daily basis, and in any
event no later than the first Business Day after the date of receipt thereof,
into the Cash Collateral Accounts in the identical form in which such
Collections were made (except for any necessary endorsements) whether by cash,
check or other form of payment. All amounts deposited in Cash Collateral
Accounts from the Lockbox, the Concentration Account or any other source shall
be under the sole and exclusive control of the Administrative Agent. No Credit
Party shall have any interest in or control over such funds. The Cash Collateral
Account shall not be subject to any deduction, set off, banker’s lien or any
other right in favor of any Person other than the Administrative Agent.

 

108



--------------------------------------------------------------------------------

(d) Operating Accounts. The Borrower shall maintain, in its name, one or more
Operating Accounts with the Administrative Agent, into which account the
Administrative Agent shall, (i) from time to time, deposit proceeds of the
Revolving Loans made to the Borrower for use by the Companies in accordance with
the provisions of Section 5.18 hereof, and (ii) other than during a Cash
Dominion Period, transfer funds from the Concentration Account on a daily basis
for use by the Credit Parties in their sole discretion. Unless otherwise agreed
by the Administrative Agent and the Borrower, any Revolving Loan requested by
the Borrower and made under this Agreement shall be deposited into the Operating
Account. During a Cash Dominion Period, the Borrower shall not accumulate or
maintain cash in the Operating Account or payroll or other such accounts, as of
any date of determination, in excess of any checks outstanding against the
Controlled Disbursement Account (or Controlled Disbursement Accounts) and other
deposit accounts approved by the Administrative Agent (such as medical benefit
accounts, flexible spending accounts and automated clearing house accounts) as
of that date, and amounts necessary to meet minimum balance requirements.

(e) Controlled Disbursement Accounts. The Borrower shall maintain, in the name
of the Borrower, a Controlled Disbursement Account with the Administrative
Agent, on behalf of the Lenders. The Borrower may maintain more than one
Controlled Disbursement Account. The Borrower shall base its requests for
Revolving Loans on, among other things, the daily balance of the Controlled
Disbursement Account (or Controlled Disbursement Accounts). The Borrower shall
not, and shall not cause or permit any Company, to maintain cash in any
Controlled Disbursement Account, as of any date of determination, in excess of
checks outstanding against such account as of that date, and amounts necessary
to meet minimum balance requirements.

(f) Lockbox and Security Accounts. The Lockbox established pursuant to the
Lockbox agreement and the Cash Collateral Accounts, the Operating Account and
the Controlled Disbursement Accounts shall be Security Accounts, with all cash,
checks and other similar items of payment in such accounts securing payment of
the Secured Obligations.

(g) Costs of Collection. All reasonable costs of collection of the Accounts of
the Credit Parties, including out-of-pocket expenses, administrative and
record-keeping costs, reasonable attorneys’ fees, and all service charges and
costs related to the establishment and maintenance of the Security Accounts
shall be the sole responsibility of the Borrower, whether the same are incurred
by the Administrative Agent or the Credit Parties. The Credit Parties hereby
indemnify and hold the Administrative Agent harmless from and against any loss
or damage with respect to any deposits made in the Security Accounts that are
dishonored or returned for any reason. If any deposits are dishonored or
returned unpaid for any reason, the Administrative Agent, in its sole
discretion, may charge the amount thereof against the Cash Collateral Account or
any other Security Account or other Deposit Account (that is not an Excluded
Deposit Account) of one or more Credit Parties. The Administrative Agent shall
not be liable for any loss or damage resulting from any error, omission, failure
or negligence on the part of the Administrative Agent, except losses or damages
resulting from the Administrative Agent’s own gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.

(h) Return of Funds. Upon the payment in full of the Secured Obligations (other
than continuing indemnification obligations and any Bank Product Obligations)
and the termination of the Commitment hereunder, (i) the Administrative Agent’s
security interests and other rights in funds in the Security Accounts shall
terminate, (ii) all rights to such funds shall revert to the Credit Parties, as
applicable, and (iii) the Administrative Agent will, at the Borrower’s expense,
take such steps as the Borrower may reasonably request to evidence the
termination of such security interests and to effect the return to the Credit
Parties of such funds.

 

109



--------------------------------------------------------------------------------

(i) Attorney-in-Fact to Endorse Documents. The Administrative Agent, or the
Administrative Agent’s designated agent, is hereby constituted and appointed
attorney-in-fact for each Credit Party with authority and power to endorse after
the occurrence and during the continuance of an Event of Default or a Cash
Dominion Period, any and all instruments, documents, and chattel paper upon the
failure of such Credit Party to do so. Such authority and power, being coupled
with an interest, shall be (i) irrevocable until all of the Secured Obligations
are paid, (ii) exercisable by the Administrative Agent at any time and without
any request upon any Credit Party by the Administrative Agent to so endorse, and
(iii) exercisable in the name of the Administrative Agent or any Credit Party.
Each Credit Party hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. The Administrative
Agent shall not be bound or obligated to take any action to preserve any rights
therein against prior parties thereto.

(j) Foreign Deposit Accounts. Anything to the contrary contained elsewhere in
this Section 7.2 notwithstanding, the Borrower may maintain and fund Foreign
Deposit Accounts and such Foreign Deposit Accounts shall not be subject to
subsections (a) through (i) above other than as may be needed to comply with
Section 5.30 hereof.

Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. Each
Credit Party hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, all or any of the following powers which, being coupled
with an interest, shall be irrevocable until the complete and full payment of
all of the Secured Obligations:

(a) after the occurrence and during the continuance of an Event of Default or a
Cash Dominion Period, to receive, retain, acquire, take, endorse, assign,
deliver, accept, and deposit, in the name of the Administrative Agent or such
Credit Party, any and all of such Credit Party’s cash, instruments, chattel
paper, documents, Proceeds of Accounts, Proceeds of services rendered,
collection of Accounts, and any other writings relating to any of the
Collateral. Each Credit Party hereby waives presentment, demand, notice of
dishonor, protest, notice of protest, and any and all other similar notices with
respect thereto, regardless of the form of any endorsement thereof. The
Administrative Agent shall not be bound or obligated to take any action to
preserve any rights therein against prior parties thereto;

(b) to transmit to Account Debtors, on any or all of such Credit Party’s
Accounts, after the occurrence and during the continuance of an Event of
Default, notice of assignment to the Administrative Agent, for the benefit of
the Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or such
Credit Party, information concerning the Borrower’s Accounts and the amounts
owing thereon;

 

110



--------------------------------------------------------------------------------

(c) after the occurrence and during the continuance of an Event of Default, to
transmit to purchasers of any or all of such Credit Party’s services, notice of
the Administrative Agent’s security interest therein, and to request from such
purchasers at any time, in the name of the Administrative Agent or such Credit
Party, information concerning the services rendered by such Credit Party and the
amounts owing thereon by such purchasers;

(d) after the occurrence and during the continuance of an Event of Default, to
notify and require Account Debtors on such Credit Party’s Accounts and
purchasers of such Credit Party’s services to make payment of their indebtedness
directly to the Administrative Agent;

(e) after the occurrence and during the continuance of an Event of Default, ]to
enter into or assent to such amendment, compromise, extension, release or other
modification of any kind of, or substitution for, the Accounts, or any thereof,
as the Administrative Agent, in its sole discretion, may deem to be advisable;

(f) after the occurrence and during the continuance of an Event of Default, to
enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or one or more Credit Parties, and to withdraw any such
suit or other proceeding. The Credit Parties agree to lend every assistance
requested by the Administrative Agent in respect of the foregoing, all at no
cost or expense to the Administrative Agent and including, without limitation,
the furnishing of such witnesses and of such records and other writings as the
Administrative Agent may require in connection with making legal proof of any
Account. The Credit Parties agree to reimburse the Administrative Agent in full
for all court costs and attorneys’ fees and every other cost, expense or
liability, if any, incurred or paid by the Administrative Agent in connection
with the foregoing, which obligation of such Credit Parties shall constitute
Obligations, shall be secured by the Collateral and shall bear interest, until
paid, at the Default Rate;

(g) after the occurrence and during the continuance of an Event of Default or a
Cash Dominion Period, to take or bring, in the name of the Administrative Agent
or such Credit Party, all steps, actions, suits, or proceedings deemed by the
Administrative Agent necessary or desirable to effect the receipt, enforcement,
and collection of the Collateral; and

(h) after the occurrence and during the continuance of an Event of Default or a
Cash Dominion Period, to accept all collections in any form relating to the
Collateral, including remittances that may reflect deductions, and to deposit
the same into the Cash Collateral Accounts or, at the option of the
Administrative Agent, to apply them as a payment against the Loans or any other
Secured Obligations in accordance with this Agreement.

Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, each
Credit Party, as appropriate, has executed (or will execute, with respect to
future Pledged Notes) an appropriate endorsement on (or separate from) each
Pledged Note and has deposited (or will deposit, with respect to future Pledged
Notes) such Pledged Note with the Administrative Agent, for the benefit of the
Lenders. Such Credit Party irrevocably authorizes and empowers the
Administrative Agent, for the benefit of the Lenders, to, during the occurrence
and continuation

 

111



--------------------------------------------------------------------------------

of an Event of Default, (a) ask for, demand, collect and receive all payments of
principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
the Administrative Agent’s discretion, any right, power or privilege granted to
the holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder;
(e) endorse such Credit Party’s name to each check or other writing received by
the Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with the forgoing; provided, however, that nothing contained or implied herein
or elsewhere shall obligate the Administrative Agent to institute any action,
suit or proceeding or to make or do any other act or thing contemplated by this
Section 7.4 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.

Section 7.5. Commercial Tort Claims. If any Credit Party shall at any time hold
or acquire a Commercial Tort Claim with a reasonably estimated value of more
than Two Hundred Fifty Thousand Dollars ($250,000), such Credit Party shall
promptly notify the Administrative Agent thereof in a writing signed by such
Credit Party, that sets forth the details thereof and grants to the
Administrative Agent (for the benefit of the Lenders) a Lien thereon and on the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
prepared by and in form and substance reasonably satisfactory to the
Administrative Agent.

ARTICLE VIII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full within five days when due and payable, or (b) the principal of any Loan,
any reimbursement obligation under any Letter of Credit that has been drawn, or
any amount owing pursuant to Section 2.11 shall not be paid in full when due and
payable.

Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.23, 5.25 or 5.30
hereof.

Section 8.3. Other Covenants.

(a) If any Company shall fail or omit to perform and observe Section 5.3 or 5.4,
and that Default shall not have been fully corrected within five days after the
earlier of (i) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (ii) the giving of written notice thereof to the Borrower
by the Administrative Agent that the specified Default is to be remedied.

 

112



--------------------------------------------------------------------------------

(b) If any Company shall fail or omit to perform or observe any agreement or
other provision (other than those referred to in Section 8.1, 8.2 or 8.3(a)
hereof) contained or referred to in this Agreement or any Related Writing that
is on such Company’s part to be complied with, and that Default shall not have
been fully corrected within thirty (30) days after the earlier of (i) any
Financial Officer of such Company becomes aware of the occurrence thereof, or
(ii) the giving of written notice thereof to the Borrower by the Administrative
Agent or the Required Lenders that the specified Default is to be remedied.

Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall have been false or erroneous when
made or deemed to have been made in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality or Material
Adverse Effect in the text thereof).

Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that the
Required Lenders determine could reasonably be expected to have a Material
Adverse Effect.

Section 8.7. Change in Control. If any Change in Control shall occur.

Section 8.8. Judgments. There is entered against any Company:

(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies (less any amount that will be covered by
the proceeds of insurance), shall exceed Three Million Dollars ($3,000,000), or,
during a Cash Dominion Period, Revolving Credit Availability during such period
of thirty (30) days.

(b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(i) enforcement proceedings are commenced by the prevailing party or any
creditor upon such judgment or order, or (ii) there is a period of five
consecutive Business Days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect.

 

113



--------------------------------------------------------------------------------

Section 8.9. Material Adverse Change. Any condition or event that has an
Material Adverse Effect shall have occurred.

Section 8.10. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.

Section 8.11. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.

Section 8.12. Solvency. If any Company (other than a Dormant Subsidiary or an
Immaterial Subsidiary that is not a Credit Party) shall (a) except as permitted
pursuant to Section 5.12 hereof, discontinue business; (b) generally not pay its
debts as such debts become due; (c) make a general assignment for the benefit of
creditors; (d) apply for or consent to the appointment of an interim receiver, a
receiver, a receiver and manager, an administrator, a sequestrator, a monitor, a
custodian, a trustee, an interim trustee, a liquidator, an agent or any other
similar official of all or a substantial part of its assets or of such Company;
(e) be adjudicated a debtor or insolvent or have entered against it an order for
relief under the Bankruptcy Code, or under any other bankruptcy insolvency,
liquidation, winding-up, corporate or similar statute or Law, foreign, federal,
state or provincial, in any applicable jurisdiction, now or hereafter existing,
as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be;
(f) file a voluntary petition under the Bankruptcy Code or seek relief under any
bankruptcy or insolvency or analogous Law in any jurisdiction outside of the
United States, or file a proposal or notice of intention to file such petition;
(g) have an involuntary proceeding under the Bankruptcy Code filed against it
and the same shall not be controverted within ten (10) days, or shall continue
undismissed for a period of sixty (60) days from commencement of such proceeding
or case; (h) file a petition, an answer, an application or a proposal seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other Law (whether federal, provincial or state, or, if applicable, other
jurisdiction) relating to relief of debtors, or admit (by

 

114



--------------------------------------------------------------------------------

answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for thirty (30) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company;
(j) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company; or (k) have a moratorium declared
in respect of any of its Indebtedness, or any analogous procedure or step is
taken in any jurisdiction.

ARTICLE IX. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof shall
occur, the Administrative Agent may, with the consent of the Required Lenders,
and shall, at the written request of the Required Lenders, give written notice
to the Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.12 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Issuing Lender be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by the Borrower.

 

115



--------------------------------------------------------------------------------

Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any other Company to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred three percent (103%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Lenders are hereby authorized, at their option, to
deduct any and all such amounts from any deposit balances then owing by any
Lender (or any Affiliate of such Lender, wherever located) to or for the credit
or account of any Company (other than Excluded Deposit Accounts), as security
for the obligations of the Borrower and any Company to reimburse the
Administrative Agent, the Issuing Lender and the Revolving Lenders for any then
outstanding Letters of Credit.

Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
9.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any Affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any Guarantor of Payment, all without notice to or demand
upon the Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such set off and application
(provided that the failure to give such notice shall not affect the validity of
such set off and application). In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 11.11 hereof and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Lender and their respective Affiliates
under this Section 9.4 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have.

Section 9.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify such Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving such Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving such Advantage is required to pay interest on such Advantage to
the Person recovering such Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of the Borrower (or through
any Guarantor of Payment) on

 

116



--------------------------------------------------------------------------------

any Indebtedness owing by the Borrower pursuant to this Agreement (whether by
voluntary payment, by realization upon security, by reason of offset of any
deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise), it will apply
such payment first to any and all Obligations owing by the Borrower to that
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section 9.5 or any other section of this Agreement).
Each Credit Party agrees that any Lender so purchasing a participation from the
other Lenders or any thereof pursuant to this Section 9.5 may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity. Upon the occurrence and during the
continuance of an Event of Default and at all times thereafter, the
Administrative Agent may require the Borrower to assemble the collateral
securing the Secured Obligations, which the Borrower agrees to do, and make it
available to the Administrative Agent and the Lenders at a reasonably convenient
place to be designated by the Administrative Agent. The Administrative Agent
may, with or without notice to or demand upon the Borrower and with or without
the aid of legal process, make use of such force as may be necessary to enter
any premises where such collateral, or any thereof, may be found and to take
possession thereof (including anything found in or on such collateral that is
not specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of such collateral) and for that
purpose may pursue such collateral wherever the same may be found, without
liability for trespass or damage caused thereby to the Borrower. After any
delivery or taking of possession of the collateral securing the Secured
Obligations, or any portion thereof, pursuant to this Agreement, then, with or
without resort to the Borrower personally or any other Person or property, all
of which the Borrower hereby waives, and upon such terms and in such manner as
the Administrative Agent may deem advisable, the Administrative Agent, in its
discretion, may sell, assign, transfer and deliver any of such collateral at any
time, or from time to time. No prior notice need be given to the Borrower or to
any other Person in the case of any sale of such collateral that the
Administrative Agent determines to be perishable or to be declining speedily in
value or that is customarily sold in any recognized market, but in any other
case the Administrative Agent shall give the Borrower not fewer than ten days
prior notice of either the time and place of any public sale of such collateral
or of the time after which any private sale or other intended disposition
thereof is to be made. The Borrower waives advertisement of any such sale and
(except to the extent specifically required by the preceding sentence) waives
notice of any kind in respect of any such sale. At any such public sale, the
Administrative Agent or the Lenders may purchase such collateral, or any part
thereof, free from any right of redemption, all of which rights the Borrower
hereby waives and releases. After deducting all Related Expenses, and after
paying all claims, if any, secured by Liens having precedence over this
Agreement, the Administrative Agent may apply the net proceeds of each such sale
to or toward the payment of the Secured Obligations, whether or not then due, as
required by Section 9.8(b) hereof. Any excess, to the extent permitted by law,
shall be paid to the Borrower, and the Borrower shall remain liable for any
deficiency. In addition, the Administrative Agent shall at all times have the
right to obtain new collateral field audits or similar assessments of the
collateral securing the Secured Obligations, the cost of which shall be paid by
the Borrower.

 

117



--------------------------------------------------------------------------------

Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement. In addition, the Administrative Agent shall be entitled to
exercise remedies, pursuant to the Loan Documents, against collateral securing
the Secured Obligations, on behalf of any Affiliate of a Lender that holds
Secured Obligations, and no Affiliate of a Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.

Section 9.8. Application of Proceeds.

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
Law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrower first to the payment of all obligations (to the
extent not paid by the Borrower) incurred by the Administrative Agent pursuant
to Sections 11.6 and 11.7 hereof and to the payment of Related Expenses.

(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable Law, as follows:

(i) first, to the payment of all costs, expenses and other amounts (to the
extent not paid by the Borrower) incurred by the Administrative Agent pursuant
to Sections 11.6 and 11.7 hereof and to the payment of Related Expenses to the
Administrative Agent;

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders entitled thereto under this Agreement
that are then accrued and payable, and (E) to the extent not paid by the
Borrower, to the obligations incurred by the Lenders (other than the
Administrative Agent) pursuant to Sections 11.6 and 11.7 hereof;

 

118



--------------------------------------------------------------------------------

(iii) third, for payment of principal outstanding on the Loans and the Letter of
Credit Exposure, on a pro rata basis to the Lenders, based upon each such
Lender’s Commitment Percentage, provided that the amounts payable in respect of
the Letter of Credit Exposure shall be held and applied by the Administrative
Agent as security for the reimbursement obligations in respect thereof, and, if
any Letter of Credit shall expire without being drawn, then the amount with
respect to such Letter of Credit shall be distributed to the Lenders, on a pro
rata basis in accordance with this clause (iii);

(iv) fourth, for the payment of (A) the Indebtedness under any Hedge Agreement
with a Lender (or an entity that is an Affiliate of a then existing Lender),
such amount to be based upon the net termination obligation of the Borrower
under such Hedge Agreement, (B) the Bank Product Obligations owing to a Lender
(or an entity that is an Affiliate of a then existing Lender) under Bank Product
Agreements, and (C) any remaining Secured Obligations; with such payment to be
pro rata among (A), (B) and (C) of this subpart (iv); and

(v) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or Affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or Affiliate of such Lender), and
each such Lender, on behalf of itself and any of its Affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its Affiliates) entering into any such Hedge Agreement or cash management
services agreement.

ARTICLE X. THE ADMINISTRATIVE AGENT

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

Section 10.1. Appointment and Authorization.

(a) General. Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Neither
the Administrative Agent nor any of its Affiliates, directors, officers,
attorneys or employees shall (i) be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct (as determined by a final
non-appealable judgment of a court of competent jurisdiction), or be responsible
in any manner to any of the Lenders for the effectiveness, enforceability,
genuineness, validity or due execution of this Agreement or any other Loan
Documents, (ii) be under any obligation to any Lender to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of the Borrower or any other Company, or the
financial condition of the Borrower or any

 

119



--------------------------------------------------------------------------------

other Company, or (iii) be liable to any of the Companies for consequential
damages resulting from any breach of contract, tort or other wrong in connection
with the negotiation, documentation, administration or collection of the Loans
or Letters of Credit or any of the Loan Documents. Notwithstanding any provision
to the contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
provisions of this Article X are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any of the Credit Parties
shall have rights as a third-party beneficiary of any of such provisions.

(b) Bank Products and Hedging Products. Each Lender that is providing Bank
Products or products in connection with a Hedge Agreement (or whose Affiliate is
providing such products) hereby irrevocably authorizes the Administrative Agent
to take such action as agent on its behalf (and its Affiliate’s behalf) with
respect to the collateral securing the Secured Obligations and the realization
of payments with respect thereto pursuant to Section 9.8(b)(iii) hereof. The
Borrower and each Lender agree that the indemnification and reimbursement
provisions of this Agreement shall be equally applicable to the actions of the
Administrative Agent pursuant to this subsection (b). Each Lender hereby
represents and warrants to the Administrative Agent that it has the authority to
authorize the Administrative Agent as set forth above.

Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent (such
transfer to have been made in accordance with Section 11.10 hereof).

Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

 

120



--------------------------------------------------------------------------------

Section 10.5. Administrative Agent and Affiliates. KeyBank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its Affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Company’s Affiliate) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to other Lenders. With respect
to Loans and Letters of Credit (if any), KeyBank and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though KeyBank were not the Administrative Agent, and the
terms “Lender” and “Lenders” include KeyBank and its Affiliates, to the extent
applicable, in their individual capacities.

Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.

Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

Section 10.8. Release of Collateral or Guarantor of Payment. Each Lender hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Liens granted to the Administrative Agent by the
Credit Parties on any Collateral (a) upon

 

121



--------------------------------------------------------------------------------

the termination of all Commitments and satisfaction of all Secured Obligations
(other than Bank Product Obligations); (b) constituting property being sold or
disposed of if the Credit Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes one hundred percent (100%) of the
equity interests of a Subsidiary, the Administrative Agent is authorized to
release any Guaranty of Payment provided by such Subsidiary; (c) constituting
property leased to a Credit Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement; (d) as required to
effect any sale or other disposition of such Collateral in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article IX; or (e) as provided in any Security Agreement or Pledged Agreement.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Credit Parties in respect of) all interests retained
by the Credit Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. Nothing in this paragraph shall
relieve the Administrative Agent of any obligations to release the Liens on any
Collateral to the extent required under any Loan Document if the Credit Parties
have satisfied the conditions for such release.

Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
agent in any way relating to or arising out of this Agreement or any other Loan
Document, or any action taken or omitted by the Administrative Agent with
respect to this Agreement or any other Loan Document, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction, or from any action
taken or omitted by the Administrative Agent in any capacity other than as agent
under this Agreement or any other Loan Document. No action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the administrative agent.

 

122



--------------------------------------------------------------------------------

Section 10.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. If no
successor agent has accepted appointment as the Administrative Agent by the date
that is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.

Section 10.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by the Issuing
Lender and the documents associated therewith. The Issuing Lender shall have all
of the benefits and immunities (a) provided to the Administrative Agent in this
Article X with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to the Issuing Lender.

Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans. The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

 

123



--------------------------------------------------------------------------------

Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices, or (e) any
other procedures required under the CIP Regulations or such other Laws.

Section 10.16. Other Agents. The Administrative Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
Affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof. Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
Affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
Issuing Lender hereunder.

 

124



--------------------------------------------------------------------------------

Section 10.17. Platform.

(a) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender, the Swing Line Lender and the other Lenders by posting the
Communications on the Platform.

(b) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s , any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender, the Issuing Lender
or the Swing Line Lender by means of electronic communications pursuant to this
Section, including through the Platform.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.

 

125



--------------------------------------------------------------------------------

Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

Section 11.3. Amendments, Waivers and Consents.

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom (other than
those made in connection with Section 3.6), shall be effective unless the same
shall be in writing and signed by the Required Lenders and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) of this Section 11.3:

(i) Consent of Lenders Affected Required. No amendment, modification, waiver or
consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or commitment fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 11.3) or the
stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrower to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) without the unanimous
consent of the Lenders, change the definitions of “Borrowing Base”, “Eligible
Accounts Receivable”, “Eligible Unbilled Accounts Receivable” and “Eligible
Extended Terms Account Receivable”, (F) without the unanimous consent of the
Lenders, change any percentage voting requirement, voting rights, or the
Required Lenders definition in this Agreement, (G) without the unanimous consent
of the Lenders, release the Borrower or any Guarantor of Payment material amount
of collateral securing the Secured Obligations, except in connection with a
transaction specifically permitted hereunder, or (H) without the unanimous
consent of the Lenders, amend this Section 11.3 or Section 9.5 or 9.8 hereof.

 

126



--------------------------------------------------------------------------------

(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, or (B) to cure any ambiguity, defect or inconsistency.

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not the
Non-Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non-Consenting Lender and the Borrower, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.10 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof), and (ii) the applicable assignee shall have consented
to the proposed amendment, waiver or consent at issue.

(d) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

(e) Defaulting Lender. Any Defaulting Lender’s right to consent, vote, approve
or disapprove any amendment, waiver or consent with respect to this Agreement or
the other Loan Documents shall be restricted as referenced in
Section 11.11(a)(i) hereof.

 

127



--------------------------------------------------------------------------------

Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, except as otherwise specifically provided in 5.3(p) hereof,
if to the Administrative Agent or a Lender, mailed or delivered to it, addressed
to the address of the Administrative Agent or such Lender specified on the
signature pages of this Agreement, or, as to each party, at such other address
as shall be designated by such party in a written notice to each of the other
parties. All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be received when delivered (if
received during normal business hours on a Business Day, such Business Day,
otherwise the following Business Day) or two Business Days after being deposited
in the mails with postage prepaid by registered or certified mail, addressed as
aforesaid, or sent by facsimile or electronic communication, in each case of
facsimile or electronic communication with telephonic confirmation of receipt.
All notices hereunder shall not be effective until received (or deemed to be
received). For purposes of Article II hereof, the Administrative Agent shall be
entitled to rely on telephonic instructions from any person that the
Administrative Agent in good faith believes is an Authorized Officer, and the
Borrower shall hold the Administrative Agent and each Lender harmless from any
loss, cost or expense resulting from any such reliance.

Section 11.5. Approved Electronic Communication System.

(a) Unless otherwise specifically identified therein, each posting to an
Approved Electronic Communication System shall be deemed to be a representation
and warranty by the Borrower, the Authorized Officer submitting the information
to the Approved Electronic Communication System, and, if such Authorized Officer
is not a Financial Officer, the Financial Officer who authorized such Authorized
Officer to submit such information, as of the date of such posting, of the
accuracy of the information provided with respect thereto, and that each of the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct as if made on and as of the date of such posting.

(b) Although the Approved Electronic Communication System is secured with
generally-applicable security procedures and policies implemented or modified
from time to time, the Borrower and each other Credit Party acknowledge and
agree that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, the
Borrower and each other Credit Party hereby approves of the use of the Approved
Electronic Communication System and understands and assumes the risks of using
such forms of communication.

(c) The Approved Electronic Communication System is provided “as is” and “as
available”. Neither the Administrative Agent nor any of the Administrative
Agent’s Affiliates, officers, directors, attorneys, agents or employees warrant
the accuracy, adequacy or completeness of the Approved Electronic Communication
System and each expressly disclaims any liability for errors or omissions in the
Approved Electronic Communication System. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent (or any of the Administrative Agent’s Affiliates, officers,
directors, attorneys, agents or employees) in connection with the Approved
Electronic Communication System.

 

128



--------------------------------------------------------------------------------

(d) The Borrower and each other Credit Party agrees that the Administrative
Agent may, but shall not be obligated to, store information provided through the
Approved Electronic Communication System in accordance with the Administrative
Agent’s generally-applicable document retention procedures and policies in
effect from time to time.

Section 11.6. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all costs and expenses of the Administrative Agent and all Related
Expenses, including but not limited to (a) bank meeting, administration, travel
and out-of-pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and expenses of special counsel for the
Administrative Agent, with respect to the foregoing, and of local counsel, if
any, who may be retained by said special counsel with respect thereto. The
Borrower also agrees to pay on demand all costs and expenses (including Related
Expenses) of the Administrative Agent and the Lenders, including reasonable
attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any other Related Writing. In
addition, the Borrower shall pay any and all stamp, transfer, documentary and
other similar taxes, assessments, charges and fees payable or determined to be
payable in connection with the execution and delivery of the Loan Documents, and
the other instruments and documents to be delivered hereunder, and agrees to
hold the Administrative Agent and each Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or failure
to pay such taxes or fees. All obligations provided for in this Section 11.6
shall survive any termination of this Agreement.

Section 11.7. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
Affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person (including Borrower or any other Credit Party)
relating to or arising out of any Loan Document or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that no Lender nor the Administrative Agent
shall have the right to be indemnified under this Section 11.7 for its own gross
negligence or willful misconduct, as determined by a final and non-appealable
judgment of a court of competent jurisdiction. All obligations provided for in
this Section 11.7 shall survive any termination of this Agreement.

 

129



--------------------------------------------------------------------------------

Section 11.8. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

Section 11.9. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

Section 11.10. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 11.10, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 11.10, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section 11.10 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 11.10 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation (i) such Lender’s Commitment, (ii) all Loans made
by such Lender, (iii) such Lender’s Notes (if any), and (iv) such Lender’s
interest in any Letter of Credit or Swing Loan); provided that any such
assignment shall be subject to the following conditions:

 

130



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) no minimum amount is required to be assigned in the case of (x) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
(to the extent the Commitment is still in effect) and the Loans at the time
owing to such Lender, (y) contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in subpart (b)(i)(B) of this Section 11.10 in the aggregate, or
(z) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(B) in any case not described in subpart (b)(i)(A) of this Section 11.10, the
aggregate amount of each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent (or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than Five Million Dollars
($5,000,000), unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the portion of
such Lender’s Commitment assigned, except that this subpart (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations with respect to separate facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.10 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default or Event of Default has occurred
and is continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that (y) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within three
Business Days after having received notice thereof, and (z) the Borrower’s
consent shall not be required during the primary syndication of the Commitment;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Lender and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Commitment.

 

131



--------------------------------------------------------------------------------

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of Three Thousand Five Hundred Dollars ($3,500);
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any Person that, upon becoming a Lender, would
constitute a Defaulting Lender.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans in
accordance with its Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this subpart (vii), then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

(viii) Treatment as Lenders. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section 11.10, from and
after the effective date specified in each Assignment Agreement, the assignee
thereunder shall be a party to this Agreement, and, to the extent of the
interest assigned by such Assignment Agreement, have the rights and obligations
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article III and Sections 11.6 and 11.7 hereof
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that, except to the extent otherwise expressly agreed
by the affected

 

132



--------------------------------------------------------------------------------

parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subpart shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section 11.10.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including, without limitation, all
or a portion of the Commitment and the Loans and participations owing to it and
the Notes, if any, held by it); provided that (i) such Lender’s obligations
under this Agreement and the other Loan Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and each of the other Loan
Documents. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.10 with respect to any payments made by such Lender
to any of its Participants.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following (to the
extent that it affects such Participant): (i) any increase in the portion of the
participation amount of any Participant over the amount thereof then in effect,
or any extension of the Commitment Period; or (ii) any reduction of the
principal amount of or extension of the time for any payment of principal on any
Loan, or the reduction of the rate of interest or extension of the time for
payment of interest on any Loan, or the reduction of the commitment fee. The
Borrower agrees that each Participant shall be entitled to the benefits of
Article III hereof (subject to the requirements and limitations therein,
including the requirements under Section 3.2(e) hereof (it

 

133



--------------------------------------------------------------------------------

being understood that the documentation required under Section 3.2(e) hereof
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section 11.10; provided that such Participant shall not be entitled
to receive any greater payment under Article III hereof, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.4 hereof as though it were a
Lender; provided that such Participant agrees to be subject to Section 9.5
hereof as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.11. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.4 hereof shall be applied at such time
or times as may be determined by the

 

134



--------------------------------------------------------------------------------

Administrative Agent as follows: (A) first, to the payment of amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; (B) second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender or Swing Line Lender hereunder; (C) third, to Cash
Collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.11 hereof; (D) fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; (E) fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (1) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement, and (2) Cash Collateralize the
Issuing Lender’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.11 hereof; (F) sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lender or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or the Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; (G) seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and (H) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that, if (y) such
payment is a payment of the principal amount of any Loans or any Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (z) such Loans were made or reimbursement of any payment
on any Letters of Credit were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.1 hereof were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and the Letter
of Credit Exposure owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or Letter of Credit Exposure
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in the Letter of Credit Exposure and Swing Loans are
held by the Lenders pro rata in accordance with the Commitment under the
applicable facility without giving effect to Section 11.11(a)(iv) hereof. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 11.11(a)(ii) hereof shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

135



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees,
as set forth in Section 2.2(b)(iii) hereof for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.11 hereof.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to subpart (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in the
Letter of Credit Exposure or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to subpart (iv) below, (2) pay to the Issuing
Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in the Letter of Credit Exposure and
Swing Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Commitment Percentages with respect thereto (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment
Percentage with respect to the Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
subpart (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (y) first, prepay Swing Loans in an amount equal to the Swing Line
Lender’s Fronting Exposure and (z) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.11 hereof.

(b) Defaulting Lender Cure. If Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be reasonably necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable facility (without giving

 

136



--------------------------------------------------------------------------------

effect to Section 11.11(a)(iv) hereof), whereupon such Lender will cease to be a
Defaulting Lender; provided that (i) no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender, and (ii) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swing Loan and Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loan
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan, and (ii) the Issuing Lender shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

(d) Replacement of Defaulting Lenders. Each Lender agrees that, during the time
in which any Lender is a Defaulting Lender, the Administrative Agent shall have
the right (and the Administrative Agent shall, if requested by the Borrower), at
the sole expense of the Borrower, upon notice to such Defaulting Lender and the
Borrower, to require that such Defaulting Lender assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.10
hereof), all of its interests, rights and obligations under this Agreement to an
Eligible Assignee, approved by the Borrower (unless an Event of Default shall
exist) and the Administrative Agent, that shall assume such obligations.

Section 11.12. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.

Section 11.13. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 11.14. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.

 

137



--------------------------------------------------------------------------------

Section 11.15. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter or
any mandate letter, term sheet and fee letter between the Borrower and KeyBank
that by their terms survive the termination of such agreements, in each case,
which shall remain in full force and effect after the Closing Date).

Section 11.16. Confidentiality. The Administrative Agent and each Lender shall
hold all Confidential Information in accordance with the customary procedures of
the Administrative Agent or such Lender for handling confidential information of
this nature, and in accordance with safe and sound banking practices.
Notwithstanding the foregoing, the Administrative Agent or any Lender may in any
event make disclosures of, and furnish copies of Confidential Information (a) to
another agent under this Agreement or another Lender; (b) when reasonably
required by any bona fide transferee or participant in connection with the
contemplated transfer of any Loans or Commitment or participation therein
(provided that (i) each such prospective transferee or participant shall have an
agreement for the benefit of the Borrower with such prospective transferor
Lender or participant containing substantially similar provisions to those
contained in this Section 11.16, (ii) the prospective transferee or participant
shall be a Eligible Assignee and (iii) the approval of the Borrower to such
transfer shall have been obtained if required under Section 11.10(b)(iii)(A));
(c) to the parent corporation or other Affiliates of the Administrative Agent or
such Lender, and to their respective auditors and attorneys; and (d) as required
or requested by any Governmental Authority or representative thereof, or
pursuant to legal process, provided, that, unless specifically prohibited by
applicable Law or court order, the Administrative Agent or such Lender, as
applicable, shall notify the chief financial officer of the Borrower of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with an examination of the financial condition of the
Administrative Agent or such Lender by such Governmental Authority), and of any
other request pursuant to legal process, for disclosure of any such non-public
information prior to disclosure of such Confidential Information.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent, each Lender, the Borrower and its Affiliates may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated hereby and by the other Loan Documents and
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent, any Lender, the Borrower or its Affiliates
relating to such tax treatment and tax structure; it being understood that this
authorization is retroactively effective to the commencement of the first
discussions between or among any of the parties regarding the transactions
contemplated hereby and by the other Loan Documents. In no event shall the
Administrative Agent or any Lender be obligated or required to return any
materials furnished by or on behalf of any Company. The Borrower hereby agrees
that the failure of the Administrative Agent or any Lender to comply with the
provisions of this Section 11.16 shall not relieve the Borrower of any of the
obligations to the Administrative Agent and the Lenders under this Agreement and
the other Loan Documents.

 

138



--------------------------------------------------------------------------------

Section 11.17. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final and
non-appealable judgment of a court of competent jurisdiction) in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit, or (ii) the Issuing Lender’s willful failure to make
lawful payment under any Letter of Credit after the presentation to it of
documentation strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation.

Section 11.18. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against the Administrative Agent, the Issuing
Lender, or any other Lender or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrower, each Lender, the
Administrative Agent and the Issuing Lender hereby, to the fullest extent
permitted under applicable Law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor and regardless of whether any Lender, Issuing Lender, or
the Administrative Agent has been advised of the likelihood of such loss of
damage.

Section 11.19. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

 

139



--------------------------------------------------------------------------------

Section 11.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 11.22. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the Laws of the
State of New York and the respective rights and obligations of the Borrower, the
Administrative Agent, and the Lenders shall be governed by the Laws of the State
of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any New York state or federal court sitting in New
York County, New York, over any action or proceeding arising out of or relating
to this Agreement, the Obligations or any other Related Writing, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
The Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably

 

140



--------------------------------------------------------------------------------

waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 11.23. Judgment Currency.

(a) This is an international transaction in which the obligations of the Credit
Parties under this Agreement to make payment to or for account of the
Administrative Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or such Lender of the full
amount in Original Currency payable to the Administrative Agent or such Lender
under this Agreement.

(b) If the Administrative Agent, on behalf of the Lenders, or any other holder
of the Obligations (the “Applicable Creditor”), obtains a judgment or judgments
against any Credit Party in respect of any sum adjudged to be due to the
Administrative Agent or the Lenders hereunder or under the Notes (the “Judgment
Amount”) in a Judgment Currency other than the Original Currency, the
obligations of such Credit Party in connection with such judgment shall be
discharged only to the extent that (i) on the Business Day following receipt by
the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, such Applicable Creditor, in accordance with the normal banking
procedures in the relevant jurisdiction, can purchase the Original Currency with
the Judgment Currency, and (ii) if the amount of Original Currency that could
have been purchased pursuant to subpart (i) above is less than the amount of
Original Currency that could have been purchased with the Judgment Amount on the
date or dates the Judgment Currency was originally due and owing to the
Administrative Agent or the Lenders hereunder (the “Loss”), such Credit Party or
the Borrower, as a separate obligation and notwithstanding any such judgment,
indemnifies the Administrative Agent or such Lender, as the case may be, against
such Loss. The Borrower hereby agrees to such indemnification. For purposes of
determining the equivalent in one currency of another currency as provided in
this Section 11.23, such amount shall include any premium and costs payable in
connection with the conversion into or from any currency. The obligations of the
Credit Parties contained in this Section 11.23 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

Section  11.24. ERISA Representations.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and its affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Credit
Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitment;

 

141



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitment and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitment and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitment and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (i) subsection (a)(i) above is true with respect
to a Lender or (ii) a Lender has provided another representation, warranty and
covenant in accordance with subsection (a)(iv) above, such Lender further
(A) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (B) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its affiliates and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Credit
Party, that none of the Administrative Agent or any of its affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

142



--------------------------------------------------------------------------------

(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitment
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitment for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitment by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

[Remainder of page left intentionally blank]

 

143



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

Address:  

800 Delaware Avenue

Buffalo, New York 14209-2094

               COMPUTER TASK GROUP, INCORPORATED   Attention: Chief Financial
Officer,           Treasurer & Senior Vice President       By:  

 

          John M. Laubacker           Chief Financial Officer, Treasurer &
Senior Vice President Address:   127 Public Square       KEYBANK NATIONAL
ASSOCIATION   Cleveland, Ohio 44114-1306         as the Administrative Agent,
the Swing Line   Attention: KeyBank Business Capital         Lender, the Issuing
Lender and as a           Lender         By:  

 

          Jonathan Roe           Vice President

 

Signature Page 1 of 2 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:  

                 

     

MANUFACTURERS AND TRADERS
TRUST COMPANY, as a Lender

 

                 

      By:  

                                                               
                   

 

                              

           Name:  

             

  Attention:       Title:  

 

 

Signature Page 2 of 2 to

Credit and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS OF LENDERS

 

LENDERS

   REVOLVING
CREDIT
COMMITMENT
PERCENTAGE     REVOLVING
CREDIT
COMMITMENT
AMOUNT      MAXIMUM
AMOUNT  

KeyBank National Association

     65 %    $ 29,250,000      $ 29,250,000        35 %    $ 15,750,000      $
15,750,000     

 

 

   

 

 

    

 

 

 

Total Commitment Amount

     100 %    $ 45,000,000.00      $ 45,000,000.00     

 

 

   

 

 

    

 

 

 

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

GUARANTORS OF PAYMENT

CTG of Buffalo, Inc., a New York corporation

Computer Task Group International, Inc., a Delaware corporation

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 3

PLEDGED SECURITIES

 

Pledgor

  

Name of Subsidiary

   Jurisdiction
of Subsidiary    Shares      Certificate
Number    Ownership
Percentage  

Computer Task Group, Incorporated

   CTG of Buffalo, Inc.    New York      10      1      100 % 

Computer Task Group, Incorporated

   Computer Task Group International, Inc.    Delaware      100      2      100
% 

Computer Task Group, Incorporated

   Computer Task Group of Delaware, Inc.    Delaware      100      1      100 % 

Computer Task Group, Incorporated

   Computer Task Group (Holdings) Limited    United
Kingdom      5000      1      100 %* 

Computer Task Group, Incorporated

   Computer Task Group of Canada, Inc.    Ontario,
Canada      4000      C-1      100 %* 

Computer Task Group, Incorporated

   Computer Task Group Luxembourg PSF S.A.    Luxembourg      27,095      1     
99 %* 

Computer Task Group International, Inc.

   Computer Task Information Technology Services Private    India      399,990  
   3      99 %* 

Computer Task Group International, Inc.

   Computer Task Group Europe B.V    Netherlands      5000      N/A      99 %* 

Computer Task Group International, Inc.

   CTG Government Services, LLC    New York      N/A      N/A      100 % 

 

*

100% of non-voting shares and equity interests and 65% of voting shares or
equity interest of each first-tier Foreign Subsidiary constitute Pledged
Securities.

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 4

BORROWING BASE COMPANIES

Computer Task Group, Incorporated, a New York corporation

CTG of Buffalo, Inc., a New York corporation

Computer Task Group International, Inc., a Delaware corporation

 

S-4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$                                               , 20__

FOR VALUE RECEIVED, the undersigned, COMPUTER TASK GROUP, INCORPORATED, a New
York corporation (the “Borrower”), promises to pay, on the last day of the
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of                  (“Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114 1306 the principal sum of

[                                                                   
              AND 00/100]                                          
                                            DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America.; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
The Borrower also agrees to pay any additional amount that is required to be
paid pursuant to Section 11.23 of the Credit Agreement..

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of December 21, 2017, among the Borrower, the Lenders, as defined therein,
and KeyBank National Association, as the administrative agent for the Lenders
(the “Administrative Agent”), as the same may from time to time be amended,
restated or otherwise modified. Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) and
(c) of the Credit Agreement. Such interest shall be payable on each date
provided for in such Section 2.3(a); provided that interest on any principal
portion that is not paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans, Daily LIBOR Loans and EurodollarLIBOR Fixed Rate Loans, interest
owing thereon and payments of principal and interest of any thereof, shall be
shown on the records of Lender by such method as Lender may generally employ;
provided that failure to make any such entry shall in no way detract from the
obligations of the Borrower under this Note or the Credit Agreement.

All payments of principal of and interest on this Note shall be made in
immediately available funds.

 

E-1



--------------------------------------------------------------------------------

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to make
prepayments, the right of the holder hereof to declare this Note due prior to
its stated maturity, and other terms and conditions upon which this Note is
issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

COMPUTER TASK GROUP, INCORPORATED By:  

                                              

Name:  

                                                                   

Title:  

                                                                   

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$[10,000,000]       [                     , 20__]

FOR VALUE RECEIVED, the undersigned, COMPUTER TASK GROUP, INCORPORATED, a New
York corporation (the “Borrower”), promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114 1306 the principal sum of

 

[TEN MILLION AND 00/100]       DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of December 21, 2017, among the Borrower, the Lenders, as defined therein,
and KeyBank National Association, as the administrative agent for the Lenders
(the “Administrative Agent”), as the same may from time to time be amended,
restated or otherwise modified. Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) and (c) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(b); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.

All payments of principal of and interest on this Note shall be made in
immediately available funds.

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to make prepayments, the right of
the holder hereof to declare this Note due prior to its stated maturity, and
other terms and conditions upon which this Note is issued.

 

E-3



--------------------------------------------------------------------------------

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

COMPUTER TASK GROUP, INCORPORATED By:  

                                              

Name:  

                                                                   

Title:  

                                                                   

 

E-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

NOTICE OF LOAN

                    , 20        

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attention: KeyBank Business Capital

Ladies and Gentlemen:

The undersigned, Computer Task Group, Incorporated, a New York corporation (the
“Borrower”) refers to the Credit and Security Agreement, dated as of
December 21, 2017 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders, as defined in
the Credit Agreement, and KeyBank National Association, as the administrative
agent for the Lenders (the “Administrative Agent”), and hereby gives you notice,
pursuant to Section 2.5 of the Credit Agreement that the Borrower hereby
requests a Loan under the Credit Agreement, and in connection therewith sets
forth below the information relating to the Loan (the “Proposed Loan”) as
required by Section 2.5 of the Credit Agreement:

 

  (a)

The Business Day of the Proposed Loan is                     , 20__.

 

  (b)

The amount of the Proposed Loan is $                    .

 

  (c)

The Proposed Loan is to be a Base Rate Loan              / Eurodollar Loan
             / Daily LIBOR              / Alternate Currency Loan              /
Swing Loan             (Check one.)

 

  (d)

If the Proposed Loan is a EurodollarLIBOR Fixed Rate Loan, the Interest Period
requested is one month             , two months             , three months
            , six months             (Check one.)

 

  (e)

If the Proposed Loan is an Alternate Currency Loan, the Alternate Currency
requested is                     .

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

(i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;

 

E-5



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such Proposed
Loan, or the application of proceeds therefrom, that constitutes a Default or
Event of Default; and

(iii) the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

 

COMPUTER TASK GROUP, INCORPORATED By:  

                                              

Name:  

                                                                   

Title:  

                                                                   

 

E-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

For [the Quarterly Reporting Period][fiscal year] ended                     

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly elected [President] or [Chief Financial Officer] of Computer
Task Group, Incorporated, a New York corporation (the “Borrower”);

(2) I am familiar with the terms of that certain Credit and Security Agreement,
dated as of December 21, 2017, among the Borrower, the lenders party thereto
(together with their respective successors and assigns, collectively, the
“Lenders”), as defined in the Credit Agreement, and KeyBank National
Association, as the Administrative Agent (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;

(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

(4) The representations and warranties made by the Borrower contained in each
Loan Document are true and correct as though made on and as of the date hereof;
and

(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof.

IN WITNESS WHEREOF, I have signed this certificate the          day of
            , 20        .

 

COMPUTER TASK GROUP, INCORPORATED

By:     Name:     Title:    

 

E-7



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in Section 1 below ([the][each, an] “Assignor”)
and [the][each] 2 Assignee identified in Section 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit and Security Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment Agreement as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guaranties, and swing loans included in such facilities),
and (b) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
subpart (a) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to subparts (a) and (b) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-8



--------------------------------------------------------------------------------

to [the][any] Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                                           
                                                  2.    Assignee[s]:   
                                                       
                                                        [Assignee is an
[Affiliate][Approved Fund] of [identify Lender] 3.    Borrower:    Computer Task
Group, Incorporated 4.    Administrative Agent:    [KeyBank National
Association], as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    [The [$45,000,000] Credit and Security Agreement dated as
of December 21, 2017 among Computer Task Group, Incorporated, the Lenders
parties thereto, [KeyBank National Association], as Administrative Agent.] 6.   
Assigned Interest[s]:   

 

Assignor[s]

  

Assignee[s]

  

Commitment Assigned

   Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment /
Loans5      CUSIP
Number            $                $                  %               $
               $                  %               $                $            
     %     

 

17.    Trade Date:                                                     ]6

8.          Effective Date:                                                  
        , 20          [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Remainder of page intentionally left blank.]

 

5 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-9



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR]

By:     Title:  

[NAME OF ASSIGNOR]

By:     Title:  

ASSIGNEE[S] [NAME OF ASSIGNEE]

By:     Title:  

[NAME OF ASSIGNEE]

By:     Title:  

 

[Consented to and]7 Accepted: [KEYBANK NATIONAL ASSOCIATION], as Administrative
Agent By:   Title:   [Consented to:]8 [NAME OF RELEVANT PARTY] By:   Title:  

 

 

7 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

E-10



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby, and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

E-11



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment Agreement. This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.

 

E-12



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit and Security Agreement, dated as
of December 21, 2017 (the “Credit Agreement”), among Computer Task Group,
Incorporated, a New York corporation (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
(10%) shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                     , 20[    ]

 

E-13



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit and Security Agreement, dated as
of December 21, 2017 (the “Credit Agreement”), among Computer Task Group,
Incorporated, a New York corporation (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:      

Name:

Title:

Date:                     , 20[    ]

 

E-14



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit and Security Agreement, dated as
of December 21, 2017 (the “Credit Agreement”), among Computer Task Group,
Incorporated, a New York corporation (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:      

Name:

Title:

Date:                     , 20[    ]

 

E-15



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit and Security Agreement, dated as
of December 21, 2017 (the “Credit Agreement”), among Computer Task Group,
Incorporated, a New York corporation (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (A) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (B) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                     , 20[    ]

 

E-16